[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

EXHIBIT 10.33

 

MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT (the “Agreement”), dated as of December 15, 2003,
is between CHORDIANT SOFTWARE, INC., a Delaware corporation (“Chordiant”), on
the one hand, and NESS GLOBAL SERVICES, INC. [ * ] (“Ness Global”), Ness
Technologies India Ltd. (“Ness India”), an India company, and Ness Technologies,
Inc., a Delaware corporation, (collectively, “Supplier”) on the other.

 

RECITALS

 

WHEREAS, Supplier desires to provide to Chordiant, and Chordiant desires to
obtain from Supplier, the services described in this Agreement on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, Chordiant and Supplier have engaged in extensive negotiations and
discussions that have culminated in the formation of the relationship described
in this Agreement.

 

NOW, THEREFORE, for and in consideration of the agreements set forth below,
Chordiant and Supplier agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION

 

1.1 Definitions. The terms used in this Agreement with initial capital letters
have the meanings set forth in Exhibit 1.

 

1.2 Interpretation.

 

(a) The Exhibits attached to this Agreement are hereby incorporated into and
deemed part of this Agreement. All references to “Agreement” herein include the
Exhibits to this Agreement. All references to “Exhibits” herein include the
attachments to such Exhibits.

 

(b) The headings preceding the text of Articles, Sections and the headings to
Exhibits, the table of contents and the table of Exhibits included in or
attached to this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(c) Any reference to an Exhibit, Section or Article shall be to such Exhibit,
Section or Article of this Agreement, unless otherwise expressly provided.

 

(d) References to any Law refer to such Law in changed or supplemented form, or
to a newly adopted Law replacing a previous Law.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(e) The use of the terms “including,” “include” or “includes” shall in all cases
herein mean “including without limitation,” “include without limitation” or
“includes without limitation,” respectively.

 

(f) Words conveying the singular include the plural and vice versa where the
context so requires.

 

(g) The Parties acknowledge and agree that they have mutually negotiated the
terms and conditions of this Agreement and that any provision contained herein
with respect to which an issue of interpretation or construction arises shall
not be construed to the detriment of the drafter on the basis that such Party or
its professional advisor was the drafter, but shall be construed according to
the intent of the Parties as evidenced by the entire Agreement.

 

1.3 Order of Precedence. Except as otherwise expressly set forth in the body of
this Agreement or in an Exhibit, in the event of a conflict, ambiguity or
inconsistency between the provisions in the body of this Agreement and any
Exhibit, the provisions in the body of this Agreement shall prevail.

 

2. TERM

 

2.1 Initial Term. The initial term of this Agreement shall commence on the
Effective Date and continue until either the Initial Agreement Expiration Date,
the last day of the final Extension Period, or such earlier date upon which this
Agreement is terminated in accordance with its terms (the “Initial Term”).

 

2.2 Renewal and Extension. Chordiant, in its sole discretion, upon no less than
ninety (90) days advance notice prior to the end of the Initial Term and each
extension thereof, may elect to extend the Initial Term for additional one year
periods (each an “Extension Period”) on the terms, conditions and pricing in
effect as of the date of the notice of extension.

 

3. SERVICES

 

3.1 Base Services Defined. The Base Services means the services, functions and
responsibilities of Supplier, as they may evolve, be supplemented, enhanced,
modified, or replaced (e.g., to keep pace with technological advancements and
improvements in the methods of delivering Services) during the Term, including
the following:

 

(a) The services, functions and responsibilities that relate to each Line of
Business described in this Agreement, the Transition Plan and any Statement of
Work;

 

(b) The services, functions and responsibilities routinely performed prior to
the Effective Date by the Affected Employees and the Affected Contractors or
such other Chordiant employees and contractors whose services, functions or
responsibilities were displaced or transitioned to Supplier as a result of this
Agreement, even if such service, function or responsibility is not specifically
described in this Agreement; provided that such service, function or
responsibility is reasonably related to the Services described in this
Agreement;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

(c) The services, functions, and responsibilities that are of a nature and type
that would ordinarily be performed by the organization or part of the
organization performing services similar to the Services within a company in the
software industry, even if not specifically described in this Agreement;

 

(d) Any services, functions or responsibilities required for the proper
performance and delivery of the Services, whether or not expressly identified or
described in this Agreement;

 

(e) The Refresh of the Systems provided by Supplier; and

 

(f) The joint development of a plan to extend the Software Engineering
Institute’s Capability Maturity Model (SEI CMM) quality certifications of
Supplier to Chordiant’s product line as soon as reasonably practicable after the
Effective Date.

 

3.2 Provision of Services.

 

(a) Commencement Dates; Transition Services. Beginning on the Effective Date,
Supplier shall provide the Transition Services as specified in the Transition
Plan. The Transition Plan sets forth a number of Commencement Dates, and
specifies which Services correspond to such Commencement Dates. Beginning on
each Commencement Date, Supplier shall provide the Services that correspond with
such Commencement Date. Chordiant shall have the right to set priorities
regarding scheduling the performance of Services in accordance with the
procedures set forth in the Policies and Procedures Manual.

 

(b) Base Services. Supplier shall provide the Base Services as set forth in this
Agreement, the Transition Plan and in each Statement of Work.

 

(c) Increase in Personnel. If Chordiant requests additional services under a
Line of Business (or multiple Lines of Business) that Supplier cannot provide
with the aggregate number of EDC Personnel at the time of the request, then
within [ * ] (or such time as agreed by the Parties) of the receipt of such
request, Supplier will provide Chordiant with an estimate of the number of
resources required to provide such services (the “Additional Personnel”). If
Chordiant desires to add the Additional Personnel, the Parties will reflect the
agreed upon additional EDC Personnel in a writing authorized by the Steering
Committee, and Supplier will provide the Additional Personnel in accordance with
the terms and prices set forth in this Agreement. Chordiant shall not be
obligated to pay for any Additional Personnel unless approved in writing by
Chordiant. Any increase in the EDC Personnel in accordance with this section
shall be in Chordiant’s sole discretion and shall not be considered a New Line
of Business.

 

(d) Decrease in Personnel. Upon no less than six (6) weeks prior written notice,
at any time after the [ * ] from the Effective Date, Chordiant shall be entitled
to reduce the number of EDC Personnel in any quarter by up to [ * ] of the
average EDC Personnel for the prior quarter, or [ * ] EDC Personnel, whichever
is greater. The fees under this Agreement will be reduced to reflect the
reduction in EDC Personnel, effective as of the effective date of the EDC
Personnel reduction. There shall be no penalty or other fee associated with any
such decrease.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

(e) Insourcing. Chordiant may insource, obtain from a third party, or otherwise
remove from scope all or any portion of the Services then being provided by
Supplier.

 

(f) Suppliers. Supplier shall provide the Services to Chordiant and the
Chordiant Affiliates in accordance with this Agreement. With respect to
Supplier’s obligations and license grants contained in this Agreement, the term
“Chordiant” shall include Chordiant and the Chordiant Affiliates.

 

(g) Resources. Except as expressly provided otherwise in this Agreement,
Supplier shall provide all facilities, assets, and resources (including
personnel, communications lines, Equipment, and Software) necessary for
delivering the Services and otherwise meeting its obligations under this
Agreement. In addition, Supplier shall provide the shared common services set
forth in Exhibit 13. The location of and standards for the facility(ies) shall
be set forth in Exhibit 7. Supplier shall provide Chordiant with complete access
(including any necessary security passes, keys, passwords, etc.) to all portions
of Supplier Service Locations in which Supplier is providing the Services (not
including other EDCs) and common areas, such that Chordiant may enter and access
any part of such facilities, and all assets and resources in such facilities, at
any time.

 

(h) Delivery and Acceptance. Supplier shall deliver those Deliverables specified
in a Statement of Work to Chordiant in accordance with the terms set forth in
the Statement of Work. To the extent that a Statement of Work includes
acceptance criteria for a Deliverable (the “Acceptance Criteria”), such
Deliverable shall comply with such criteria in all material respects. If no
Acceptance Criteria are stated in the Statement of Work, the Acceptance Criteria
will conform with all specifications and Chordiant instructions for the
Deliverables. Prior to delivery, Supplier shall test the Deliverables and
immediately report to Chordiant any non-conformance with the Acceptance
Criteria, and any other deficiency or defect in the Deliverable, including
specifics regarding the nature of the failure thereof. Chordiant shall have the
right to test the Deliverables [ * ]. Supplier shall, at no cost to Chordiant
(i.e., without applying toward billable time), correct any deficiencies that
prevent such Deliverable from conforming to the Acceptance Criteria [ * ],
unless otherwise agreed. In the event that the Deliverable does not conform to
the Acceptance Criteria within this time, and in accordance with Supplier’s
Right to Cure, Chordiant may [ * ].

 

3.3 Improved Technology. In providing the Services to Chordiant, at no
additional cost and in addition to the Supplier’s obligations set forth in
Exhibit 14, Supplier shall: (a) actively seek and identify opportunities to
implement new technologies and methodologies advantageous to Chordiant’s
business operations and, upon Chordiant’s approval, implement such technologies
and methodologies; (b) maintain a level of technology used to provide the
Services that (i) allows Chordiant to take advantage of technological advances
in order to remain competitive, (ii) is at least current with the level of
technology that Supplier uses in providing services to its other customers, and
(iii) is at least current with the level of technology generally adopted from
time to time in Chordiant’s industry (provided that the foregoing clause does
not

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

expand Supplier’s Refresh obligations specified in Exhibit 14); (c) provide to
Chordiant Improved Technology for Chordiant’s evaluation in connection with the
Services; and (d) meet with Chordiant periodically, at least once during every
180-day period (and more often if appropriate due to changes or improvements in
the information technology industry or any technology relating to the Services),
in accordance with procedures agreed upon by the Chordiant Account Executive, to
inform Chordiant of any new information processing technology Supplier is
developing or information technology trends and directions of which Supplier is
otherwise aware that could reasonably be expected to have an impact on Chordiant
or Chordiant’s business.

 

3.4 Governmental Approvals. Supplier shall, at its own cost and expense, obtain
and maintain all Governmental Approvals, and provide any notice to any
Governmental Authority, that Supplier is required by Supplier Laws to obtain,
maintain, or provide as a result of the provision or receipt of the Services.
Upon request by either Party, the other Party shall provide to the requesting
Party reasonable cooperation and assistance in obtaining Governmental Approvals
hereunder.

 

3.5 Changes in Law

 

(a) Changes in Laws. Chordiant shall monitor and promptly identify and notify
Supplier of all changes in Laws applicable to Chordiant and its jurisdictions
that relate to the provision or receipt of the Services, other than Supplier
Laws (“Chordiant Laws”). Supplier shall monitor and promptly identify and notify
Chordiant of all changes in Laws applicable to Supplier and its jurisdictions
that relate to the provision or receipt of the Services, including any such Laws
related to data security, privacy, immigration and visas (“Supplier Laws”).

 

(b) Effect of Changes in Laws.

 

(i) Chordiant Laws. Supplier and Chordiant shall work together to identify the
effect of changes in Laws on the provision or receipt of the Services. With
respect to changes in Chordiant Laws, the Parties shall discuss modifications to
the Services, if any, necessary to comply with such changes. Supplier shall
promptly thereafter propose any adjustment to the applicable Fees associated
with such modifications. Upon Chordiant’s consent, Supplier shall implement such
modifications to the Services in a timely manner.

 

(ii) Supplier Laws. With respect to changes in Supplier Laws, Supplier shall
implement in a timely manner, at its own cost and expense (except with respect
to Laws governing immigration and prevailing wages, or as otherwise provided in
Exhibit 4), any changes in the Services required to comply with such changes;
provided, that if such changes have a material effect on the cost, provision or
receipt of the Services, Supplier shall obtain Chordiant’s consent before
implementing such changes.

 

(iii) Reduction in Services. If any change in Law, or change in the Services
required to conform to any change in Law, for reasons beyond either Party’s
reasonable control, results in a reduction (whether temporary or permanent) in
the EDC Personnel greater than that allowed under Section 3.2(d), then Chordiant
may elect either to (i) negotiate and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

implement an equitable adjustment to the applicable Fees, or (ii) terminate the
affected portion of the Services as of the date specified by Chordiant in its
notice of termination without payment of any Termination Fee, provided that
Chordiant provides Supplier as much notice as reasonably practicable under the
circumstances.

 

3.6 Existing Technology; Architecture and Standards. Supplier shall (i) obtain
the minimum hardware and software configuration and support all of the
technologies identified in Exhibit 8, (ii) comply with Chordiant’s information
management technical architecture and product standards as the same may be
modified by Chordiant from time to time, and (iii) obtain and maintain the
minimum dedicated communication lines identified in Exhibit 8.

 

3.7 Knowledge Sharing. [ * ], and upon Chordiant’s request, Supplier shall meet
with representatives of Chordiant in order to (a) explain how the Deliverables
and other products developed work and are operated, (b) explain the test
methodologies and scripts, (c) explain how the technical stack development
process works, (d) explain how the Services are provided, and (e) provide such
training and documentation that Chordiant may require for Chordiant to
understand and operate the Systems and provide the Services after the expiration
or termination of this Agreement [ * ].

 

3.8 Reports. Supplier shall provide to Chordiant, in a timely manner and a form
acceptable to Chordiant, the reports set forth in Exhibit 9, any other reports
identified in this Agreement, and any reports Chordiant requests from time to
time.

 

3.9 Schedule Management. Supplier and Chordiant will jointly develop and
maintain management plans for all Services, which will be made available to
Chordiant at Chordiant’s request in an agreed upon format. Supplier will use
industry established methodologies to track progress against plan milestones and
will give Chordiant regular status updates on a weekly basis for the first two
(2) quarters, and then monthly or as set forth in the Policies and Procedures
Manual.

 

3.10 Procurement. Unless otherwise agreed by the Parties, if Chordiant requests
that Supplier obtain any New Equipment, then Supplier shall identify the most
favorable terms (including the lowest cost) available to Supplier for any New
Equipment, and in Chordiant’s sole discretion, either: (i) Chordiant shall loan
the equipment to Supplier for its use solely on Chordiant’s behalf; or (ii)
Supplier shall acquire the New Equipment on the most favorable terms as set
forth in (x), (y) or (z) below. Supplier shall make available to Chordiant the
benefit of any discounts or other favorable purchasing or lease arrangements it
may enjoy through its relationships with third parties. Supplier shall, upon
Chordiant’s request, (x) purchase the New Equipment on its own behalf or on
behalf of Chordiant, (y) lease, or arrange for a third party to lease such New
Equipment to Supplier or Chordiant, or (z) license, or arrange for a third party
to license such New Equipment to Supplier or Chordiant. Prior to entering into
any agreement with respect to the acquisition of New Equipment, Supplier shall
provide Chordiant with all terms thereof, which shall be subject to Chordiant’s
prior approval. Supplier agrees that it shall follow the process agreed upon by
the Parties for such approval. Whichever Party manages the transportation of the
New Equipment shall bear all risk of loss or damage thereto during transit.
Chordiant shall pay to Supplier, the supplier, third party lessor or third party
licensor, as

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

applicable, the actual purchase, lease or license fees, and transportation
costs, as applicable, for the New Equipment. Except as otherwise agreed by the
Parties or as otherwise provided in this Agreement (1) all rights in and title
to any New Equipment purchased by Supplier on behalf of Chordiant and paid for
by Chordiant shall belong to Chordiant and Supplier shall take such measures as
reasonably necessary for Chordiant to obtain and maintain title to New
Equipment, (2) all New Equipment shall be new, and (3) Supplier shall bear all
risk of loss or damage to all New Equipment located in a Supplier Service
Location. All third party warranties with respect to New Equipment purchased on
behalf of or leased or licensed to Chordiant shall run to and be for the express
benefit of Chordiant. Upon notice at any time, Supplier, at Chordiant’s cost,
shall return New Equipment owned by Chordiant to Chordiant at Chordiant’s
request.

 

4. TRANSITION; ACQUISITIONS AND DIVESTITURES; COOPERATION.

 

4.1 Transition Services. Supplier shall perform all services, functions, and
responsibilities necessary to accomplish the transition to Supplier of the
Services to be provided by Supplier under the Lines of Business (the “Transition
Services”), which shall last [ * ]. Supplier shall perform the Transition
Services in accordance with the Transition Plan and without causing a material
disruption to Chordiant’s business. Exhibit 16 shall serve as the base for the
final Transition Plan, which the Parties shall complete jointly no later than
January 31, 2004. Supplier shall designate an individual who shall be
responsible for managing and implementing the Transition Services (the “Supplier
Transition Manager”), as well as individuals for each of Chordiant’s facilities
and functions affected by the transition who shall be responsible for managing
and implementing the Transition Services specific to such facilities and
functions. Until the completion of the applicable Transition Services, the
Supplier Transition Manager and each individual shall review with the Chordiant
Account Executive the status of the Transition Services as often as may be
reasonably requested by the Chordiant Account Executive.

 

4.2 Transition Milestones. Supplier shall meet the Transition milestones
relating to Supplier’s obligations under the Transition Plan. If Supplier fails
to achieve any Critical Transition Milestone by the completion date specified
for such milestone in the Transition Plan, subject to Supplier’s Right to Cure,
Chordiant may elect to terminate the Line of Business in which the failure has
occurred as of the date specified by Chordiant in its notice of termination
without payment of any Termination Fee. Chordiant shall provide Supplier with as
much advance notice as reasonably possible (including at Steering Committee
Meetings) of any failures to achieve Critical Transition Milestones.

 

4.3 Transitioned Personnel. Supplier shall use its best efforts to hire and
employ Chordiant employees transitioned to Supplier under this Agreement
(“Transitioned Personnel”) [ * ].

 

4.4 Acquisitions, New Chordiant Affiliates, and Divestitures

 

(a) New Entities. With respect to Chordiant’s acquisition of other entities, the
acquisition of Chordiant, or Chordiant’s inclusion of additional Chordiant
Affiliates (collectively, “New Entities”), to the extent providing such services
to the New Entities does not

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

cause Supplier to violate its noncompete obligations to another existing
customer, Supplier shall, as requested by Chordiant, provide support services as
necessary to incorporate the New Entities’ information technology systems into
the Systems, including those services specified in Exhibit 2, and provide the
Services, whether all or a portion specified by Chordiant, to the New Entities
in accordance with this Agreement.

 

(b) Divestitures. If Chordiant divests itself of a business unit or entity, or
removes a Chordiant Affiliate (collectively, “Divested Entities”), Supplier
shall continue to provide, at Chordiant’s request, the Services to the Divested
Entity for up to [ * ] under the then-current terms, conditions and pricing of
this Agreement, including, without limitation, Supplier’s rights under Section
24.3(c). In addition, with respect to any such divestitures, Supplier shall
provide support services to Chordiant, the Divested Entity, and the acquiring
entity as necessary to transfer the Divested Entities’ information technology
systems to a third party or enable such entity to provide information technology
services to itself, including those services specified in Exhibit 2.

 

(c) Additional Costs. Chordiant shall pay any [ * ]; provided that Supplier
obtains Chordiant’s prior approval for the type and amount of such costs.

 

4.5 Cooperation with Third Parties. Chordiant may from time to time hire
subcontractors, consultants, or other third parties (“Chordiant Third Party
Contractors”) to perform services or provide products to Chordiant. Supplier
shall cooperate with and work in good faith with any Chordiant Third Party
Contractors as requested by Chordiant, including by providing the following:

 

(a) in writing, to the extent available, applicable requirements, standards and
policies applicable to the Services so that the goods and services provided by
the Chordiant Third Party Contractor may work in conjunction with or be
integrated with the Services;

 

(b) in writing, the applicable requirements of any required interfaces for the
Chordiant Third Party Contractor’s work product;

 

(c) in writing, the applicable requirements of any necessary modifications to
the Systems;

 

(d) Supplier’s quality assurance, and its development and performance acceptance
testing, for the Chordiant Third Party Contractor’s work product;

 

(e) assistance and support services to Chordiant, the Chordiant Third Party
Contractor or any other third party, including Supplier’s participation as
required to permit Supplier, Chordiant, Chordiant Third Party Contractors or any
other third party to acquire the knowledge necessary to efficiently operate and
maintain the Chordiant Third Party Contractor’s work product as part of the
Systems; and

 

(f) subject to Supplier approval, which will not be unreasonably withheld,
access to the Software, Equipment and facilities used to provide the Services,
to the extent that such access is required for the services provided by the
Chordiant Third Party Contractor; provided that, upon advance notice by
Supplier[ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

5. NEW LINES OF BUSINESS.

 

5.1 New Lines of Business. Chordiant may from time to time during the Term and
the Termination Assistance Period request that Supplier perform services under a
New Line of Business. Within ten (10) days after receipt of such a request from
Chordiant (or such other time as Chordiant and Supplier may agree), Supplier
shall provide Chordiant with a written proposal for providing services under
such New Line of Business (a “New Line of Business Proposal”) which shall
include:

 

(a) a description of the services, functions and responsibilities Supplier
anticipates performing in connection with such New Line of Business;

 

(b) a schedule for commencing and completing (if applicable) such services under
the New Line of Business;

 

(c) Supplier’s estimate of personnel resource requirements for providing
services under such New Line of Business, including a detailed breakdown of the
allocation of such resources;

 

(d) when appropriate, a description of any new Software or Equipment to be
provided by Supplier in connection with such New Line of Business;

 

(e) when appropriate, the Software and Equipment and run-time requirements
necessary to develop and operate any new Software;

 

(f) a description of the human resources necessary to provide services under the
New Line of Business;

 

(g) when appropriate, a list of any existing Software or Equipment included in
or to be used in connection with such New Line of Business;

 

(h) when appropriate, acceptance test criteria and procedures for any new
Software or any products, packages or services; and

 

(i) such other information requested by Chordiant.

 

Supplier shall not begin performing any services under a New Line of Business
until Chordiant and Supplier have agreed upon the terms for such services and
the Chordiant Account Executive has provided Supplier with written authorization
by executing the New Line of Business Proposal to perform services thereunder.
Any services under a New Line of Business performed by Supplier without such
advance agreement to terms and authorization shall be deemed part of the Base
Services without incremental charge.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

5.2 Fees for A New Line of Business. Supplier’s charges and fees specified in
any New Line of Business Proposal shall be no more than the charges and fees
Chordiant is paying at that time for the Services Supplier is providing under
this Agreement. The charges and fees for services under a New Line of Business
shall take into account resources and expenses of Supplier for then-existing
Services that would no longer be required if the services thereunder were
performed by Supplier.

 

5.3 Third Party Services. In the event Chordiant contracts with a third party,
which is not a direct competitor of Supplier’s, to perform any services under a
New Line of Business, Supplier shall cooperate in good faith with Chordiant and
any such third party with respect to the provision or receipt of such service,
including as specified in Section 4.5.

 

6. CHORDIANT RESPONSIBILITIES.

 

6.1 Chordiant Account Executive. Chordiant shall appoint an individual (the
“Chordiant Account Executive”) who from the Effective Date of this Agreement
shall serve as the primary Chordiant representative under this Agreement. The
Chordiant Account Executive shall (a) have overall responsibility for managing
and coordinating the performance of Chordiant’s obligations under this
Agreement, and (b) be authorized to act for and on behalf of Chordiant with
respect to all matters relating to this Agreement. Notwithstanding the
foregoing, the Chordiant Account Executive may, upon notice to Supplier,
delegate such of his or her responsibilities to other Chordiant employees, as
the Chordiant Account Executive deems appropriate.

 

6.2 Chordiant Resources.

 

(a) Facilities. Beginning on each applicable Commencement Date (with respect to
that portion of the Services that Supplier shall begin providing on such date,
as specified in the Transition Plan) and continuing only as long as Supplier
requires the same for the performance of the Services, Chordiant shall provide
to Supplier[ * ] subject to this Article 6, the use of the space in the
Chordiant Service Locations required for Supplier to perform such portion of the
Services (as such space is identified in Exhibit 7), together with reasonable
office furnishings, janitorial services, land-line telephones (excluding
non-Service related inter-lata and long-distance charges), parking, access to
computers, servers, printers (excluding paper and toner cartridges), and
utilities, in each case to the same extent that Chordiant otherwise provides
such supplies and services to subcontractors performing similar work for
Chordiant at such facilities. For clarity, Chordiant shall not provide personal
productivity tools to Supplier, including local printers, Blackberry-type
devices, cell phones or similar items. The Chordiant Service Locations are made
available to Supplier on an “as-is, where-is” basis.

 

(b) Systems. If Chordiant grants Supplier access to any Chordiant systems, such
access shall be solely for purposes of performing the Services, and Supplier’s
access shall be limited to those specific systems identified in this Agreement
and the time periods and personnel designated by Supplier and agreed to by
Chordiant and Supplier. Supplier’s access shall be subject to such business
control and information protection policies, standards, and guidelines as may be
provided to supplier by Chordiant from time to time. Any other use by Supplier
of any other Chordiant assets or property or systems is prohibited.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

6.3 Use of Chordiant Facilities. Supplier shall use the Chordiant Service
Locations for the sole and exclusive purpose of providing the Services. Use of
such facilities by Supplier does not constitute a leasehold interest in favor of
Supplier or any of Supplier’s customers.

 

(a) Supplier shall comply with the requirements related to Chordiant Facilities
contained in this Article 6 and Exhibit 7.

 

(b) Supplier and Supplier Agents shall use the Chordiant Service Locations in an
efficient manner. [ * ].

 

(c) Supplier and Supplier Agents shall keep the Chordiant Service Locations in
good order, not commit or permit waste or damage to such facilities, not use
such facilities for any unlawful purpose or act and comply with all of
Chordiant’s standard and site-specific policies and procedures as in effect from
time to time, including procedures for the physical security of the Chordiant
Service Locations. Supplier shall be responsible for damages to and penalties or
fines levied on the Chordiant Service Locations that are caused by Supplier,
Supplier Agents, or their respective employees or invitees.

 

(d) Supplier shall permit Chordiant and Chordiant Agents to enter into those
portions of the Chordiant Service Locations occupied by Supplier’s staff at any
time to perform facilities-related services.

 

(e) Supplier shall not make any improvements or changes involving structural,
mechanical or electrical alterations to the Chordiant Service Locations without
Chordiant’s written approval. Any such improvements or changes shall become the
property of Chordiant or its lessors.

 

(f) When the Chordiant Service Locations are no longer required for performance
of the Services, Supplier shall return such locations to Chordiant in
substantially the same condition as when Supplier began using such locations,
subject to ordinary wear and tear.

 

6.4 Chordiant Performance. Wrongful actions by Chordiant or failure by Chordiant
to perform any of its responsibilities set forth in this Agreement (other than
Chordiant’s failure to pay undisputed amounts under Section 17) shall not (a) be
deemed to constitute a material breach of the Agreement, (b) otherwise be deemed
to be grounds for termination by Supplier, or (c) permit any non-performance by
Supplier; provided, however, that Supplier’s non-performance of its obligations
under this Agreement shall be excused if and to the extent (i) such Supplier
non-performance results from Chordiant’s wrongful actions or failure to perform
its responsibilities, (ii) Supplier provides Chordiant with reasonable written
notice of such non-performance, and (iii) Supplier uses all commercially
reasonable efforts to perform notwithstanding Chordiant’s wrongful actions or
failure to perform.

 

7. {THIS SECTION HAS INTENTIONALLY BEEN LEFT BLANK}.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

8. SERVICE LEVELS.

 

8.1 Service Levels. Supplier shall perform the Services in accordance with the
Service Levels set forth in Exhibit 3 and the applicable Statement of Work. Each
Statement of Work may indicate that certain Service Levels are or Exhibit 3 is
not applicable to such Statement of Work. Supplier shall perform all Services
that do not have defined Service Levels in a manner consistent with industry
standards and at levels that equal or exceed the level of service being provided
by Chordiant prior to the Commencement Date applicable to such service, to the
extent Chordiant has provided Supplier with such data.

 

8.2 Review of Service Levels. In addition to the Service Level adjustments
specified in Exhibit 3, upon Chordiant’s request, the Steering Committee shall
review the Service Levels for the preceding twelve (12) months during the last
calendar quarter of every Contract Year, and, with respect to any Service Levels
that are no longer appropriate because of an increase, decrease or change to the
Services, or for any other reason, subject to mutual agreement between the
Parties, shall adjust such Service Levels for the subsequent Contract Year. In
addition, Chordiant may, at any time upon notice to Supplier, initiate a review
to adjust any Service Level which Chordiant believes is inappropriate at the
time.

 

8.3 Root-Cause Analysis. With respect to each Supplier failure to provide the
Services in accordance with the applicable Service Levels, Supplier shall, as
soon as reasonably practicable but not later than [ * ] after such failure, (a)
perform a root-cause analysis to identify the cause of such failure, (b) provide
Chordiant with a report detailing the cause of, and procedure for correcting,
such failure, (c) upon Chordiant’s approval of such corrective procedure,
implement such procedure, and (d) provide Chordiant with assurance satisfactory
to Chordiant that such failure shall not recur following the completion of the
implementation of the procedure. If Supplier, using it best efforts, cannot
complete its obligations under clauses (a) through (d) above within the [ * ]
period, Supplier shall, on a regular basis until such obligations are completed,
review with Chordiant Supplier’s progress in completing such obligations (and
provide written summaries thereof and a schedule for completion). Supplier shall
address and resolve any concerns raised by Chordiant in connection with such
reviews.

 

8.4 Measurement and Monitoring Tools. As of the Commencement Date applicable to
a portion of the Services, Supplier shall implement the measurement and
monitoring Tools and procedures agreed upon by the Parties, which are required
to measure and report Supplier’s performance of such portion of the Services
against the applicable Service Levels. Such measurement and monitoring Tools and
procedures shall (a) permit reporting at a level of detail sufficient to verify
compliance with the Service Levels, and (b) be subject to audit by Chordiant or
its designee. A list of approved measurement and monitoring Tools that Supplier
shall use to measure Supplier’s performance as of each applicable Commencement
Date is set forth in Exhibit 3. Supplier shall provide Chordiant and its
designees with information and access to such measurement and monitoring Tools
and procedures upon request, for inspection and verification purposes. Supplier
shall ensure that the Systems used by Supplier to support the Services shall be
interoperable with the Software and Equipment used by Chordiant which may
deliver records to, receive records from, or otherwise interact with such
Systems.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

8.5 Continuous Improvement and Best Practices. In addition to Supplier’s
obligation in Exhibit 3, Supplier shall on a continuous basis, (a) identify
opportunities to implement new technologies that shall improve the Services and
the Service Levels, and (b) identify and apply proven techniques and tools from
other installations within its operations that would benefit Chordiant. Supplier
shall, from time to time, include updates with respect to such improvements,
techniques and tools in the reports provided to Chordiant pursuant to Section
3.9.

 

8.6 Performance Credits. If Supplier fails to provide the Services in accordance
with applicable Service Levels, Supplier shall adjust its invoices in accordance
with the Performance Credits as specified in Exhibit 3. Provided, however, that
in the event Supplier gives Chordiant notice (within five (5) days of a failure)
that its failure to meet the applicable Service Level was as a direct result of
Chordiant’s refusal to allocate sufficient EDC Personnel to perform the
applicable Services, within five (5) days of notice of the dispute, the Parties
shall utilize the Dispute Resolution procedures set forth in Section 23.1 to
reach an agreement as to whether the Performance Credit is due. The Performance
Credits shall not limit Chordiant’s right to recover, in accordance with and as
limited by this Agreement, other damages Chordiant incurs as a result of such
failure.

 

9. CUSTOMER SATISFACTION AND BENCHMARKING.

 

9.1 Customer Satisfaction Surveys. Within one-hundred eighty (180) days after
the Effective Date, the Parties shall agree upon (i) the identity of a third
party unaffiliated with Supplier or Chordiant that shall conduct customer
satisfaction surveys of Chordiant’s customers in accordance with Exhibit 10, and
(ii) the process for conducting such customer satisfaction surveys. Supplier
shall oversee that third party’s completion of an initial baseline customer
satisfaction survey within 180 days of the Effective Date, the content of which
Supplier shall submit to Chordiant for review and approval before such survey is
conducted. Chordiant may elect to include the results of any initial customer
satisfaction surveys as a baseline for measurement of the performance
improvements described in Exhibit 3. Additional customer satisfaction surveys
will be performed each January (or other time agreed by the Parties) in
accordance with Exhibit 10 by either the Supplier or by a Chordiant-approved
third party, at Chordiant’s option. Supplier agrees that (i) [ * ] and (ii)
Chordiant may elect to include customer satisfaction as a measured Service Level
in Exhibit 3. Chordiant shall be responsible for all third party costs
associated with conducting customer satisfaction surveys.

 

9.2 Disputes. In the event that Chordiant disputes the results of a customer
satisfaction survey, Chordiant may, at its expense, engage a third party
unaffiliated with Chordiant to conduct another customer satisfaction survey in
accordance with this Section 9, and the results of such survey shall be binding
on the Parties.

 

9.3 Benchmarking Overview. The Benchmarking Process may be conducted by a
Benchmarker chosen by Chordiant from the list of Benchmarkers specified on
Exhibit 17, and Chordiant shall pay the fees charged by the Benchmarker to
conduct the Benchmarking Process. If the Benchmarkers are no longer providing
the services required to conduct the Benchmarking Process at the time Chordiant
elects to conduct the Benchmarking Process, or if Chordiant and Supplier agree
that an alternative Benchmarker should be used, the Parties shall promptly

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

designate a replacement Benchmarker. If the Parties do not agree within fifteen
(15) business days on a replacement Benchmarker, Chordiant shall designate the
Benchmarker in its sole discretion. Supplier shall at its expense cooperate with
and assist the Benchmarker and any other third parties involved in the
Benchmarking Process, including providing data relating to the provision of the
Services, as requested by Chordiant or the Benchmarker.

 

9.4 Benchmarking Process. The Benchmarker may conduct the Benchmarking Process
at any time after the second year of the Agreement and with regard to any
portion or all of the Services specified by Chordiant in its sole discretion.

 

9.5 Benchmark Results, Review and Adjustments. Chordiant and Supplier shall
review the Benchmark Results during the Benchmark Review Period. If any Fees
paid by Chordiant to Supplier are higher than the applicable fees contained in
the Benchmark Results, Supplier shall then reduce the Fees in a manner that
eliminates such variance. In addition, if any Service Levels are lower than the
applicable service levels contained in the Benchmark Results, Supplier shall, in
Chordiant’s sole discretion, either increase the Service Levels to match the
applicable service levels contained in the Benchmark Results, or reduce its Fees
proportionately to adjust for the difference between the Service Levels and the
applicable service levels contained in the Benchmark Results.

 

10. SERVICE LOCATIONS.

 

10.1 Service Locations. The Services shall be provided to Chordiant from (a) the
Supplier Service Locations, (b) the Chordiant Service Locations, and (c) any
other location, all as specified in Exhibit 2 and Exhibit 7, or for which
Chordiant has given Supplier approval, to be given in Chordiant’s sole
discretion (except as set forth in Section 10.2). Supplier and Supplier Agents
may not provide or market services to a third party or to itself from a
Chordiant Service Location without Chordiant’s consent, to be given in
Chordiant’s sole discretion.

 

10.2 New Service Locations. If Supplier requests Chordiant’s approval to provide
Services from a location other than a location described in Section 10.1,
Supplier shall provide to Chordiant a written relocation proposal that sets
forth a description of the proposed new location, the reasons for the proposed
relocation, how the relocation will be beneficial to Chordiant in terms of
performance and other relevant measures, as well as any other information
requested by Chordiant. Supplier shall specify in the relocation proposal the
amount of Supplier’s cost reductions resulting from the relocation that Supplier
will pass-through to Chordiant in the form of reduced Fees. Chordiant may, in
its sole discretion, approve or reject any proposal submitted by Supplier
pursuant to this Section 10.2; provided, however, that Supplier shall have the
right, without Chordiant’s approval, to change or add a Supplier Service
Location within [ * ], upon reasonable advance notice to Chordiant, and provided
that such change or addition does not have an adverse impact on Chordiant. Any
incremental expenses incurred by Chordiant as a result of a relocation to, or
use of, any location other than the locations described in Section 10.1 shall be
paid by Supplier or reimbursed to Chordiant by Supplier.

 

10.3 Safety and Security Procedures. Supplier shall maintain and enforce at all
Service Locations safety and security procedures that are at least equal to
those set forth in

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

Exhibit 7A, which shall be at least as stringent as the following: (a) industry
standards for locations similar to the applicable Service Locations; (b) the
procedures in effect at locations of other Supplier customers; (c) those
procedures in effect at each Chordiant Service Locations, including the safety
and security procedures set forth in Exhibit 7B; and (d) any higher standard
otherwise agreed upon by the Parties. Chordiant shall bear any additional cost
for Supplier’s compliance with (d). Without limiting the foregoing, Supplier
shall at all times comply with the safety and security procedures applicable to
the Chordiant Service Locations.

 

10.4 Data Security. Supplier shall establish and maintain environmental,
security, and other safeguards against the destruction, loss, alteration, and
unauthorized access to Chordiant Data in the possession of Supplier and during
the electronic transmission, storage, and shipping thereof (the “Data
Safeguards”) that comply with all Chordiant data security policies, standards,
requirements and specifications and that are at least equal to the highest of
the following: (a) industry standards for locations similar to the applicable
Service Location, (b) those data security policies in effect as of the Effective
Date at each Chordiant Service Location and Supplier Service Location, (c) the
data security procedures set forth in Exhibit 12, and (d) any higher standard
agreed upon by Chordiant and Supplier. In addition, such safeguards shall be no
less rigorous than required by Law. Supplier shall revise and maintain the Data
Safeguards at Chordiant’s request. In the event Supplier intends to implement a
change to the Data Safeguards (including pursuant to Chordiant’s request),
Supplier shall notify Chordiant and, upon Chordiant’s approval, implement such
change. In the event Supplier or Supplier Agents discover or are notified of a
breach or potential breach of security relating to Chordiant Data, Supplier
shall immediately (y) notify the Chordiant Account Executive of such breach or
potential breach, and (z) (i) investigate and remediate the effects of the
breach or potential breach, and (ii) provide Chordiant with assurance
satisfactory to Chordiant that such breach or potential breach shall not recur.
Chordiant may establish backup security for Chordiant Data and maintain backup
and files for such data.

 

10.5 Protection of Chordiant Data and Chordiant Confidential Information.
Supplier shall develop and, subject to Chordiant’s prior approval, implement
policies to (i) segregate all Chordiant Data from that of any other client, and
(ii) restrict access to Chordiant’s Confidential Information so that Supplier’s
employees or Supplier Agents providing services to any business that is
competitive with Chordiant do not have access to Chordiant Confidential
Information, all as further described in Exhibit 12.

 

11. SUPPLIER STAFF.

 

11.1 General Staffing. Supplier is solely responsible for the recruitment,
hiring and training of its personnel, which it shall effect in accordance with
the terms and conditions set forth in Exhibit 5. Before assigning an individual
to an EDC Personnel position, whether as an initial assignment or as
replacement, Supplier shall (i) notify Chordiant of the proposed assignment,
(ii) introduce the individual to appropriate representatives of Chordiant, (iii)
provide Chordiant with a resume and any information regarding the individual
that may be reasonably requested by Chordiant, and (iv) obtain Chordiant’s
written approval for such assignment. Supplier shall not remove or change the
assignment of any EDC Personnel, for reasons within its reasonable control,
without Chordiant’s prior approval. Supplier will regularly propose to
Chordiant, and implement at Supplier’s expense, agreed upon measures to minimize
EDC Personnel turnover.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15



--------------------------------------------------------------------------------

11.2 Supplier Account Executive. Supplier shall appoint an individual (the
“Supplier Account Executive”) who shall serve, from the Effective Date of this
Agreement on a full-time basis, as the primary Supplier representative under
this Agreement. The Supplier Account Executive shall (a) have overall
responsibility for managing and coordinating the performance of Supplier’s
obligations under this Agreement, and (b) be authorized to act for and on behalf
of Supplier with respect to all matters relating to this Agreement.

 

11.3 Key Supplier Personnel. With respect to the Key Supplier Personnel, the
Parties agree as follows:

 

(a) Chordiant shall identify all Key Supplier Personnel;

 

(b) Supplier shall maintain backup procedures and conduct replacement procedures
for Key Supplier Personnel as necessary to assure an orderly succession for Key
Supplier Personnel removed from the account for any reason. Upon Chordiant’s
request, Supplier shall make such procedures available to Chordiant.

 

(c) Supplier shall make the Key Supplier Personnel available for meetings with
Chordiant personnel in accordance with the Policies and Procedures Manual and
otherwise upon Chordiant’s request.

 

11.4 EDC Personnel.

 

(a) Appointment. Supplier shall appoint as EDC Personnel only individuals with
suitable training and skills to perform the Services. EDC Personnel shall
include the skill mix set forth in the Statements of Work and, unless otherwise
agreed, shall be dedicated to the Chordiant account on a full-time basis.
Supplier shall provide Chordiant with a list of all EDC Personnel and their
respective job titles every ninety (90) days. Upon Chordiant’s request, to the
extent such information is commercially available, Supplier shall conduct, and
certify that it has conducted, a reasonable background check that includes, at a
minimum, a credit check, reference check, and criminal history report, with
respect to each member of the EDC Personnel that will work at a Chordiant
Service Location for five (5) days or more prior to such individual’s assignment
to work at a Chordiant Service Location. Supplier shall supply a copy of the
results of the background check upon Chordiant’s request.

 

(b) Allocation. Chordiant shall have the right, in its sole discretion, to
allocate the EDC Personnel with respect to the Lines of Business as it requires.
All EDC Personnel shall be dedicated to providing Services to Chordiant on a
full-time basis. Except as otherwise approved by Chordiant (in its sole
discretion), those Supplier personnel located on Chordiant’s premises may only
provide services on such premises that support Chordiant’s operations. Supplier
shall ensure that each member of the EDC Personnel who performs work under this
Agreement is informed of Supplier’s confidentiality obligations and executes a
Chordiant approved confidentiality and proprietary invention assignment
agreement that is enforceable to the maximum extent permitted by Law in the
jurisdiction(s) where such individual is employed.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16



--------------------------------------------------------------------------------

(c) Removal. Supplier shall notify Chordiant as soon as possible after
dismissing or reassigning any member of the EDC Personnel. For clarity, nothing
in this section requires Supplier to terminate the employment of any Supplier
personnel.

 

(i) Chordiant shall have the right to request that Supplier remove any personnel
performing services at a Chordiant site and any personnel designated as Key
Supplier Personnel. Upon request, Supplier will remove such personnel
immediately and shall replace such personnel as soon as reasonably practicable.

 

(ii) Chordiant shall have the right to require Supplier to remove, for cause,
any member of the EDC Personnel from working on the Chordiant account. Upon
request, Supplier will remove such personnel within twenty-four (24) hours and
shall replace such personnel as soon as reasonably practicable.

 

(iii) Chordiant shall have the right to request Supplier to remove any EDC
Personnel for non-performance. Supplier shall be entitled to propose a remedy as
an alternative to removal of the personnel, which Chordiant may accept or reject
in its sole discretion, and which shall provide for at least [ * ] of
non-billable time. In the absence of an agreed-upon remedy, Supplier will remove
the non-performing personnel immediately upon request by Chordiant and shall
replace such personnel as soon as reasonably practicable.

 

(d) Hiring by Chordiant. Beginning [ * ] from the Commencement Date of the
applicable Line of Business, Chordiant shall have the right to hire up to [ * ]
of the average number of EDC Personnel performing Services under each Line of
Business during the prior [ * ] period by paying Supplier, upon hiring, the sum
of [ * ] billing per hired EDC Personnel. Further, beginning [ * ] from the
Commencement Date of the Product Support Line of Business, upon the occurrence
of either:

 

(i) A Force Majeure Event that prevents Supplier from providing the Services
under the Product Support Line of Business; or

 

(ii) An event or events that give rise to Chordiant’s right to terminate the
Agreement pursuant to Section 24.3(b)(ii)), after the Parties have
unsuccessfully pursued the Dispute Resolution procedures set forth in Section
23.1;

 

Chordiant shall have the right to hire up to [ * ] of the average number of EDC
Personnel performing Services under the Product Support Line of Business over
the prior six (6) months by paying Supplier, upon hiring:

 

(iii) [ * ]/EDC Personnel hired if during [ * ] from the Commencement Date for
the Product Support Line of Business; or

 

(iv) [ * ]/EDC Personnel hired if after the [ * ] from the Commencement Date for
the Product Support Line of Business;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17



--------------------------------------------------------------------------------

Supplier shall assist Chordiant in all reasonable ways with the transfer of such
EDC Personnel to Chordiant. Upon the transfer of EDC Personnel to Chordiant
pursuant to this Section 11.4(d), Supplier shall be relieved of any obligations
and liabilities for the services provided by such EDC Personnel after the date
of such transfer.

 

(e) Staff Training. [ * ], all EDC Personnel shall complete a four (4) week
training session to commence immediately after such EDC Personnel are initially
selected by the Parties to perform Services. In addition, Supplier will train
all Buffer Resources and replacement staff prior to their provision of any
Services [ * ] for a period not to exceed four (4) weeks.

 

(f) Staffing Levels. The staffing levels shall be set forth in the Transition
Plan and Statements of Work. Any change in staffing levels shall be in
accordance with the terms in Section 3.2, and not without Chordiant’s prior
written consent. The Parties will discuss staffing levels at the Steering
Committee Meeting every calendar quarter, taking into account the average
monthly worked hours in their determination of the appropriate staffing levels
as set forth in Attachment 4-A to Exhibit 4.

 

11.5 Supplier Benefits. Supplier shall be solely responsible for payment of
compensation, all federal and state income tax withholding, social security
taxes, and unemployment insurance applicable to its personnel, and shall bear
sole responsibility for any health or disability insurance, retirement benefits,
or other welfare or pension benefits, if any, to which such personnel may be
entitled. Neither Supplier nor any of its employees or agents is entitled to any
benefits that Chordiant may make available to its employees. Because Supplier is
an independent contractor, Chordiant will not withhold or make payments for
social security, make unemployment insurance or disability insurance
contributions, or obtain workers’ compensation insurance on behalf of Supplier
or any of its employees or agents.

 

11.6 Supplier Buffer Resources. Supplier shall provide Buffer Resources for each
Line of Business [ * ]. Such Buffer Resources will be available to provide
Services as promptly as needed to meet Chordiant’s requirements.

 

11.7 Subcontractors.

 

(a) Supplier shall directly render all Services exclusively through its
employees and independent subcontractors under its control who are authorized in
accordance with this Agreement; provided, however, that Supplier may subcontract
for the ancillary services – such as maintenance, cleaning, security, and other
non-substantive services – for which Chordiant prior approval shall not be
required. It is expected that Supplier shall not subcontract for any Services
(other than ancillary services). Prior to subcontracting any of the Services,
Supplier shall notify Chordiant of the proposed subcontract and shall obtain
Chordiant’s written approval of such subcontract, which approval may be given in
Chordiant’s sole discretion. Any subcontract must be consistent with and at
least as protective of Chordiant’s rights as this Agreement and shall disclaim
all liability of Chordiant. Prior to amending, modifying or otherwise
supplementing any subcontract relating to the Services, Supplier shall notify
Chordiant of the proposed amendment, modification, or supplement and shall
obtain Chordiant’s approval thereof.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18



--------------------------------------------------------------------------------

(b) No subcontracting shall release Supplier from its responsibility for its
obligations under this Agreement. Supplier shall be responsible for the work and
activities of each of the Supplier Agents, including compliance with the terms
of this Agreement. Supplier shall be responsible for all payments to its
subcontractors.

 

(c) Supplier shall promptly pay for all services, materials, equipment and labor
used by Supplier in providing the Services and Supplier shall keep Chordiant’s
premises free of all liens and encumbrances.

 

11.8 Conduct of Supplier Personnel. While at the Chordiant Service Locations,
Supplier and Supplier Agents shall (a) comply with the requests, standard rules
and regulations of Chordiant regarding safety and health, personal and
professional conduct (including adhering to general safety practices or
procedures) generally applicable to such Chordiant Service Locations, and (b)
otherwise conduct themselves in a businesslike manner. Supplier shall cause the
EDC Personnel to maintain and enforce the confidentiality provisions of this
Agreement. If Chordiant notifies Supplier that a particular member of the EDC
Personnel is not conducting himself or herself in accordance with this Section,
Supplier shall promptly (y) investigate the matter and take appropriate action
which may include (i) removing the applicable person from the EDC Personnel and
providing Chordiant with prompt notice of such removal, and (ii) replacing the
applicable person with a similarly qualified individual, or (z) take other
appropriate disciplinary action to prevent a recurrence. In the event of
multiple violations of this Section by a particular member of the EDC Personnel,
Supplier shall promptly remove the individual from the EDC Personnel.

 

11.9 Assignment to Competitors. Supplier shall not assign any Key Supplier
Personnel to the account of any competitor of Chordiant, including those
competitors set forth on Exhibit 18, without Chordiant’s prior consent (a) while
such Key Supplier Personnel is assigned to the Chordiant account and (b) for a
period of [ * ] following the date that such Key Supplier Personnel last
performs any Services under this Agreement. Supplier shall not assign any EDC
Personnel to the account of any competitor of Chordiant, including those
competitors set forth on Exhibit 18, without Chordiant’s prior consent (a) while
such EDC Personnel is assigned to the Chordiant account, and (b) for a period of
[ * ] following the date that such EDC Personnel last performs any Services
under this Agreement.

 

12. MANAGEMENT AND CONTROL.

 

12.1 Governance. Chordiant and Supplier shall implement a governance structure
as specified in Exhibit 6 that includes the content and purpose of various
governance committees, the roles and responsibilities of governance committee
members, and the type, content and frequency of governance meetings. The
Steering Committee shall have the authority to manage the general operations of
the EDC as further set forth in Exhibit 6. Unless otherwise specified,
governance activities shall not count as billable time. All governance meetings
will be hosted at a time, manner and location acceptable to Chordiant. Chordiant
may replace or reassign its

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19



--------------------------------------------------------------------------------

governance committee members upon notice to Supplier. Supplier shall not replace
or reassign its governance committee members unless Chordiant consents to such
replacement or reassignment. Before assigning an individual to a governance
committee, Supplier shall notify Chordiant of the proposed assignment, introduce
the individual to appropriate Chordiant personnel, provide Chordiant with any
information regarding the individual that may be reasonably requested by
Chordiant, and obtain Chordiant’s approval for such assignment.

 

12.2 Policies and Procedures Manual. Supplier shall provide the Policies and
Procedures Manual, including the quality process for the EDC, and Change Control
Procedures therein, to Chordiant for Chordiant’s review and approval in
accordance with Exhibit 6. The Change Control Procedures shall provide, at a
minimum, that:

 

(a) No Change shall be implemented without Chordiant’s approval, except as may
be necessary on a temporary basis to maintain the continuity of the Services.

 

(b) With respect to all Changes, Supplier shall (i) other than those Changes
made on a temporary basis to maintain the continuity of the Services, schedule
Changes so as not to unreasonably interrupt Chordiant’s business operations,
(ii) prepare and deliver to Chordiant each month a rolling schedule for ongoing
and planned Changes for the next 90-day period, and (iii) monitor the status of
Changes against the applicable schedule.

 

(c) With respect to any Change made on a temporary basis to maintain the
continuity of the Services, Supplier shall document and provide to Chordiant
notification of the Change no later than the next business day after the Change
is made.

 

Supplier shall update the Change Control Procedures as necessary and shall
provide such updated Change Control Procedures to Chordiant for its approval.

 

13. PROPRIETARY RIGHTS.

 

13.1 Ownership of Background Technology. Supplier shall have and retain
exclusive ownership of all of Supplier’s Background Technology and Intellectual
Property Rights therein. Chordiant shall have and retain exclusive ownership of
all of Chordiant’s Background Technology and Intellectual Property Rights
therein. All rights not expressly granted herein with respect to Background
Technology are reserved to the owner thereof.

 

13.2 Supplier Software and Tools. Supplier shall provide Chordiant with access
to the Supplier Software and Supplier Tools during the Term and during the
Termination Assistance Period. Chordiant shall have the right to approve any
Supplier Software and Supplier Tools prior to Supplier’s use of such Supplier
Software or Supplier Tools to provide the Services, and any agreements relating
to Supplier’s use of third party software or tools prior to Supplier’s use of
such third party software or third party tools to provide the Services. Subject
to the terms and conditions of this Agreement, Supplier hereby grants to
Chordiant a global, perpetual, irrevocable, fully-paid, royalty-free,
non-exclusive license to Use, and sublicense through multiple levels of
sublicensees and permit a third party to Use the Supplier Software and Supplier
Tools (with respect to third party Software and Tools, solely to the extent
allowed by such third party) solely (a) during the Term and the Termination
Assistance Period, in

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20



--------------------------------------------------------------------------------

connection with Chordiant’s use of the Services, and (b) during and after the
Term and the Termination Assistance Period in perpetuity, as reasonably required
for Chordiant and/or Successors’ continued operation and maintenance of any Work
Product and continued performance of the services, tasks, and responsibilities
performed by Supplier and Supplier Agents during the Term and Termination
Assistance Period. The foregoing sublicense and third party Use rights granted
to Chordiant shall not violate, nor be deemed to violate, any non-disclosure or
exclusivity provisions that would be otherwise applicable under this Agreement
or any other agreement. Prior to using any Supplier Third-Party Software in the
performance of the Services, Supplier shall obtain for Chordiant and Successor
the right to purchase maintenance and support directly from the applicable
third-party vendor on a most favored customer basis. Upon Chordiant’s request,
Supplier shall provide Chordiant with a list of all Supplier Software and
Supplier Tools being used to provide the Services as of the date of such
request. All rights not expressly granted to Chordiant in this Agreement with
respect to the Supplier Proprietary Software and Supplier Tools are reserved to
Supplier.

 

13.3 Work Product. Supplier agrees that all Work Product will be the sole and
exclusive property of Chordiant. Chordiant will exclusively own all Intellectual
Property Rights in all Work Product upon its creation. Except for Supplier’s
Intellectual Property Rights in Supplier’s Background Technology, Supplier
hereby does, and shall cause all Supplier Agents to, irrevocably and
unconditionally assign to Chordiant without further consideration all right,
title, and interest worldwide in and to the Work Product and all Intellectual
Property Rights thereto. Supplier understands and agrees that Supplier has no
right to use the Work Product except as necessary to perform the Services for
Chordiant. If any Intellectual Property Rights, including artist’s rights and
moral rights, in the Work Product, cannot (as a matter of law) be assigned by
Supplier or Supplier Agents to Chordiant as provided above, then Supplier
unconditionally and irrevocably does, and shall cause all Supplier Agents to,
waive the enforcement of such rights and all claims and causes of action of any
kind against Chordiant with respect to such rights. In addition, (a) to the
extent Supplier or Supplier Agents cannot (as a matter of law) make such waiver,
and (b) to the extent that any Work Product contains any Background Technology,
Supplier unconditionally grants, and shall cause all Supplier Agents to grant,
to Chordiant a perpetual, irrevocable, worldwide, fully-paid, royalty-free,
transferable license, with the right to sublicense through multiple levels of
sublicensees, under any and all such rights (i) to reproduce, create derivative
works of, distribute, publicly perform, publicly display, digitally perform, and
otherwise use and exploit the Work Product in any medium or format, whether now
known or hereafter discovered, (ii) to use, make, have made, sell, offer to
sell, import, and otherwise exploit any product or service based on, embodying,
incorporating, or derived from the Work Product, and (iii) to exercise any and
all other present or future rights not yet known in the Work Product. With
respect to Background Technology embedded in the Work Product and Supplier’s
Intellectual Property Rights therein, the foregoing license is non-exclusive.
With respect to all other portions of or rights in the Work Product, the
foregoing license is exclusive (without reservation). The foregoing sublicense
and third party Use rights granted to Chordiant shall not violate, nor be deemed
to violate, any non-disclosure or exclusivity provisions that would be otherwise
applicable under this Agreement or any other agreement. Supplier agrees that
Supplier will not include in any Work Product any Background Technology of
Supplier or Supplier Agents unless Supplier identifies such Background
Technology to Chordiant in advance and in

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21



--------------------------------------------------------------------------------

writing and Chordiant agrees in advance and in writing. Supplier hereby assigns,
and shall cause all Supplier Agents to assign, to Chordiant any and all claims,
past, present, or future, of any nature whatsoever, Supplier or Supplier Agents
may have for infringement, misappropriation, or violation of any Intellectual
Property Right assigned to or exclusively licensed to Chordiant in or pursuant
to this Agreement. Supplier shall follow Chordiant’s standard procedures (as
communicated by Chordiant to Supplier) for delivery and back-up of all Work
Product.

 

13.4 Chordiant Software. Subject to the terms and conditions of this Agreement,
Chordiant hereby grants to Supplier, during the Term and the Termination
Assistance Period or until such date Chordiant terminates this license right,
which Chordiant may do at any time for any reason, solely for EDC Personnel to
provide the Services to Chordiant, a non-exclusive, non-assignable,
non-transferable, non-sublicensable, royalty-free, limited right to have access
to and (a) Use the Chordiant Proprietary Software, (b) Use, to the extent
permissible under the applicable third party agreements, the Chordiant Third
Party Software, and (c) Use, to the extent permissible under the applicable
third party agreements, any related Documentation in Chordiant’s possession on
or after the Effective Date. All rights not expressly granted to Supplier in
this Agreement with respect to the Chordiant Proprietary Software are reserved
to Chordiant. Supplier agrees that it will incorporate third-party materials
into the Systems as requested or directed by Chordiant. Chordiant will be
responsible for incremental costs related to the use of such third-party
materials.

 

13.5 Restrictions. Except as expressly permitted by this Agreement or a
Statement of Work, Supplier agrees that it shall not, and shall not permit any
third party to (a) permit access to or use of the Chordiant Software unless by
EDC Personnel, (b) modify, adapt, alter, translate, or create derivative works
from the Chordiant Software; (c) merge the Chordiant Software; (d) sublicense,
distribute, sell, use for service bureau use or as an application service
provider, lease, rent, loan, or otherwise transfer the Chordiant Software to any
third party; (e) reverse engineer, decompile, disassemble, or otherwise attempt
to derive the source code for the Chordiant Software; (f) remove, alter, cover
or obfuscate any copyright notices or other proprietary rights notices included
in the Chordiant Software; or (g) otherwise use or copy the Chordiant Software
except as expressly permitted under this Agreement. Supplier shall notify
Chordiant immediately of any unauthorized use or disclosure of the Chordiant
Software.

 

13.6 Further Assurances. Supplier shall, and shall cause all Supplier Agents to:
(a) cooperate with and assist Chordiant and its designees, both during and after
the Term, in perfecting, maintaining, and enforcing Chordiant’s or its
designees’ rights in all right, title, and interest in any Chordiant-Owned
Materials, including all Intellectual Property Rights thereto, and (b) execute
and deliver to Chordiant any documents or take any other actions as may
reasonably be necessary, or as Chordiant may reasonably request, to perfect,
maintain, protect, or enforce Chordiant’s or its designees’ rights in such
materials or otherwise carry out the purpose of this Article 13. Supplier hereby
does, and shall cause all Supplier Agents to, irrevocably designate and appoint
Chordiant and its duly authorized officers and agents as Supplier’s and Supplier
Agents’ agent and attorney-in-fact to act for and in Supplier’s and Supplier
Agents’ behalf to execute, deliver, and file any and all documents with the same
legal force and effect as if executed by Supplier, if Chordiant or its designee
after reasonable efforts is unable for any reason to secure Supplier’s or the
applicable Supplier Agent’s signature on any document needed in connection with
the actions described in this Section 13.6. Supplier acknowledges and shall
cause all Supplier Agents to acknowledge that this appointment is coupled with
an interest.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22



--------------------------------------------------------------------------------

13.7 Identification. Supplier shall separately identify in Exhibit 19, which it
shall keep updated in a timely manner by amendment, all (a) Supplier Background
Technology, (b) third party materials, and (c) open source code included in the
Deliverables.

 

13.8 Web Development. In the event that Supplier performs any work in connection
with the development of Web pages or other online content under this Agreement,
Chordiant will have sole control over the appearance, design, layout,
look-and-feel, branding, advertising (if any), content, and URLs of such Web
pages or other online content. All such Web pages, and the appearance, design,
layout, look-and-feel, branding, advertising (if any), and content thereof that
may be furnished by Chordiant shall be Work Product. Supplier will ensure that
all URLs for any Web pages or online content developed or hosted by Supplier
will be owned by Chordiant and registered in Chordiant’s name.

 

13.9 Source Code Delivery and Escrow. Upon Chordiant’s request, Supplier shall
deposit and maintain the Escrow Materials for any or all Software and all other
materials that are licensed, or to be licensed, to Chordiant under this
Agreement and that are used by Supplier in providing the Services, with a
third-party escrow agent selected by Chordiant to be held, released to
Chordiant, and licensed to Chordiant in accordance with an escrow agreement
satisfactory to Chordiant. Chordiant shall pay the associated escrow fees. If an
escrow arrangement with such a third party is not in place on the Effective
Date, Supplier will establish such arrangement within thirty (30) days after
Chordiant’s request.

 

13.10 Support. On mutually agreed upon and reasonable terms (including fees not
to exceed the monthly pricing at the end of the Term), at Chordiant’s request,
Supplier shall provide support for the Deliverables after expiration or
termination of the Agreement.

 

14. DATA.

 

14.1 Ownership and Use of Chordiant Data. All Chordiant Data is, or shall be,
and shall remain the property of Chordiant. Without Chordiant’s approval (in its
sole discretion), Chordiant Data shall not be, (a) used by Supplier or Supplier
Agents other than as required to provide the Services, (b) disclosed, sold,
assigned, leased or otherwise provided to third parties by Supplier or Supplier
Agents, (c) monitored, analyzed, individualized, anonymized, aggregated, stored,
or copied, or (d) commercially exploited in any form (including any
individualized, anonymized, or aggregated form) by or on behalf of Supplier or
Supplier Agents. Supplier hereby irrevocably assigns, transfers and conveys, and
shall cause Supplier Agents to assign, transfer and convey, to Chordiant without
further consideration all of its and their right, title and interest in and to
Chordiant Data. Upon request by Chordiant, Supplier shall execute and deliver,
and shall cause Supplier Agents to execute and deliver, any financing statements
or other documents that may be necessary or desirable under any Law to preserve,
or enable Chordiant to enforce, its rights with respect to Chordiant Data.

 

14.2 Correction and Reconstruction.

 

(a) Supplier shall promptly correct any errors or inaccuracies in the reports
delivered to Chordiant under this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23



--------------------------------------------------------------------------------

(b) Supplier shall develop and maintain procedures for the reconstruction of
lost Chordiant Data, and Supplier shall correct any errors in, or destruction,
loss, or alteration of, any Chordiant Data caused by Supplier or Supplier
Agents. At Chordiant’s request and expense, Supplier shall promptly correct any
other errors in, or destruction, loss, or alteration of, Chordiant Data.

 

14.3 Provision of Data. Upon request by Chordiant for any reason and at any time
during the Term and Termination Assistance Period, Supplier shall (a) promptly
provide to Chordiant, in the format and on the media requested by Chordiant, all
or any part of Chordiant Data, and (b) erase or destroy all or any part of
Chordiant Data in Supplier’s possession, in each case to the extent so requested
by Chordiant. Any archival tapes containing Chordiant Data shall be used by
Supplier and Supplier Agents solely for back-up purposes. Supplier shall not
withhold any Chordiant Data as a means of resolving any dispute.

 

14.4 Data Privacy. Supplier shall, and shall cause Supplier Agents to, comply
with all applicable Laws regarding the handling, collection, and transfer of
personal information, including compliance with the obligations set forth on
Exhibit 12C that may be required for compliance with the European Union
Directive on Data Protection.

 

15. CONSENTS. Supplier shall, at its own cost and expense, obtain, maintain and
comply with all of the Consents. If Supplier is unable to acquire a Consent
despite using its best efforts to do so, Supplier shall implement, at its cost
and expense, and subject to Chordiant’s prior approval, alternative methods as
necessary to provide the Services in accordance with this Agreement without such
Consent.

 

16. CONTINUED PROVISION OF SERVICES.

 

16.1 Disaster Recovery Plan . As soon as possible, but no later than within the
first ninety (90) days of the Term, the Parties shall create and agree to the
DRP, which shall be set forth in Exhibit 11. Supplier shall comply with the
business continuity and disaster recovery requirements and the procedural
requirements contained in Exhibit 11. Supplier shall (a) update and test (and
re-test as necessary) the operability of the DRP in accordance with Exhibit 11,
provided that notwithstanding such schedule Supplier shall complete the initial
test of and report on the DRP no later than 180 days from the Effective Date;
and (b) certify to Chordiant [ * ] that the DRP is fully operational. Supplier
shall immediately notify Chordiant of any disaster and implement the DRP upon
the occurrence of a disaster. In the event of a disaster[ * ]. For purposes of
this Agreement, a disaster is any event that renders the EDC incapable of
providing the Services. Notwithstanding anything to the contrary herein, in the
event of a disaster, Supplier shall use its best efforts to reinstate its
provision of the Services under the Product Support Line of Business by, among
other things, sending EDC Personnel to alternate locations designated by
Chordiant as quickly as possible. The allocation of the costs and expenses
associated with the measures taken to assure the continuity of the Product
Support Line of Business in the event of a disaster shall be as follows:

 

(a) [ * ];

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24



--------------------------------------------------------------------------------

(b) [ * ]; or

 

(c) [ * ].

 

16.2 Force Majeure. If and to the extent that a Party’s performance of any of
its obligations pursuant to this Agreement is prevented, hindered or delayed by
fire, flood, earthquake, elements of nature or acts of God, acts of war,
terrorism, riots, civil disorders, rebellions or revolutions, or any other
similar cause beyond the reasonable control of such Party (but specifically
excluding labor and union-related activities, and failures of Supplier Agents)
(each, a “Force Majeure Event”), and such non-performance, hindrance or delay
could not have been prevented by reasonable precautions undertaken by the Party
claiming a Force Majeure Event, then such Party shall be excused for such
non-performance, hindrance or delay of those obligations affected by the Force
Majeure Event for as long as such Force Majeure Event continues and such Party
continues to use its best efforts to recommence performance whenever and to
whatever extent possible without delay, including through the use of alternate
sources, workaround plans and other means. The Party whose performance is
prevented, hindered or delayed by a Force Majeure Event shall immediately notify
the other Party of the occurrence of the Force Majeure Event and describe in
reasonable detail the nature of the Force Majeure Event. The occurrence of a
Force Majeure Event does not excuse, limit or otherwise affect Supplier’s
obligation to provide either normal recovery procedures or any other disaster
recovery services described in Section 16.1. [ * ].

 

16.3 No Payment for Unperformed Services. Except as provided in Section 16.2,
nothing in this Article 16 shall limit Chordiant’s obligation to pay any Fees;
provided, however, that if Supplier fails to provide the Services in accordance
with this Agreement due to the occurrence of a Force Majeure Event, the Fees
shall be adjusted in a manner such that [ * ].

 

16.4 Allocation of Resources. Whenever a Force Majeure Event or a disaster
causes Supplier to allocate limited resources between or among Supplier’s
customers, Supplier shall not provide to any other customers of Supplier
priority over Chordiant. In addition, Supplier shall not redeploy or reassign
any Key Supplier Personnel to another account in the event of a Force Majeure
Event.

 

17. PAYMENTS.

 

17.1 Fees. Chordiant shall pay the Fees as specified in Exhibit 4 and this
Article 17. Supplier shall invoice Chordiant on a monthly basis, which invoice
shall be payable net thirty (30) days from receipt of the invoice, unless
otherwise stated in Exhibit 4. Initial fees will be based on an agreed upon flat
full-time, per person, per month rate as set forth in Exhibit 4. Within six (6)
months of the Effective Date, Supplier will provide a proposed schedule of
skills-based monthly rates for each Line of Business (the “Skills Based Rate”).
[ * ] Chordiant shall have the option of electing to pay fees based on the
Skills Based Rate for any or all Lines of Business. For purposes of
clarification, where Supplier is to provide any Services under this Agreement at
its own cost and/or no cost to Chordiant, time spent providing such Services
shall not count toward billable time as described in Exhibit 4.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25



--------------------------------------------------------------------------------

17.2 Adjustments. Once per year, the Parties will discuss in good faith an
adjustment to rates to compensate for increases based upon generally prevailing
labor costs and the Benchmark Results (“COLA Adjustment”). Any COLA Adjustment
must be mutually agreed upon, and will not exceed [ * ] per year over the
previous year’s rate. Rate increases, if any, will be assessed every year in
December, beginning December 1, 2004, to be effective no sooner than January the
following year. If Supplier must obtain visas for any EDC Personnel at Chordiant
Service Locations and pay rates substantially higher than the agreed upon rates,
the Parties will negotiate in good faith an equitable rate adjustment, taking
into account the published Department of Labor prevailing wages or other surveys
acceptable to the applicable governmental authorities, as well as alternative
visa arrangements, that may reduce the cost to Chordiant.

 

17.3 Expenses. Chordiant shall pay all pre-approved actual travel and
travel-related expenses incurred in accordance with Chordiant’s and Supplier’s
travel and expense policy set forth in Exhibit 4, for which Supplier shall
invoice Chordiant and supply supporting documentation. Chordiant shall pre-pay
to Supplier all pre-approved actual Equipment, Software, and communication
link-related expenses incurred by Supplier as set forth in Exhibit 4 and in
accordance with the vendor’s payment terms as agreed upon by the Parties
pursuant to Section 3.10, for which Supplier shall invoice Chordiant and supply
supporting documentation.

 

17.4 Fee Disputes. Chordiant may withhold and offset invoiced amounts that
Chordiant disputes in good faith, as well as any amounts Supplier is obligated
to pay or credit to Chordiant. Chordiant shall notify Supplier of all such
disputes in writing within thirty (30) days of the receipt of the invoice.
Undisputed invoice amounts that are overdue will be subject to ½% interest per
month.

 

17.5 Pass-Through Savings. The Supplier will pass through to Chordiant
reductions in the cost of delivery of the Services resulting from changes in (a)
geographic region from which Supplier provides the Services, or (b) actual cost
of Equipment or Software for which Chordiant is paying at cost, neither of which
could have been foreseen as of the Effective Date but which occur during the
Term and are applicable to Supplier’s provision of the Services.

 

17.6 Rights of Set-Off. With respect to any amount that (a) should be reimbursed
to Chordiant by Supplier or (b) is otherwise payable to Chordiant by Supplier
pursuant to this Agreement, Chordiant may deduct the entire amount owed to
Chordiant against the Fees or against the expenses owed by Chordiant to Supplier
under this Agreement.

 

17.7 Refundable Items; Prepaid Expenses. In the event Supplier receives during
the Term any refund, credit or other rebate (including deposits) in connection
with fees for a Supplier third party contract that Chordiant has paid, then
Supplier shall promptly (a) notify Chordiant of such refund, credit or rebate
and (b) pay to Chordiant the full amount of such refund, credit, or rebate.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26



--------------------------------------------------------------------------------

17.8 Due Diligence. Supplier hereby acknowledges and agrees that Chordiant has
delivered or made available to Supplier all information and documents Supplier
has deemed necessary for Supplier to commit to its obligations under this
Agreement in accordance with its terms. Supplier shall not be relieved of any of
its obligations under this Agreement, or alter, increase or add any fees or
charges related to this Agreement, as a result of (a) its failure to review the
foregoing information and documents or any documents referred to therein, (b)
any inaccuracies, errors, or omissions contained in such information or
documents or in any documents referred to therein, or (c) its failure to request
any information or documents from Chordiant.

 

17.9 Additional Fund. Chordiant shall establish a fund of up to [ * ] per EDC
employee per month to be used, at joint recommendation from Supplier and
Chordiant program managers and with Steering Committee approval, towards special
recognition awards, variable compensation or bonuses, or to manage attrition of
EDC Personnel. On a quarterly basis, Chordiant shall have the right, in its
discretion, to remove any amounts in such fund not distributed within the prior
three (3) month period.

 

17.10 No Other Charges. Except as expressly set forth in this Agreement, all
costs and expenses relating to Supplier’s performance of the Services (including
all costs and expenses related to the acquisition, maintenance and enhancement
of Software and Equipment, travel and lodging, document reproduction and
shipping, computers and office equipment used by EDC Personnel, and telephone
charges) are included in the Fees and shall not be charged to or reimbursed by
Chordiant.

 

17.11 Most Favored Customer. Supplier agrees that Chordiant shall be treated as
a most favored customer of Supplier and to this end Supplier shall promptly
provide to Chordiant Supplier’s best pricing, service availability, service
quality, and service responsiveness and new service offerings, consistent with
what Supplier provides for services similar in size and scope.

 

18. TAXES.

 

18.1 Taxes. All fees, payments or reimbursements under this Agreement and any
instrument or agreement required hereunder shall include any and all present and
future Taxes: (i) based upon or measured by Supplier’s cost in acquiring or
providing equipment, materials, supplies, or services furnished or used by
Supplier in performing or furnishing the Services, including all personal
property and sales or use taxes on the Supplier Equipment, or (ii) assessed on
the provision or use of the Services or on Supplier’s charges to Chordiant under
this Agreement or payment thereof however levied or assessed. Chordiant will not
be responsible for any tax payments on any basis. To the extent that any Tax is
required by Law to be separately identified in Supplier’s billings to Chordiant,
the Supplier shall separately identify the Tax and assume any and all
responsibility or non-compliance, including additional tax, interest and penalty
assessments. Chordiant shall be responsible for any taxes it may incur as a
result of establishing an Affiliate in India.

 

18.2 Tax Indemnity. The Supplier indemnifies Chordiant for the full amount of
Taxes attributable to the provision of products, equipment, materials, supplies,
or services under this Agreement, and any liabilities (including penalties,
interest and expenses) arising from such

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27



--------------------------------------------------------------------------------

Taxes. Upon Chordiant’s request, Supplier shall provide evidence that all
applicable Taxes have been paid by the Supplier to the appropriate taxing
authority by delivering to Chordiant receipts or notarized copies thereof within
thirty (30) days after the due date for such tax payments.

 

18.3 Relocation of Services. Notwithstanding Section 18.1, any Taxes assessed on
the provision of the Services for a particular site resulting from Supplier’s
relocating or rerouting the delivery of Services for Supplier’s convenience to,
from or through a location other than the Service Location used to provide the
Services as of the Effective Date shall be paid by Supplier.

 

18.4 Other Taxes. Chordiant and Supplier shall each bear sole responsibility for
all taxes, assessments and other real property-related levies on its respective
owned or leased real property.

 

18.5 Segregation of Fees. Supplier shall segregate the Fees into the following
separate payment streams: (a) those for taxable Services; (b) those for
nontaxable Services; (c) those for which a sales, use or other similar tax has
already been paid; and (d) those for which Supplier functions merely as a paying
agent for Chordiant in receiving goods, supplies, or services (including leasing
and licensing arrangements) that otherwise are nontaxable or have previously
been subject to tax. In addition, Chordiant and Supplier shall cooperate to (x)
provide any information necessary and not otherwise reasonably available to
determine accurately each Party’s tax liability; (y) resolve tax issues raised
upon audit by a Governmental Authority; (z) minimize such tax liability to the
extent commercially reasonable and legally permissible, provided that neither
Party will be required to take any position or action that (i) is inconsistent
with advice given by such Party’s internal or external advisors or (ii) would
result in an adverse tax or financial consequence to such Party. Each Party
shall provide and make available to the other Party any resale certificates,
information regarding out-of-state sales or use of equipment, materials, or
services, and any other exemption certificates or information requested by a
Party related to Supplier’s provision of the Services.

 

18.6 Tax Disclosures. Notwithstanding anything herein to the contrary, any party
to this Agreement (and any employee, representative, or other agent of any party
to this Agreement) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided however, that such disclosure may not be made to the extent
reasonably necessary to comply with any applicable federal or state securities
laws. For the purposes of the foregoing sentence, (a) the “tax treatment” of a
transaction means the purported or claimed federal income tax treatment of the
transaction, and (b) the “tax structure” of a transaction means any fact that
may be relevant to understanding the purported or claimed federal income tax
treatment of the transaction.

 

19. AUDITS.

 

19.1 Services. Upon reasonable notice from Chordiant, Supplier and Supplier
Agents shall provide Chordiant, Chordiant Agents, and any of Chordiant’s
regulators with access to and any assistance that they may require for the
purpose of performing audits or inspections of the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28



--------------------------------------------------------------------------------

Services, the Service Locations, the Systems, and the business of Supplier
relating to the Services (including to verify performance of the Services, the
Fees, and the use of Chordiant resources in accordance with the terms of this
Agreement). If any audit results in Supplier being notified that Supplier or
Supplier Agents are not in compliance with any Law or audit requirement,
Supplier shall, and shall cause Supplier Agents to, promptly take actions to
comply with such Law or audit requirement.

 

19.2 Fees. Upon notice from Chordiant, Supplier shall provide Chordiant and
Chordiant Agents with access to such financial records and supporting
documentation as may be requested by Chordiant, and Chordiant or Chordiant
Agents may audit the Fees to determine if such Fees are accurate and in
accordance with this Agreement.

 

(a) If, as a result of such audit, Chordiant determines that Supplier has
overcharged Chordiant, Chordiant shall notify Supplier of the amount of such
overcharge and Supplier shall promptly pay to Chordiant the amount of the
overcharge, plus ½% interest per month calculated from the date of receipt by
Supplier of the overcharged amount until the date of payment to Chordiant.

 

(b) In addition to Chordiant’s rights set forth in this Section 19.2, in the
event any audit reveals an overcharge to Chordiant of 5% or more for the audited
period, Supplier shall reimburse Chordiant for the cost of such audit.

 

19.3 Other Audits. Supplier shall make available to Chordiant or Chordiant
Agents the results of any reviews or audits conducted by the Supplier, its
Affiliates or any of Supplier’s subcontractors, agents or representatives
(including internal and external auditors), relating to the Supplier’s operating
practices and procedures to the extent relevant to the Services.

 

19.4 Record Retention. Supplier shall retain records and supporting
documentation sufficient to satisfy the requirements set forth in this Article
19 and to document the Services and the Fees paid or payable by Chordiant under
this Agreement in accordance with Chordiant’s retention policies and procedures
as in effect from time to time, as required by Law, and in any event for at
least three (3) years after the later of the termination or expiration of this
Agreement and the end of the Termination Assistance Period.

 

19.5 Facilities. Supplier shall provide to Chordiant and Chordiant Agents, on
Supplier’s premises (or, if the audit is being performed on a Supplier Agent,
the Supplier Agent’s premises if necessary), space, office furnishings
(including lockable cabinets), and utilities as Chordiant or such Chordiant
Agents may reasonably require to perform the audits described in this Article
19.

 

20. CONFIDENTIALITY.

 

20.1 General Obligations. All Confidential Information relating to or obtained
from Chordiant shall be protected from unauthorized use and disclosure by
Supplier in compliance with Chordiant’s requirements, and to the same extent and
in at least the same manner as Supplier protects its own confidential
information of a similar nature (and in no event with less than reasonable
care), and Supplier shall not use the Confidential Information of Chordiant

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29



--------------------------------------------------------------------------------

except as necessary to provide the Services. Supplier shall not disclose,
publish, release, transfer or otherwise make available Confidential Information
of, or obtained from, Chordiant in any form to, or for the use or benefit of,
any third person or entity without Chordiant’s consent. Supplier shall, however,
be permitted to disclose relevant aspects of Chordiant’s Confidential
Information to its officers, directors, agents, professional advisors,
contractors (including the Benchmarker), subcontractors and employees and to the
officers, directors, agents, professional advisors, contractors, subcontractors
and employees of its affiliates, to the extent such disclosure is not restricted
under any Consents or any Laws or Governmental Approvals and only to the extent
that such disclosure is reasonably necessary for the performance of its duties
and obligations or the determination, preservation or exercise of its rights and
remedies under this Agreement; provided, however, that Supplier shall take all
reasonable measures to ensure that Confidential Information is not disclosed or
duplicated in contravention of the provisions of this Agreement by such
officers, directors, agents, professional advisors, contractors, subcontractors
and employees. The obligations in this Section shall not restrict any disclosure
as required by any Law (provided that the recipient shall give prompt notice to
the disclosing Party of such requirement). Supplier will return to Chordiant any
or all Confidential Information promptly upon request.

 

20.2 Additional Protective Measures. Supplier shall strictly comply with the
security procedures set forth in Exhibit 12. Supplier shall limit access to the
Confidential Information to EDC Personnel who have a need to know for providing
the Services and who have signed the nondisclosure agreement set forth in
Section 11.4(b) (“Authorized EDC Personnel”). Supplier agrees to maintain a log
which contains a list of all employees who actually have had access to the
Confidential Information. Supplier shall not provide any other party, including
any other employees or agents of Supplier, with access to the Confidential
Information. Supplier may designate additional persons as Authorized EDC
Personnel upon (i) written notice to Chordiant of the identity of such
additional parties, and (ii) Chordiant’s express written acceptance of such
additional persons, which may be given or withheld in Chordiant’s sole
discretion. In addition, Supplier shall access Chordiant’s source code only on
Authorized CPUs (as defined in Exhibit 12) on a Secure Computer System. To
further assure the confidentiality of the Confidential Information:

 

(a) Supplier shall ensure that all Confidential Information received from
Chordiant, and any copies thereof made by Supplier, will be properly marked or
otherwise appropriately identified as Confidential Information before being made
available to Authorized EDC Personnel. Supplier shall instruct Authorized EDC
Personnel not to copy Confidential Information and not to disclose Confidential
Information to anyone not authorized to receive it.

 

(b) Supplier shall take prompt and appropriate action to prevent unauthorized
use or disclosure of Confidential Information.

 

(c) Without limiting the foregoing, Supplier will use the same degree of care to
prevent the unauthorized use, dissemination, or publication of the Confidential
Information as Supplier uses to protect its own confidential information of a
like nature, but in no event may the safeguards for protecting such Confidential
Information be less than a reasonably prudent business would exercise under
similar circumstances.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30



--------------------------------------------------------------------------------

(d) Supplier agrees that Chordiant representatives may inspect the access log
for the Confidential Information and the record of the copies made of the
Confidential Information at any time.

 

20.3 Unauthorized Acts. Without limiting Chordiant’s rights with respect to a
breach of this Article 20, Supplier shall:

 

(a) promptly notify Chordiant of any unauthorized possession, use or knowledge,
or attempt thereof, of Chordiant’s Confidential Information by any person or
entity that may become known to Supplier;

 

(b) promptly furnish to Chordiant full details of the unauthorized possession,
use or knowledge, or attempt thereof, and assist Chordiant in investigating or
preventing the recurrence of any unauthorized possession, use or knowledge, or
attempt thereof, of Confidential Information;

 

(c) cooperate with Chordiant in any litigation and investigation against third
parties deemed necessary by Chordiant to protect its proprietary rights; and

 

(d) promptly use its best efforts to prevent a recurrence of any such
unauthorized possession, use or knowledge, or attempt thereof, of Confidential
Information.

 

Supplier shall bear the cost it incurs as a result of compliance with this
Section.

 

21. REPRESENTATIONS AND WARRANTIES.

 

21.1 By Chordiant. Chordiant represents and warrants that:

 

(a) Chordiant is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware;

 

(b) Chordiant has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement;

 

(c) The execution, delivery and performance of this Agreement by Chordiant has
been duly authorized by Chordiant; and

 

(d) Chordiant is in compliance with all Laws applicable to Chordiant’s
obligations under this Agreement and has obtained all applicable permits and
licenses required of Chordiant in connection with its obligations under this
Agreement.

 

21.2 By Supplier. Supplier represents and warrants that:

 

(a) Supplier is a corporation duly incorporated, validly existing and in good
standing under the Laws of the [ * ];

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31



--------------------------------------------------------------------------------

(b) Supplier has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement;

 

(c) The execution, delivery and performance of this Agreement by Supplier (a)
has been duly authorized by Supplier and (b) shall not conflict with, result in
a breach of, or constitute a default under any other agreement to which Supplier
is a party or by which Supplier is bound;

 

(d) Supplier is duly licensed, authorized or qualified to do business and is in
good standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Supplier’s ability to fulfill its obligations under this
Agreement;

 

(e) Supplier is in compliance with all Laws applicable to Supplier’s obligations
under this Agreement and has obtained all applicable permits and licenses
required of Supplier in connection with its obligations under this Agreement;

 

(f) There is no outstanding (or to Supplier’s knowledge, pending or threatened)
litigation, arbitrated matter or other dispute to which Supplier is a party
which, if decided unfavorably to Supplier, would reasonably be expected to have
a material adverse effect on Supplier’s ability to fulfill its obligations under
this Agreement;

 

(g) Supplier and Supplier Agents have full power and authority to grant
Chordiant the rights granted herein without the consent of any other party and
any materials developed or furnished by Supplier and Supplier Agents to
Chordiant are free of any and all restrictions, settlements, judgments or
adverse claims.

 

(h) Supplier has not violated Chordiant policies of which it is aware, or any
Laws, regarding the offering of inducements in connection with this Agreement;

 

(i) Each of the EDC Personnel who will perform work toward the development of
any Work Product have executed a proprietary rights invention assignment
agreement as agreed in Section 11.4(b);

 

(j) None of the Services, the Work Product, the Supplier Software, the Supplier
Equipment, any enhancements or modifications to the Chordiant Software performed
by Supplier or Supplier Agents or any other resources or items provided to
Chordiant by Supplier or Supplier Agents shall, and Chordiant’s receipt and use
of the foregoing as contemplated under this Agreement shall not, infringe upon
the Intellectual Property Rights of any third party;

 

(k) The Work Product and all other materials and items provided by Supplier
hereunder shall be free from material errors in materials, design, workmanship,
operation and performance, shall comply with the applicable documentation and
specifications, and shall provide the functions and features and operate in the
manner described in the applicable Line of Business and/or Statement of Work, or
other documentation agreed to by the Parties following the installation, testing
and acceptance of such materials by Chordiant and/or its customers;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32



--------------------------------------------------------------------------------

(l) The Work Product shall be free and clear of any liens, claims, charges,
debts or other encumbrances; and

 

(m) Neither Supplier, nor any part of the Work Product or other Intellectual
Property furnished to Chordiant hereunder, is subject to any “copyleft” or other
obligation or condition (including any obligation or condition under any “open
source” license such as the GNU Public License, Lesser GNU Public License, or
Mozilla Public License) that would require, or condition the use or distribution
of such Work Product or Intellectual Property on, the disclosure, licensing, or
distribution of any part of such Work Product or Intellectual Property.

 

21.3 DISCLAIMER. EXCEPT AS SPECIFIED IN SECTION 21.1 AND SECTION 21.2, NEITHER
CHORDIANT NOR SUPPLIER MAKES ANY OTHER WARRANTIES WITH RESPECT TO THE SERVICES
OR THE SYSTEMS OR EQUIPMENT AND EACH EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

 

22. ADDITIONAL COVENANTS.

 

22.1 By Chordiant. Chordiant covenants and agrees with Supplier that during the
Term and the Termination Assistance Period:

 

(a) Chordiant shall comply with all Laws applicable to Chordiant, and, except as
otherwise provided in this Agreement, shall obtain all applicable permits and
licenses required of Chordiant in connection with its obligations under this
Agreement; and

 

(b) The Chordiant Proprietary Software shall not infringe upon the proprietary
rights of any third party (except as may have been caused by a modification by
Supplier or Supplier Agents).

 

22.2 By Supplier. Supplier covenants and agrees with Chordiant that during the
Term and the Termination Assistance Period:

 

(a) Supplier shall provide the Services with promptness, diligence and in a
professional manner, in accordance with the terms of the Lines of Business,
Statements of Work and practices and professional standards used in well-managed
operations performing services similar to the Services, and Supplier shall use
adequate numbers of qualified individuals with suitable training, education,
experience and skill to perform the Services;

 

(b) Supplier shall comply with all Laws applicable to Supplier in the
performance of this Agreement and shall obtain all applicable permits and
licenses required of Supplier in connection with its obligations hereunder;

 

(c) The Deliverables, Services, Supplier Software, Supplier Tools, Supplier
Equipment, Work Product and any other resources or items used by Supplier or
furnished to Chordiant by Supplier or Supplier Agents in providing the Services
shall not infringe upon the proprietary rights of any third party;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

33



--------------------------------------------------------------------------------

(d) The Deliverables, Services, Supplier Software, Supplier Tools, Supplier
Equipment, Work Product and any other resources or items used by Supplier or
furnished to Chordiant by Supplier or Supplier Agents in providing the Services
shall be free from material defects in design, workmanship, operation and
performance, shall comply with the applicable documentation and specifications,
and shall provide the functions and features and operate in the manner described
in the applicable Statement of Work or other documentation agreed to by the
Parties for 180 days following the acceptance of such materials by Chordiant and
shall be free and clear of any liens, claims, charges, debts or other
encumbrances;

 

(e) Supplier shall promptly notify Chordiant if Supplier learns of any claim,
pending or threatened, or any fact upon which a claim could be made, that
asserts that the Deliverables, Services, Supplier Software, Supplier Tools,
Supplier Equipment, Work Product and any other resources or items used by
Supplier or furnished to Chordiant by Supplier or Supplier Agents, or
Chordiant’s receipt and use of the foregoing as contemplated under this
Agreement may infringe upon the proprietary rights of any third party;

 

(f) Supplier shall ensure that no viruses, locks, trap doors, back doors or
similar items whose knowing or intended purpose is to damage or interfere with
the operation of the computer system containing the code, program or sub
program, or to interfere with the operation of the Systems (or any portion
thereof), including any code, program, or sub-program, or any device, method, or
token that permits any person to circumvent the normal security of the Systems
(or any portion thereof) or the system containing the code are coded or
introduced into the Systems, and Supplier agrees that, in the event a virus or
similar item is found to have been introduced into the Systems, Supplier shall
use best efforts to mitigate the effects of the virus or similar item and, if
the virus or similar item causes a loss of operational efficiency or loss of
data, to assist Chordiant to the same extent to mitigate and restore such
losses;

 

(g) Supplier shall not insert into the Software used to provide the Services any
code that would have the effect of disabling or otherwise shutting down all or
any portion of the Systems or Services; and

 

(h) Neither Supplier nor any Supplier Agents shall make any unauthorized
representations on Chordiant’s behalf or about Chordiant, nor commit or bind
Chordiant other than as specifically authorized in writing.

 

23. DISPUTE RESOLUTION.

 

23.1 Resolution Procedures. Except as otherwise provided below, the Parties
shall attempt to resolve any dispute arising under or related to this Agreement
(a “Dispute”) in accordance with the procedures set forth in this Section 23.1.

 

(a) Contract Managers. Within five (5) business days after either Party
furnishes to the other notice of a Dispute, the Chordiant Account Executive and
Supplier Account Executive shall consider the Dispute in person or by telephone
and shall attempt in good faith to resolve the Dispute for a period of five (5)
business days. If the Dispute is not resolved, as agreed by the Parties in
writing, within such 5-business-day period, the Dispute shall be escalated in
accordance with Section 23.1(b) below.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

34



--------------------------------------------------------------------------------

(b) Executive Vice Presidents. If a Dispute is not resolved in accordance with
Section 23.1(a) above, an Executive Vice President level executive or Chief
Executive Officer of Chordiant and the Chief Executive Officer of Ness
Technologies, Inc. shall consider the Dispute in person or by telephone and
shall attempt in good faith to resolve the Dispute for a period of five (5)
business days. Unless such executives otherwise agree in writing, either Party
may pursue its rights and remedies under this Agreement after the expiration of
such 5-business-day period.

 

23.2 Arbitration. With respect to any dispute or claim involving Ness India,
arising out of or in connection with this Agreement, Chordiant shall have the
right to have such dispute or claim be finally settled by binding arbitration in
Santa Clara County, California under the Commercial Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.

 

23.3 Exclusions. Notwithstanding the foregoing, no Dispute relating to Section
14.3, Article 20, or Article 27 shall be subject to Section 23.1. In addition,
nothing in this Agreement shall limit either Party’s right to seek immediate
injunctive or other equitable relief whenever the facts or circumstances would
permit a Party to seek such relief in a court of competent jurisdiction.

 

23.4 Continuity of Services. Supplier acknowledges that the timely and complete
performance of its obligations pursuant to this Agreement is critical to the
business and operations of Chordiant. Accordingly, in the event of a dispute
between Chordiant and Supplier, other than with respect to Supplier’s rights
under Section 24.3(c), Supplier shall continue to so perform its obligations
under this Agreement in good faith during the resolution of such dispute unless
and until this Agreement is terminated in accordance with the provisions hereof.

 

24. TERMINATION.

 

24.1 Termination for Convenience. Upon notice, Chordiant may immediately
terminate this Agreement, in whole or in part, for convenience effective as of
any time after the Effective Date, which shall be subject to the Termination Fee
set forth in Exhibit 4. Decreases in EDC Personnel in accordance with Section
3.2(d) and/or the termination of a Line of Business or multiple Lines of
Business shall not constitute a termination for convenience.

 

24.2 Termination for Change in Control of Supplier. In the event of a Change in
Control of Supplier, Chordiant may terminate this Agreement by giving Supplier
notice of the termination at least ninety (90) days prior to the termination
date specified in the notice, provided that Chordiant reasonably believes that
the Change in Control will materially and adversely affect Chordiant’s business.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

35



--------------------------------------------------------------------------------

24.3 Termination for Cause.

 

(a) For those Supplier performance failures that are curable, Supplier shall
have thirty (30) days (or such other period as the Parties agree) (the “Cure
Period”) from receipt of notice (the “Supplier Default Notice”) to cure such
failure (“Right to Cure”). Any such cure shall be subject to Chordiant’s
acceptance in its reasonable discretion.

 

(b) Chordiant may, without limiting Chordiant’s other rights or remedies under
this Agreement, by giving notice to Supplier, terminate this Agreement, in whole
or in part, as of the termination date specified in the notice and without
payment of any termination fee, under the following circumstances:

 

(i) If Chordiant is entitled to a Performance Credit due to Supplier’s failure
to meet three (3) Critical Service Level failures in [ * ]; or

 

(ii) Subject to its Right to Cure, if Supplier fails to perform any of its other
obligations under this Agreement in any material respect that adversely effects
Chordiant’s business, or repeatedly fails to perform any of its obligations
under this Agreement and the cumulative effect thereof materially and adversely
effects Chordiant’s business.

 

(c) If Chordiant fails to make undisputed payments and does not cure such
default within sixty (60) days after receipt (the “Chordiant Default Cure
Period”) of a notice of default from Supplier (the “Chordiant Default Notice”),
then Supplier may, by giving notice to Chordiant, suspend providing Services to
Chordiant under the Line of Business for which Chordiant is in default as of the
suspension date specified in the Chordiant Default Notice. The foregoing is the
only circumstance in which Supplier may suspend providing Services under this
Agreement, and termination by Supplier for any other reason shall be void and of
no force or effect.

 

24.4 Termination in Case of Insolvency or Adverse Financial Change. If (a)
Supplier (i) shall admit in writing its inability to, or be generally unable to,
pay its debts as such debts become due or (ii) shall (A) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator of itself or of all or a substantial part of its
property or assets, (B) make a general assignment for the benefit of its
creditors, (C) commence a voluntary case under the U.S. Bankruptcy Code, (D)
file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (E) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code; or (F) take any
corporate, partnership or other action for the purpose of effecting any of the
foregoing, or if (b) (i) a proceeding or case shall be commenced, without the
application or consent of Supplier, in any court of competent jurisdiction
seeking (A) its reorganization, liquidation, dissolution, arrangement or
winding-up, or the composition or readjustment of its debts, (B) the appointment
of a receiver, custodian, trustee, examiner, liquidator or the like of Supplier
or of all or any substantial part of its property or assets or (C) similar
relief with respect to Supplier under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

36



--------------------------------------------------------------------------------

of debts, and such proceeding or case shall continue un-dismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue un-stayed and in effect, for a period of sixty (60) or more days or
(ii) an order for relief against Supplier shall be entered in an involuntary
case under the Bankruptcy Code, then Chordiant may, by giving notice thereof to
Supplier, terminate this Agreement as of the date specified in such termination
notice without payment of any Termination Fee. In addition, if either Moody’s
Investors Service, Standard & Poors or Dun & Bradstreet lowers the Supplier’s
credit rating from the rating as of the Effective Date by more than two (2)
steps, or if Chordiant has reasonable cause to doubt Supplier’s financial
stability, then Chordiant may, by giving notice thereof to Supplier, terminate
this Agreement as of the date specified in such termination notice without
payment of any Termination Fee.

 

25. TERMINATION FEES.

 

25.1 Termination Fees. Exhibit 4 sets forth the Termination Fees that shall be
payable to Supplier if this Agreement is terminated for convenience. Any
Termination Fees payable in accordance with Exhibit 4 shall be due and payable
on the End Date.

 

25.2 Termination Fees. Except for the Termination Fees specified in Exhibit 4,
no termination fee or other charge shall be payable by Chordiant in connection
with the termination of this Agreement. In addition, Supplier shall not charge
Chordiant more than once for any amount included in any fee owed pursuant to
Exhibit 4 that relates to any resource for which Supplier has already received
or shall receive payment.

 

26. TERMINATION ASSISTANCE AND EXIT RIGHTS.

 

26.1 Termination Assistance. Upon Chordiant’s request at any time during the
Termination Assistance Period, Supplier shall provide, and shall cause Supplier
Agents to provide, the Termination Assistance Services necessary to continue
without interruption or adverse effect and to facilitate the orderly transfer of
the Services to Chordiant and/or its designee (the “Successor”) during the
Termination Assistance Period, regardless of the reason for the termination,
expiration or cessation of Services. The quality and level of performance of the
Services during the Termination Assistance Period shall be consistent with the
quality and level of performance of the Services during the Term generally.

 

26.2 Payment. Supplier [ * ] Supplier’s time related to (i) cleanup of the EDC,
(ii) administrative matters, and (iii) return of the Software and Equipment (not
including transportation costs, which Chordiant shall pay). Chordiant shall have
the right to designate those EDC Personnel to Provide Termination Assistance
Services [ * ] For Termination Assistance Services provided by Supplier after
the last day of the Term, Supplier shall provide such services (a) in the case
of Termination Assistance Services that are Services[ * ], and (b) for
Termination Assistance Services for which no rates exist immediately prior to
such termination or expiration [ * ]. Termination Assistance Services provided
after the last day of the Term shall be subject to the provisions of the
Agreement as such provisions would have been applicable to the Services prior to
the effective date of termination or expiration. After the expiration of the
Termination Assistance Period, Supplier shall (y) answer questions from
Successors regarding

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

37



--------------------------------------------------------------------------------

the Services at Supplier’s then standard billing rates, and (z) deliver to
Chordiant or Successor any remaining Chordiant-owned reports and documentation
still in Supplier’s possession. If Chordiant requests Termination Assistance
Services after this Agreement has been terminated for Chordiant’s breach,
Chordiant shall pay for such services in advance.

 

26.3 Exit Rights.

 

(a) Return of Chordiant Software, Equipment and Tools. At Chordiant’s request at
any time during the Termination Assistance Period, Supplier shall, and shall
cause Supplier Agents to, deliver to Chordiant, all Chordiant Equipment and a
current copy of the Chordiant Software, Chordiant Tools, Chordiant-Owned
Materials and Work Product in the form used to provide the Services as of the
time of Chordiant’s request (including in object code and source code form in
the case of any of the foregoing that are Software) or, if such request is made
after the last day of the Term, then used to provide the Services as of the last
day of the Term. Chordiant shall be responsible for penalties/fees associated
with such termination as set forth in Exhibit 4. The rights granted to Supplier
and Supplier Agents in Section 13.1, Section 13.2, and Section 13.4 shall
immediately terminate on the End Date, and Supplier shall, and shall cause
Supplier Agents to, destroy or erase all copies of the Chordiant Software,
Chordiant Tools, and Chordiant-Owned Materials then in Supplier’s or Supplier
Agents’ possession. Supplier shall, upon Chordiant’s request, certify to
Chordiant that all Equipment has been returned and such copies of the Chordiant
Software, Chordiant Tools, and Chordiant-Owned Materials have been destroyed or
erased.

 

(b) Supplier Intellectual Property and Support. Supplier shall deliver to
Chordiant a copy of all Supplier Intellectual Property used to provide the
Services upon Chordiant’s request (including object code and source code form in
the case of any of the foregoing that constitute Software). Upon Chordiant’s
request, Supplier shall provide to Chordiant or Successor support and
maintenance services for any Supplier Proprietary Software, Supplier Tools, and
Work Product licensed or otherwise provided under this Agreement on terms,
conditions, and prices agreed upon by Supplier and Chordiant or Successor, as
applicable, which shall in no event be less favorable to Chordiant or Successor
than Supplier’s most favorable terms, conditions, and prices for such services
provided to similar customers.

 

(c) Supplier Third Party Software and Tools.

 

(i) Supplier shall, and shall cause Supplier Agents to, (a) assign to Chordiant
or Successor, at Chordiant’s option, the license agreements for Software and
Tools not otherwise commercially available, which Supplier obtained assignment
rights pursuant to Section 13.2 applicable to such Software and Tools, and at
Chordiant’s request, (b) use their best efforts to transfer, assign or
sublicense all such Third Party Software and Tools not subject to assigned
agreements under clause (a) above to Chordiant or Successor at no cost such that
(y) Chordiant may Use, and sublicense to third parties the right to Use, such
Software and Tools in connection with Chordiant’s use, provision (to itself) or
receipt from Successor of services similar to the Services, or (z) Successor may
Use, and sublicense to third parties the right to Use, such Software and Tools
in connection with the provision of services similar to the Services to
Chordiant. Upon Chordiant’s request, Supplier shall assist Chordiant or
Successor in obtaining

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

38



--------------------------------------------------------------------------------

directly from third parties any Software or substitute therefor for which
Chordiant or Successor does not assume the applicable third party agreements.
Supplier shall assist Chordiant and Successor in exercising the rights obtained
by Supplier pursuant to Section 13.2 to purchase maintenance and support for all
Supplier Third-Party Software on a most favored customer basis.

 

(ii) With respect to license agreements for Third Party Software and Tools
subject to Section 26.3(c)(i), subject to Chordiant’s approval, Chordiant shall
pay actual costs of obtaining any assignment or other permission necessary for
Chordiant to continue using such Software and Tools after the Termination
Assistance Period.

 

(d) Remote Access. Upon Chordiant’s request, with respect to any Software or
Tools used to provide the Services as of the time of Chordiant’s request, or, if
such request is made during the Termination Assistance Period, then used to
provide the Services as of the last day of the Term, and that Supplier or
Supplier Agents operate on Equipment located at one or more Supplier Service
Locations, during the Termination Period, Supplier shall, and shall cause
Supplier Agents to, provide to Chordiant or Successor remote access to and use
of such Software and Tools together with all hosting, maintenance, support and
other services required for Chordiant or Successor to use such Software and
Tools to enable Chordiant to receive services similar to the Services, all on
terms, conditions, and prices agreed upon by Supplier and Chordiant or
Successor, which shall in no event be less favorable to Chordiant or Successor
than Supplier’s then-current standard terms, conditions, and prices for such
services provided to similar customers.

 

(e) Agreements. Upon Chordiant’s request at any time during the Termination
Assistance Period, Supplier shall, and shall reasonably request or make efforts
such that Supplier Agents, (i) assign to Chordiant or its designee leases for
some or all of the Equipment used primarily to provide the Services as of the
last day of the Term; (ii) assign to Chordiant any contracts for services
provided by third parties and used to provide Services; and (iii) sell to
Chordiant, at the lesser of the Supplier’s then-current book value or
depreciated value, some or all of the Equipment owned by Supplier or Supplier
Agents and used primarily to provide the Services (and all user and other
documentation in its possession that relates to such Equipment) free and clear
of all liens, security interests or other encumbrances. Upon Chordiant’s
request, Supplier shall, and shall reasonably request or make efforts such that
Supplier Agents, assist Chordiant or Successor in obtaining directly from third
parties any third party services for which Chordiant or Successor does not elect
to assume the applicable third party agreements.

 

(f) Network Services. To the extent that Supplier has incorporated Chordiant’s
network into any Supplier network, Supplier shall, and shall cause Supplier
Agents to, continue to provide network services during the Termination
Assistance Period at the then current rates in the Agreement for such service as
requested by Chordiant, in order to permit Chordiant or Successor to establish
its own network in an orderly manner.

 

27. INDEMNITIES.

 

27.1 Indemnity by Chordiant. Chordiant shall indemnify Supplier from, and defend

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

39



--------------------------------------------------------------------------------

and hold Supplier harmless from and against, any Losses suffered, incurred or
sustained by Supplier or to which Supplier becomes subject, resulting from,
arising out of or relating to any third party claim:

 

(a) that the Chordiant Proprietary Software infringes upon the proprietary
rights of any third party (except as may have been caused by a modification by
Supplier or Supplier Agents);

 

(b) relating to the inaccuracy, untruthfulness or breach of any representation
or warranty made by Chordiant in Section 21.1;

 

(c) relating to Chordiant’s or Chordiant Agents’ failure to obtain, maintain or
comply with the Chordiant Governmental Approvals;

 

(d) relating to personal injury (including death) or property loss or damage
resulting from Chordiant’s acts or omissions; and

 

(e) relating to a breach of any of the covenants in Section 22.1.

 

27.2 Indemnity by Supplier. Supplier shall indemnify Chordiant from, and defend
and hold Chordiant harmless from and against, any Losses suffered, incurred or
sustained by Chordiant or to which Chordiant becomes subject, resulting from,
arising out of or relating to any claim:

 

(a) that the Services, Supplier Software, Supplier Tools, Supplier Equipment,
Work Product and any other resources or items used by Supplier or furnished to
Chordiant by Supplier or Supplier Agents in providing the Services infringe upon
the proprietary or other rights of any third party;

 

(b) the Supplier’s or Supplier’s Agents’ interview, hiring and/or personnel
transfer processes or claims arising out of the employer-employee relationship
(including termination) between the Supplier or a Supplier Agent and any
Transitioned Personnel after his or her start date;

 

(c) relating to the Services or this Agreement brought by a Supplier Agent or
personnel thereof;

 

(d) Supplier is required to insure against under this Agreement;

 

(e) by a third party that does not arise out of or relate to a relationship with
Chordiant but arises from or relates to the actions of the Supplier or a
Supplier Agent;

 

(f) by a third party arising from Services or Systems provided by Supplier or
Supplier Agents from a Service Location that is shared with other customers of
Supplier;

 

(g) relating to the inaccuracy, untruthfulness or breach of any representation
or warranty made by Supplier in Section 21.2;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

40



--------------------------------------------------------------------------------

(h) relating to Supplier’s or Supplier Agents’ failure to obtain, maintain or
comply with the Consents and Supplier Governmental Approvals;

 

(i) relating to (i) a violation of Law for the protection of persons or members
of a protected class or category of persons by Supplier or Supplier Agents,
including unlawful discrimination, (ii) work-related injury, except as may be
covered by Supplier’s workers’ compensation plan, or death caused by Supplier or
Supplier Agents, (iii) accrued employee benefits not expressly retained by
Chordiant, (iv) any representations, oral or written, made by Supplier or
Supplier Agents to Chordiant employees or contractors, including the Affected
Employees and Affected Contractors and (v) any other aspect of the Affected
Employees’ or Affected Contractors’ employment or other relationship with
Supplier or termination thereof by Supplier (including claims for breach of an
express or implied contract of employment);

 

(j) relating to Supplier’s breach of Section 10.3, 10.4, or 10.5;

 

(k) relating to any amounts, including taxes, interest and penalties, assessed
against Chordiant that are the obligation of Supplier pursuant to Article 18;

 

(l) relating to personal injury (including death) or property loss or damage
resulting from Supplier’s or Supplier Agents’ acts or omissions;

 

(m) relating to a breach of Supplier’s obligations with respect to Chordiant
Data (including Article 14);

 

(n) relating to a breach of Article 20; and

 

(o) relating to a breach of any of the covenants in Section 22.2.

 

Supplier shall indemnify Chordiant from any costs and expenses incurred in
connection with the enforcement of this Section 27.2.

 

27.3 Obligation to Replace. In the event that any use of the Services, any
technology used to provide the Services, or any item provided to Chordiant by
Supplier or Supplier Agents, is, or in Chordiant’s opinion is likely to be, (i)
found to infringe upon or misappropriate the Intellectual Property Rights of any
third party or (ii) enjoined, Supplier shall, with Chordiant’s consent and at
Supplier’s own cost and expense and in such a manner as to minimize disturbance
to Chordiant’s business activities:

 

(a) obtain for Chordiant the right to continue using the Services, any
technology used to provide the Services, or any item provided to Chordiant by
Supplier or Supplier Agents; or

 

(b) modify the Services, any technology used to provide the Services, or any
item provided to Chordiant by Supplier or Supplier Agents, so that it is no
longer infringing (provided that such modification does not adversely affect
Chordiant’s intended use as contemplated by this Agreement); or

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

41



--------------------------------------------------------------------------------

(c) replace the Services, any technology used to provide the Services, or any
item provided to Chordiant by Supplier or Supplier Agents with a non-infringing
functional equivalent.

 

In addition to the remedies set forth above, Supplier shall remain responsible
for providing Services in accordance with this Agreement. If Supplier is unable
to provide Services or to implement a work around for the provision of Services,
then Chordiant may, upon notice to Supplier, obtain from a third party or itself
provide those Services which Supplier failed to provide, and an equitable
adjustment shall be made to the Fees.

 

27.4 Indemnification Procedures. If any third party claim is commenced against a
person or entity entitled to indemnification under Section 27.1 or Section 27.2
(the “Indemnified Party”), notice thereof shall be given to the Party that is
obligated to provide indemnification (the “Indemnifying Party”) as promptly as
practicable. If, after such notice, the Indemnifying Party shall acknowledge
that this Agreement applies with respect to such claim, then the Indemnifying
Party shall be entitled, if it so elects, in a notice promptly delivered to the
Indemnified Party, but in no event less than ten (10) days prior to the date on
which a response to such claim is due, to immediately take control of the
defense and investigation of such claim and to employ and engage attorneys
reasonably acceptable to the Indemnified Party to handle and defend the same, at
the Indemnifying Party’s sole cost and expense. The Indemnified Party shall
cooperate, at the cost of the Indemnifying Party, in all reasonable respects
with the Indemnifying Party and its attorneys in the investigation, trial and
defense of such claim and any appeal arising therefrom; provided, however, that
the Indemnified Party may, at its own cost and expense, participate, through its
attorneys or otherwise, in such investigation, trial and defense of such claim
and any appeal arising therefrom. No settlement of a claim that involves a
remedy other than the payment of money by the Indemnifying Party shall be
entered into without the consent of the Indemnified Party. After notice by the
Indemnifying Party to the Indemnified Party of its election to assume full
control of the defense of any such claim, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses incurred thereafter by
such Indemnified Party in connection with the defense of that claim. If the
Indemnifying Party does not assume full control over the defense of a claim
subject to such defense as provided in this Section, the Indemnifying Party may
participate in such defense, at its sole cost and expense, and the Indemnified
Party shall have the right to defend the claim in such manner as it may deem
appropriate, at the cost and expense of the Indemnifying Party.

 

28. DAMAGES.

 

28.1 Damages. In no event shall Chordiant or Supplier be liable for any
indirect, incidental, special, or consequential damages, arising out of or
relating to its performance or failure to perform under this Agreement, even if
advised of the possibility of such damages. Notwithstanding the foregoing, the
liability of Chordiant, whether based on an action or claim in contract, equity,
negligence, tort or otherwise, for any event, act or omission [ * ].

 

28.2 Basis of the Bargain. Each Party acknowledges that the foregoing
limitations are an essential element of the Agreement between the Parties and
that in the absence of such limitations the pricing and other terms set forth in
this Agreement would be substantially different.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

42



--------------------------------------------------------------------------------

28.3 Exclusions. The limitations or exculpations of liability set forth in
Section 28.1 shall not apply to (a) the failure of (i) Chordiant to make
payments of Fees, or (ii) Supplier to issue credits (including Performance
Credits) or otherwise make payments due under this Agreement, (b)
indemnification claims, as set forth in Article 27, (c) breaches of Article 20,
(d) Supplier obligations with respect to Chordiant Data (including Article 14),
(e) liability resulting from the fraud, gross negligence, recklessness, or
intentional or willful misconduct of Supplier, (f) damages occasioned by
Supplier’s wrongful termination of the Agreement, abandonment of work performed
or to be performed, or willful refusal to provide the Services, and (g) cost of
cover (including costs of reconstructing and loading data, costs of implementing
work-arounds, costs to procure replacement products or services from an
alternate source, overtime, straight time, and related expenses and allocated
overhead (including travel, lodging, and wages) incurred by Chordiant as a
result of Supplier’s breach.

 

29. INSURANCE.

 

29.1 Documentation. Supplier shall provide to Chordiant within ten (10) business
days after the Effective Date evidence of all insurance required hereunder, and
thereafter at any time any insurance policy covered in this Article 29 is
renewed, or upon request by Chordiant, during the Term and the Termination
Assistance Period (except with respect to “claims made” policies for which
Supplier shall provide evidence of insurance for three (3) years after the End
Date). The insurance companies providing such insurance must have an A.M. Best
rating of A- or better and be licensed or authorized to conduct business in all
states in which Chordiant does business. All policies and certificates of
insurance shall be written as primary policies with respect to Services
performed and products supplied by Supplier and Supplier Agents and not written
as policies contributing to, or to be used in excess of the Chordiant insurance
policies or any self-insurance program in which Chordiant may participate with
respect to such Services and products, unless due to the gross negligence or
willful misconduct of Chordiant. The provisions of this Article 29 shall in no
way limit the liability of Supplier. The obligations under this Article 29 are
mandatory; failure of Chordiant to request certificates of insurance or
insurance policies shall not constitute a waiver of Supplier’s obligations and
requirements to maintain the minimal coverages specified. Supplier shall
maintain, in its files, evidence of all subcontractors’ insurance coverage.

 

29.2 Types and Amounts. During the Term and the Termination Assistance Period,
and at its own cost and expense, Supplier shall, and shall cause all Supplier
Agents to, obtain and maintain the following insurance coverage:

 

(i) Commercial General liability insurance with a combined single annual
aggregate limit of not less than [ * ].

 

(ii) Errors and Omission insurance in an amount not less than [ * ] per claim
and not less than [ * ] in the aggregate.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

43



--------------------------------------------------------------------------------

(iii) Workers’ compensation insurance and other insurance as required by statute
in the state in which the work shall be performed. Coverage shall include
Employers Liability with a limit not less that [ * ] for each occurrence.

 

(iv) Automobile Liability insurance covering owned and unowned vehicles with a
combined single limit of not less than [ * ].

 

(v) All risk property insurance covering all risk of physical loss or damage,
including as a result of flood or earthquake, for the replacement value of any
Chordiant owned or leased property and papers on Supplier’s premises.

 

(vi) If Supplier purchases “claims made” insurance, all acts and omissions of
Supplier and its representatives and agents, shall be, during the Term and the
Termination Assistance Period, “continually covered” notwithstanding the
termination of this Agreement or the provisions of this Agreement allowing
Supplier to purchase “claims made” insurance coverage. In order for the acts and
omissions of Supplier and its representatives and agents to be “continually
covered” there must be insurance coverage for the entire period commencing on
the Effective Date of this Agreement and ending on the date that is at a minimum
three (3) years after the End Date, and such insurance must satisfy the
liability coverage requirements provided for in this Agreement. Supplier
acknowledges and agrees that the provisions of this Article 29 may require
Supplier to purchase “tail insurance” if its coverage lapses or “nose insurance”
and/or “tail insurance” if Supplier changes insurance carriers, even after this
Agreement is terminated.

 

29.3 Policy Requirements. Chordiant shall be listed on all such insurance
policies (except workers’ compensation insurance) obtained by Supplier and
Supplier Agents as “Additional Insureds” up to the amount required of Supplier
under this Agreement. If a “claims made” policy is purchased, then Supplier
shall also purchase adequate “tail coverage” for claims made against Chordiant
after such policy has lapsed or been canceled or this Agreement is no longer in
effect. The provisions of Section 28.1 shall not be deemed to limit the
liability of Supplier hereunder, or limit any rights that Chordiant may have
including, without limitation, rights of indemnity or contribution.

 

29.4 Risk of Loss. Supplier is responsible for the risk of loss of, or damage
to, any property of Chordiant at a Supplier Service Location, unless such loss
or damage was caused by the acts or omissions of Chordiant or a Chordiant Agent.

 

30. TRANSFER OPTION.

 

30.1 Exercise. At any time after [ * ], Chordiant will have the option to
acquire Supplier’s resources and associated infrastructure for providing the
Services and hire the EDC Personnel on terms and conditions set forth in this
Agreement. The Transfer Agreement will include agreed upon terms, conditions,
covenants, and warranties covering the transferred business, which the Parties
agree to negotiate in good faith.

 

30.2 Terms. The terms for the transfer are set forth in Exhibit 22, which the
Parties acknowledge and agree includes all components of compensation to
Supplier for the transfer.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

44



--------------------------------------------------------------------------------

31. MISCELLANEOUS PROVISIONS.

 

31.1 Noncompete. During the term of this Agreement, Supplier will not provide
services similar to those it is providing under this Agreement to Chordiant’s
competitors listed in Exhibit 18 (“Competitors”). In addition, Supplier will not
perform any work of any kind for a Competitor in the same physical facility
where it is performing Chordiant Services, or by any Supplier staff who has
performed Services for Chordiant during the previous six (6) months. Supplier
will provide Chordiant with prompt written notice in the event that it is
engaged by a Competitor.

 

31.2 Assignment. Neither Party shall, without the consent of the other Party,
assign this Agreement or any amounts payable pursuant to this Agreement, except
that Chordiant may assign this Agreement, in whole or in part, to (i) an
Affiliate or another entity or business unit of Chordiant, or (ii) pursuant to a
Change in Control of Chordiant, a reorganization of Chordiant, or a transfer or
sale of any business unit, line of business, product line, or substantial
portion of its assets, without such consent. Upon Chordiant’s assignment of this
Agreement, Chordiant shall be released from any obligation or liability under
this Agreement. The consent of a Party to any assignment of this Agreement shall
not constitute such Party’s consent to further assignment. This Agreement shall
be binding on the Parties and their respective successors and permitted assigns.
Any assignment in contravention of this subsection shall be void and of no force
or effect.

 

31.3 Notices. Except as otherwise specified in this Agreement, all notices,
requests, consents, approvals, agreements, authorizations, acknowledgements,
waivers and other communications required or permitted under this Agreement
shall be in writing. Wherever under this Agreement one Party is required to give
notice to the other, such notice shall be deemed effective: (a) three (3)
calendar days after deposit in the United States Mail, postage prepaid,
certified or registered mail, return receipt requested; (b) one (1) business day
after deposit with a national overnight courier; (c) if given by facsimile, that
day such facsimile is sent, provided confirmation of such notice is also sent by
national overnight courier or delivered in person; or (d) upon delivery if
delivered in person or by messenger, in each case, addressed to the following
addresses (or such other address as either Party may be notified of as described
above):

 

To Chordiant:

   [ * ], VP and General Counsel      20400 Stevens Creek Blvd.      Cupertino,
CA 95014      U.S.A.      Main Telephone: (408) 517-6100      Facsimile Number:
(408) 517-0270

With a copy to:

   [ * ], Chief Financial Officer      20400 Stevens Creek Blvd.      Cupertino,
CA 95014      U.S.A.      Main Telephone: (408) 517-6100      Facsimile Number:
(408) 517-0270

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

45



--------------------------------------------------------------------------------

To Supplier:

   [ * ]      Executive Vice President, Managed Labs      Ness Global Services,
Inc.      2001 Gateway Place      Suite 610 West      San Jose, CA 95110     
U.S.A.      Main Telephone: (408) 467-9340      Facsimile Number: (408) 452-0299

With a copy to:

   [ * ]      General Counsel      Ness Global Services, Inc.      160
Technology Drive      Canonsburg, PA 15317      U.S.A.      Main Telephone:
(724) 745-7100      Facsimile Number: (724) 745-6494

 

Either Party may change its address or telecopy number for notification purposes
by giving the other Party ten (10) days notice of the new address or telecopy
number and the date upon which it shall become effective.

 

31.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one single agreement between the Parties. The Parties agree that for
documents related to the Agreement requiring execution, including this
Agreement, each will accept facsimile signatures, followed by originals within
five (5) business days.

 

31.5 Relationship. The Parties intend to create an independent contractor
relationship and nothing contained in this Agreement shall be construed to make
either Chordiant or Supplier partners, joint venturers, principals, agents
(except as expressly set forth in Article 6.4) or employees of the other. No
officer, director, employee, agent, affiliate or contractor retained by Supplier
to perform work on Chordiant’s behalf under this Agreement shall be deemed to be
an employee, agent or contractor of Chordiant. Neither Party shall have any
right, power or authority, express or implied, to bind the other.

 

31.6 Non-Exclusivity. Nothing in this Agreement shall be construed as a
requirements contract, and notwithstanding anything to the contrary contained
herein, this Agreement shall not be interpreted to prevent Chordiant from
obtaining from third parties, or providing to itself, any of the Services
described in this Agreement (whether Base Services, services under a New Line of
Business, or otherwise) or services similar thereto.

 

31.7 Consents, Approvals and Requests. Except as specifically set forth in this
Agreement, all consents and approvals to be given by either Party under this
Agreement shall not be unreasonably withheld or delayed and each Party shall
make only reasonable requests under this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

46



--------------------------------------------------------------------------------

31.8 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to Law, then the remaining provisions of
this Agreement, if capable of substantial performance, shall remain in full
force and effect.

 

31.9 Waivers. No delay or omission by either Party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any Party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be signed by the Party waiving its rights.

 

31.10 Timing and Cumulative Remedies. Supplier acknowledges and agrees that time
is of the essence with respect to its performance of its obligations under this
Agreement. No right or remedy herein conferred upon or reserved to either Party
is exclusive of any other right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy under this
Agreement, or under applicable law, whether now or hereafter existing.

 

31.11 Entire Agreement. This Agreement and the Exhibits to this Agreement
represent the entire agreement between the Parties with respect to its subject
matter, and there are no other representations, understandings or agreements
between the Parties relative to such subject matter.

 

31.12 Amendments. No amendment to, or change, waiver or discharge of, any
provision of this Agreement shall be valid unless in writing and signed by, in
the case of Chordiant, the Chordiant Account Executive, and in the case of
Supplier, the Supplier Account Executive.

 

31.13 Survival. The terms of Articles 1, 13, 14, 18, 19, 20, 23, 26, 27, 28, and
31 (except 31.1) shall survive the expiration or termination of this Agreement.

 

31.14 Third Party Beneficiaries. Except with respect to the Chordiant
Affiliates, each Party intends that this Agreement shall not benefit, or create
any right or cause of action in or on behalf of, any person or entity other than
the Parties.

 

31.15 Governing Law and Venue. The rights and obligations of the Parties under
this Agreement shall be governed in all respects by the laws of the United
States and the State of California, without regard to conflicts of laws
principles that would require the application of the laws of any other
jurisdiction. Supplier (including, for purposes of this section, its Affiliates)
agrees that it shall only bring any action or proceeding arising from or
relating to this Agreement in a federal court in the Northern District of
California or in state court in Santa Clara County, California, and Supplier
irrevocably submits to the personal jurisdiction and venue of any such court in
any such action or proceeding or in any action or proceeding brought in such
courts by Chordiant. Supplier further irrevocably consents to the service of
process from any of the aforesaid courts by mailing copies thereof by registered
or certified mail, postage prepaid, to Supplier at its address designated
pursuant to this Agreement, with such service of process to become effective
thirty (30) days after such mailing.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

47



--------------------------------------------------------------------------------

31.16 Injunctive Relief. The Parties acknowledge and agree that monetary damages
may be inadequate to compensate for a breach of the provisions contained in
Article 13, 14, 16, or 20, or other provisions of this Agreement that would give
rise to irreparable harm. In the event of such breach, Chordiant may be entitled
to seek injunctive relief and any and all other remedies available at law or in
equity. This Section in no way limits the liability or damages that may be
assessed against Supplier in the event of a breach by Supplier of any of the
provisions of this Agreement. Supplier further acknowledges and agrees that in
the event Chordiant brings an action seeking injunctive relief in India, such
action shall have no bearing on the Parties’ agreement with respect to
jurisdiction and venue set forth in Section 31.15, and Chordiant does not
thereby submit to jurisdiction in India.

 

31.17 Supplier Authority. Ness Technologies, Ness Global and Ness India hereby
agree that Ness Global has full right, power, and authority to grant approvals
and consents under this Agreement, to amend this Agreement, and to otherwise act
under this Agreement, for and on behalf of Ness Technologies, Ness Global and
Ness India. Unless otherwise approved by Chordiant, Ness Global shall act for
Supplier under this Agreement and shall be Chordiant’s single point of contact
for all approvals, consents, and other matters relating to this Agreement. Ness
Technologies, Ness Global and Ness India hereby agree that they are jointly and
severally liable for all responsibilities and liabilities of Supplier arising
out of or relating to this Agreement.

 

31.18 Covenant of Further Assurances. Chordiant and Supplier covenant and agree
that, subsequent to the execution and delivery of this Agreement and, without
any additional consideration, each of Chordiant and Supplier shall execute and
deliver any further legal instruments and perform any acts that are or may
become necessary to effectuate the purposes of this Agreement.

 

31.19 Bankruptcy. The Parties acknowledge and agree that the intellectual
property provisions of this Agreement constitute licenses of an intellectual
property right by Supplier to Chordiant as such term is used in Section 365(n)
of Title 11 of the United States Code.

 

31.20 Export. Chordiant and Supplier shall not knowingly export or re-export any
personal computer system, part, technical data or sub-elements under this
Agreement, directly or indirectly, to any destinations prohibited by the United
States Government. The term “technical data” in this context, means such data as
is defined as technical data by applicable United States export regulations.

 

31.21 Conflict of Interest. Supplier shall not pay any salaries, commissions,
fees or make any payments or rebates to any employee of Chordiant, or to any
designee of such employee, or favor any employee of Chordiant, or any designee
of such employee, with gifts or entertainment of significant cost or value or
with services or goods sold at less than full market value. Supplier agrees that
its obligation to Chordiant under this Section shall also be binding upon
Supplier Agents. Supplier further agrees to insert the provisions of this
Section in each contract with a Supplier Agent.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

48



--------------------------------------------------------------------------------

31.22 Publicity. Each Party shall (a) submit to the other all advertising,
written sales promotions, press releases and other publicity matters relating to
this Agreement in which the other Party’s name or mark is mentioned or which
contains language from which the connection of said name or mark may be inferred
or implied, and (b) not publish or use such advertising, sales promotions, press
releases or publicity matters without the other Party’s consent.

 

31.23 Good Faith and Fair Dealing. In entering into this Agreement, Chordiant
and Supplier each acknowledge and agree that all aspects of the worldwide
business relationship and dealings between Chordiant and Supplier contemplated
by this Agreement shall be governed by the fundamental principle of good faith
and fair dealing except as otherwise explicitly provided herein.

 

IN WITNESS WHEREOF, each of Chordiant and Supplier has caused this Agreement to
be signed and delivered by its duly authorized representative.

 

CHORDIANT SOFTWARE, INC. By:  

/s/    Donald Morrison

--------------------------------------------------------------------------------

    Name: Donald Morrison     Title: Executive Vice President NESS TECHNOLOGIES,
INC. By:  

/s/    Steven I. Farbman

--------------------------------------------------------------------------------

    Name: Steven I. Farbman     Title: General Counsel NESS GLOBAL SERVICES,
INC. By:  

/s/    Steven I. Farbman

--------------------------------------------------------------------------------

    Name: Steven I. Farbman     Title: General Counsel NESS TECHNOLOGIES INDIA
LTD. By:  

/s/    Steven I. Farbman

--------------------------------------------------------------------------------

    Name: Steven I. Farbman     Title: General Counsel

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

49



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

 

By and Between

 

Chordiant Software, Inc.

 

And

 

Ness Technologies, Inc.

 

Ness Global Services, Inc.

 

Ness Technologies India Ltd.

 

December 15, 2003

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

TABLE OF EXHIBITS AND ATTACHMENTS

 

Exhibit 1    Definitions Exhibit 2.1    Product Support Line of Business (LoB)
Description      (Attachment 2.1-A      Product Support LoB SOW) Exhibit 2.2   
Product Sustaining Line of Business Description      (Attachment 2.2-A     
Product Sustaining LoB SOW) Exhibit 2.3    Product Test Line of Business
Description      (Attachment 2.3-A      Product Test LoB SOW) Exhibit 2.4   
Development Line of Business Description      (Attachment 2.4-A      Development
LoB SOW) Exhibit 3    Service Levels      (Attachment 3-A      Product Support
SLA)      (Attachment 3-B      Product Sustaining SLA)      (Attachment 3-C     
Product Test SLA)      (Attachment 3-D      Development SLA) Exhibit 4   
Pricing      (Attachment 4-A      Service Fees)      (Attachment 4-B      Travel
and Expense Policy)      (Attachment 4-C      Termination Fee) Exhibit 5   
Human Resources      (Attachment 5-A      EDC Personnel, Key Supplier Personnel)
     (Attachment 5-B      Resource Ramp-up Plan)      (Attachment 5-C     
Resource Skill Profile)      (Attachment 5-D      Form of PIIA) Exhibit 6   
Governance      (Attachment 6-A      Committee Relationships & Memberships)     
(Attachment 6-B      Policies & Procedures Manual) Exhibit 7    Facility
Locations and Standards, Chordiant Affiliates      (Attachment 7-A     
Chordiant Sites)      (Attachment 7-B      Supplier Sites)      (Attachment 7-C
     Infrastructure Lab Standards)      (Attachment 7-D      Chordiant
Affiliates) Exhibit 8    Infrastructure      (Attachment 8-A      Hardware
Requirements)      (Attachment 8-B      Software Requirements)      (Attachment
8-C      Communications Requirements)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-1-



--------------------------------------------------------------------------------

Exhibit 9    Reports      (Attachment 9-A      Form of Project Report) Exhibit
10    Customer Satisfaction Surveys      (Attachment 10-A      Sample Customer
Survey) Exhibit 11    Disaster Recovery Plan Exhibit 12    Security     
(Attachment 12-A      Data Security)      (Attachment 12-B      Physical
Security)      (Attachment 12-C      European Directive on Data Protection)
Exhibit 13    Shared Common Services Exhibit 14    Refresh Standards Exhibit 15
   {Intentionally Left Blank} Exhibit 16    Transition Plan Exhibit 17   
Benchmarkers Exhibit 18    Competitors Exhibit 19    Deliverables     
(Attachment 19-A      Supplier Background Technology)      (Attachment 19-B     
Third Party Materials)      (Attachment 19-C      Open Source Code) Exhibit 20
   {Intentionally Left Blank} Exhibit 21    {Intentionally Left Blank}
Exhibit 22    Transfer Option

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

1.    DEFINITIONS AND CONSTRUCTION    1      1.1    Definitions    1      1.2   
Interpretation.    1      1.3    Order of Precedence.    2 2.    TERM    2     
2.1    Initial Term.    2      2.2    Renewal and Extension.    2 3.    SERVICES
   2      3.1    Base Services Defined    2      3.2    Provision of Services   
3      3.3    Improved Technology    4      3.4    Governmental Approvals    5  
   3.5    Changes in Law    5      3.6    Existing Technology; Architecture and
Standards    6      3.7    Knowledge Sharing    6      3.8    Reports    6     
3.9    Schedule Management    6      3.10    Procurement    6 4.    TRANSITION;
ACQUISITIONS AND DIVESTITURES; COOPERATION    7      4.1    Transition Services
   7      4.2    Transition Milestones    7      4.3    Transitioned Personnel
   7      4.4    Acquisitions, New Chordiant Affiliates, and Divestitures    7  
   4.5    Cooperation with Third Parties.    8 5.    NEW LINES OF BUSINESS    9
     5.1    New Lines of Business    9      5.2    Fees for A New Line of
Business.    10      5.3    Third Party Services    10 6.    CHORDIANT
RESPONSIBILITIES    10

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

     6.1    Chordiant Account Executive    10      6.2    Chordiant Resources   
10      6.3    Use of Chordiant Facilities    11      6.4    Chordiant
Performance    11 7.    {THIS SECTION HAS INTENTIONALLY BEEN LEFT BLANK}    11
8.    SERVICE LEVELS    12      8.1    Service Levels    12      8.2    Review
of Service Levels    12      8.3    Root-Cause Analysis    12      8.4   
Measurement and Monitoring Tools    12      8.5    Continuous Improvement and
Best Practices    13      8.6    Performance Credits    13 9.    CUSTOMER
SATISFACTION AND BENCHMARKING    13      9.1    Customer Satisfaction Surveys   
13      9.2    Disputes.    13      9.3    Benchmarking Overview    13      9.4
   Benchmarking Process    14      9.5    Benchmark Results, Review and
Adjustments    14 10.    SERVICE LOCATIONS    14      10.1    Service Locations
   14      10.2    New Service Locations    14      10.3    Safety and Security
Procedures    14      10.4    Data Security    15      10.5    Protection of
Chordiant Data and Chordiant Confidential Information    15 11.    SUPPLIER
STAFF    15      11.1    General Staffing    15      11.2    Supplier Account
Executive    16      11.3    Key Supplier Personnel    16      11.4    EDC
Personnel    16

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

     11.5    Supplier Benefits    18      11.6    Supplier Buffer Resources   
18      11.7    Subcontractors    18      11.8    Conduct of Supplier Personnel
   19      11.9    Assignment to Competitors    19 12.    MANAGEMENT AND CONTROL
   19      12.1    Governance    19      12.2    Policies and Procedures Manual.
   20 13.    PROPRIETARY RIGHTS    20      13.1    Ownership of Background
Technology    20      13.2    Supplier Software and Tools    20      13.3   
Work Product    21      13.4    Chordiant Software    22      13.5   
Restrictions    22      13.6    Further Assurances    22      13.7   
Identification    23      13.8    Web Development    23      13.9    Source Code
Delivery and Escrow    23      13.10    Support    23 14.    DATA    23     
14.1    Ownership and Use of Chordiant Data    23      14.2    Correction and
Reconstruction    23      14.3    Provision of Data    24      14.4    Data
Privacy    24 15.    CONSENTS    24 16.    CONTINUED PROVISION OF SERVICES    24
     16.1    Disaster Recovery Plan    24      16.2    Force Majeure    25     
16.3    No Payment for Unperformed Services    25      16.4    Allocation of
Resources    25

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

17.    PAYMENTS    25      17.1    Fees    25      17.2    Adjustments    26  
   17.3    Expenses    26      17.4    Fee Disputes    26      17.5   
Pass-Through Savings    26      17.6    Rights of Set-Off    26      17.7   
Refundable Items; Prepaid Expenses    26      17.8    Due Diligence.    27     
17.9    Additional Fund    27      17.10    No Other Charges    27      17.11   
Most Favored Customer    27 18.    TAXES    27      18.1    Taxes    27     
18.2    Tax Indemnity    27      18.3    Relocation of Services    28      18.4
   Other Taxes    28      18.5    Segregation of Fees    28      18.6    Tax
Disclosures    28 19.    AUDITS    28      19.1    Services    28      19.2   
Fees    29      19.3    Other Audits.    29      19.4    Record Retention    29
     19.5    Facilities    29 20.    CONFIDENTIALITY    29      20.1    General
Obligations    29      20.2    Additional Protective Measures    30      20.3   
Unauthorized Acts    31

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

21.    REPRESENTATIONS AND WARRANTIES    31      21.1    By Chordiant    31     
21.2    By Supplier    31      21.3    DISCLAIMER    33 22.    ADDITIONAL
COVENANTS    33      22.1    By Chordiant    33      22.2    By Supplier    33
23.    DISPUTE RESOLUTION    34      23.1    Resolution Procedures    34     
23.2    Arbitration    35      23.3    Exclusions    35      23.4    Continuity
of Services    35 24.    TERMINATION    35      24.1    Termination for
Convenience    35      25.3    Termination for Change in Control of Vendor    35
     24.3    Termination for Cause    36      24.4    Termination in Case of
Insolvency or Adverse Financial Change    36 25.    TERMINATION FEES    37     
25.1    Termination Fees    37      25.2    Termination Fees    37 26.   
TERMINATION ASSISTANCE AND EXIT RIGHTS    37      26.1    Termination Assistance
   37      26.2    Payment    37      26.3    Exit Rights    38 27.   
INDEMNITIES    39      27.1    Indemnity by Chordiant    39      27.2   
Indemnity by Supplier    40      27.3    Obligation to Replace    41      27.4
   Indemnification Procedures    42

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

28.    DAMAGES    42      28.1    Damages    42      28.2    Basis of the
Bargain    42      28.3    Exclusions    43 29.    INSURANCE    43      29.1   
Documentation    43      29.2    Types and Amounts    43      29.3    Policy
Requirements    44      29.4    Risk of Loss    44 30.    TRANSFER OPTION    44
     30.1    Exercise    44      30.2    Terms    44 31.    MISCELLANEOUS
PROVISIONS    45      31.1    Noncompete    45      31.2    Assignment    45  
   31.3    Notices    45      31.4    Counterparts    46      31.5   
Relationship    46      31.6    Non-Exclusivity    46      31.7    Consents,
Approvals and Requests    46      31.8    Severability    47      31.9   
Waivers    47      31.10    Timing and Cumulative Remedies    47      31.11   
Entire Agreement    47      31.12    Amendments    47      31.13    Survival   
47      31.14    Third Party Beneficiaries    47      31.15    Governing Law and
Venue    47

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

     31.16    Injunctive Relief    48      31.17    Supplier Authority    48  
   31.18    Covenant of Further Assurances    48      31.19    Bankruptcy    48
     31.20    Export    48      31.21    Conflict of Interest    48      31.22
   Publicity    49      31.23    Good Faith and Fair Dealing    49

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

-vii-



--------------------------------------------------------------------------------

EXHIBIT 1

 

DEFINITIONS

 

“Acceptance Criteria” shall have the meaning specified in Section 3.2.

 

“Affected Contractors” means those Chordiant contractors performing services
related to the Services for Chordiant prior to the Effective Date.

 

“Affected Employees” means those Chordiant employees performing services related
to the Services for Chordiant prior to the Effective Date.

 

“Affiliate” means any entity that now or in the future (i) is Controlling,
Controlled by, or under common Control with the party to whom it refers, (ii) is
managed or operated by such party, or (iii) is owned through stock ownership, in
whole or in part, by a shareholder of such party.

 

“Authorized User” means users of the Services, including Chordiant employees,
business units, contractors, and Chordiant’s suppliers and customers that
interact with Chordiant in the course of providing goods and services to, or
receiving goods and services from, Chordiant.

 

“Background Technology” of a Party means all Intellectual Property that (a) is
(i) owned by such Party and (ii) is in existence in electronic or written form
on or prior to the Effective Date or (b) is developed, acquired, or licensed by
such Party after the Effective Date independently of the work undertaken
pursuant to this Agreement.

 

“Base Charges” means the fees for the Base Services.

 

“Base Services” shall have the meaning set forth in Section 3.1, and shall
include any Services under a New Line of Business incorporated into this
Agreement in accordance with Article 5.

 

“Benchmark Results” means the final results of the Benchmarking Process
delivered by the Benchmarker in a written report to each of Chordiant and
Supplier, including any supporting documentation requested by Chordiant or
Supplier to analyze the results of the Benchmarking Process.

 

“Benchmark Review Period” means the [ * ] following receipt by Chordiant and
Supplier of the Benchmark Results.

 

“Benchmarker” means a third party specified on Exhibit 17 that shall conduct the
Benchmarking Process.

 

“Benchmarking Process” means the objective measurement and comparison process
established by the Parties, which shall be designed to measure the performance
and cost to Chordiant of the Services against the performance and cost of
similar services in the industry.

 

“Buffer Resources” means Supplier personnel who are not EDC Personnel but are
readily available, and have the skills and qualifications, to provide the
Services.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 



--------------------------------------------------------------------------------

“Change Control Procedures” means the written description of the change control
procedures applicable to any Changes under this Agreement, as specified in the
Policies and Procedures Manual.

 

“Change in Control” means any event or series of events that results directly or
indirectly in a change in the management or Control of a Party. Without limiting
the generality of the foregoing, the following shall be considered a Change in
Control: the (a) consolidation or merger of a Party with or into any entity, (b)
sale, transfer or other disposition of all or substantially all of the assets of
a Party or (c) any change in the beneficial ownership of [ * ] of the
outstanding voting securities or other ownership interests of a Party; and (d)
the resignation, removal appointment or election of [ * ] members of a Party’s
board of directors or management team.

 

“Change(s)” means any change to (i) the Services, (ii) the Software used to
provide the Services, or (iii) the Equipment used to provide the Services, that
would alter in any material respect the functionality, performance standards or
technical environment of the Software used to provide the Services or the
Equipment used to provide the Services, the manner in which the Services are
provided, the composition of the Services, or the cost to Chordiant of the
Services.

 

“Chordiant Account Executive” shall have the meaning set forth in Section 6.1.

 

“Chordiant Affiliate” means a Chordiant Affiliate as designated by Chordiant
from time to time.

 

“Chordiant Agents” means the agents, subcontractors and representatives of
Chordiant, other than Supplier and Supplier Agents.

 

“Chordiant Data” means (a) all data and information (i) submitted to Supplier or
Supplier Agents by or on behalf of Chordiant, (ii) obtained, developed or
produced by Supplier or Supplier Agents in connection with this Agreement, or
(iii) to which Supplier or Supplier Agents have access in connection with the
provision of the Services, and (b) all derivatives of any of the foregoing.

 

“Chordiant Default Cure Period” shall have the meaning set forth in Section
24.4(b).

 

“Chordiant Default Notice” shall have the meaning set forth in Section 24.4(b).

 

“Chordiant Derivative Works” means any modifications, enhancements or derivative
works of Chordiant Software, Chordiant Tools and associated Documentation
developed pursuant to this Agreement by or on behalf of Supplier or Supplier
Agents, whether developed independently or jointly with Chordiant, Chordiant
Agents, or Chordiant Affiliates.

 

“Chordiant-Owned Materials” means the Chordiant Proprietary Software, Chordiant
Derivative Works, Chordiant Background Technology and Work Product.

 

“Chordiant Proprietary Software” means the Software owned, acquired or developed
by Chordiant and used in connection with the provision of the Services,
including the Software set forth in Exhibit 8 and any associated Documentation.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

“Chordiant Service Location(s)” means the Chordiant Service Locations identified
in Exhibit 7.

 

“Chordiant Software” means the Chordiant Proprietary Software, the Chordiant
Third Party Software, and the Chordiant Derivative Works, collectively.

 

“Chordiant Third Party Software” means the Software that is licensed or leased
by Chordiant from a third party and used in connection with the provision of the
Services, including the Software set forth in Exhibit 8 and Documentation.

 

“COLA Adjustment” shall have the meaning set forth in Section 17.2.

 

“Commencement Date” means, with respect to any portion of the Base Services, the
date upon which Supplier shall begin providing such portion of the Base Services
to Chordiant, as such portion of the Base Services and such date are specified,
in each case, in the Transition Plan and/or a Statement of Work.

 

“Competitor” means a company specified on Exhibit 18.

 

“Confidential Information” means all information and documentation of Chordiant,
whether disclosed to or accessed by Supplier in connection with this Agreement,
including (a) all Chordiant Data and all information of Chordiant or their
respective customers, suppliers, contractors and other third parties doing
business with Chordiant, (b) the terms of this Agreement, and (c) any
information developed by reference to or use of Chordiant’s Confidential
Information; provided, however, that except to the extent otherwise provided by
Law, the term “Confidential Information” shall not include information that (i)
is independently developed by the recipient, as demonstrated by the recipient’s
written records, without violating the disclosing Party’s proprietary rights,
(ii) is or becomes publicly known (other than through unauthorized disclosure),
(iii) is already known by Supplier at the time of disclosure (other than through
unauthorized disclosure), as demonstrated by Supplier’s written records, and
Supplier has no obligation of confidentiality other than pursuant to this
Agreement or any confidentiality agreements between Chordiant and Supplier
entered into before the Effective Date, or (iv) is rightfully received by
Supplier free of any obligation of confidentiality.

 

“Consents” means all licenses, consents, permits, approvals and authorizations
that are necessary to allow: (a) Supplier and Supplier Agents to use (i)
Chordiant’s owned and leased assets, (ii) the services provided for the benefit
of Chordiant under Chordiant’s third party services contracts, (iii) the
Chordiant Software and Chordiant Tools, (iv) the Supplier Software and Supplier
Tools, and (v) any assets owned or leased by Supplier; (b) Supplier and Supplier
Agents to (i) use any third party services retained by Supplier to provide the
Services during the Term and the Termination Assistance Period, and (ii) grant
to Chordiant the rights (including assignments of Intellectual Property Rights)
in the Chordiant-Owned Materials and other Intellectual Property transferred or
licensed to Chordiant hereunder; and (c) either Party to fulfill its obligations
under Article 27.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

“Contract Year” means each twelve (12) month period commencing, in the case of
the first Contract Year, on the Effective Date and thereafter upon the
completion of the immediately preceding Contract Year.

 

“Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract or otherwise.

 

“Critical Affected Personnel” shall have the meaning specified in Exhibit 16.

 

“Critical Service Level” means a Service Level described as a Critical Service
Level in Exhibit 3.

 

“Critical Transition Milestone” means any milestone in the Transition Plan
designated as a “critical” milestone.

 

“Cure Period” shall have the meaning set forth in Section 24.3.

 

“Data Safeguards” shall have the meaning set forth in Section 10.4.

 

“Deliverable” means all materials delivered by Supplier to Chordiant in
connection with the Services, including, but not limited to, the Supplier
Derivative Works, Work Product, and Chordiant Derivative Works.

 

“Developed Software” means any Software, modifications or enhancements to
Software and related Documentation developed pursuant to this Agreement by or on
behalf of (a) Supplier, (b) Supplier Agents, (c) Supplier and Chordiant or
Chordiant Agents jointly, (d) Supplier Agents and Chordiant or Chordiant Agents
jointly, or (e) Supplier, Supplier Agents, Chordiant and Chordiant Agents
jointly.

 

“Disaster Recovery Plan” or “DRP” means the disaster recovery plan developed by
Supplier pursuant to Section 16.1 set forth in Exhibit 11.

 

“Documentation” means, with respect to Software and Tools, all materials,
documentation, specifications, technical manuals, user manuals, flow diagrams,
file descriptions and other written information that describes the function and
use of such Software or Tools.

 

“EDC Personnel” means the personnel of Supplier and Supplier Agents who provide
the Services.

 

“Effective Date” means December 15, 2003.

 

“End Date” means the last day on which Supplier provides any Services to
Chordiant under this Agreement.

 

“Equipment” means computers and related equipment, including central processing
units and other processors, controllers, modems, communications and
telecommunications equipment (voice, data and video), cables, storage devices,
printers, terminals, other peripherals and input

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

and output devices, and other tangible mechanical and electronic equipment
intended for the processing, input, output, storage, manipulation,
communication, transmission and retrieval of information and data.

 

“Escrow Materials” means all Intellectual Property embodied in or required for
the use of Software and all other materials that are licensed, or to be licensed
to Chordiant under this Agreement. Escrow Materials includes, without
limitation, source code, flow charts, decision tables, schematics, drawings,
specifications, documentation, design details, developer notes and build
instructions necessary to understand the design, structure and production plans
to convert the intellectual property into the proprietary technology. The Escrow
Materials shall hold sufficient data and instructions to allow an engineer
having ordinary skill in the art to reproduce the commercial product from the
Intellectual Property.

 

“Extended Development Center” or “EDC” means the Supplier facilities where the
Services are performed.

 

“Extension Period” shall have the meaning set forth in Section 2.2.

 

“Fees” means the Base Charges, the Additional Resource Charges and any other
amounts payable by Chordiant to Supplier pursuant to this Agreement.

 

“Force Majeure Event” shall have the meaning set forth in Section 16.2.

 

“Governmental Approvals” means all licenses, consents, permits, approvals and
authorizations of any Governmental Authority, or any notice to any Governmental
Authority, the granting of which is required by Law, including Regulatory
Requirements, for the consummation and performance of the transactions
contemplated by this Agreement or the provision of Services under this
Agreement.

 

“Governmental Authority” means any Federal, state, municipal, local,
territorial, or other governmental department, regulatory authority, or judicial
or administrative body, whether domestic, foreign, or international.

 

“Improved Technology” means any information processing technology developments,
including new developments in Software and Equipment, that could reasonably be
expected to have an impact on Chordiant or Chordiant’s business.

 

“Indemnified Party” shall have the meaning set forth in Section 27.4.

 

“Indemnifying Party” shall have the meaning set forth in Section 27.4.

 

“Initial Agreement Expiration Date” means three (3) years from the Effective
Date.

 

“Initial Agreement Term” has the meaning specified in Section 2.1.

 

“Intellectual Property Rights” means all past, present, and future rights of the
following types, which may exist or be created under the laws of any
jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, moral

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

rights, and mask works; (b) trademark and trade name rights and similar rights;
(c) trade secret rights; (d) patents and industrial property rights; (e) other
proprietary rights in intellectual property of every kind and nature; and (f)
rights in or relating to registrations, renewals, extensions, combinations,
divisions, and reissues of, and applications for, any of the rights referred to
in subsections (a) through (e) of this sentence.

 

“Intellectual Property” means all algorithms, APIs, apparatus, circuit designs
and assemblies, Confidential Information, databases and data collections,
designs, diagrams, documentation, drawings, flow charts, formulae, ideas and
inventions (whether or not patentable or reduced to practice), know-how,
materials, marketing and development plans, marks (including brand names,
product names, logos, and slogans), methods, models, network configurations and
architectures, procedures, processes, protocols, schematics, software code (in
any form including source code and executable or object code), specifications,
subroutines, techniques, tools, uniform resource identifiers, user interfaces,
web sites, works of authorship, and other forms of technology and intellectual
property.

 

“Key Supplier Personnel” means the Supplier Account Executive and such other
members of the EDC Personnel designated by Chordiant as Key Supplier Personnel
on Exhibit 6, which exhibit Chordiant may revise from time to time.

 

“Law” means any declaration, decree, directive, legislative enactment, order,
ordinance, regulation, rule or other binding restriction of or by any
Governmental Authority, including any such Law in modified or supplemented form
and any newly adopted Law replacing a previous Law.

 

“Line of Business” means, individually, Product Support, Product Sustaining,
Tech Stack Sustaining, Product Test, and Product Development, all as defined in
Exhibit 2, as well as any New Line of Business for which Supplier provides
Services pursuant to Section 5 of the Agreement.

 

“Losses” means any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any claim, default or assessment).

 

“New Entities” shall have the meaning specified in Section 4.4(a).

 

“New Equipment” means any Equipment or Software specialized for Chordiant’s
business needs (not including infrastructure Equipment, Software, or Equipment
or Software used by Supplier regularly in its business, or Equipment or Software
used regularly by suppliers of services comparable to the Services) obtained by
Supplier on behalf of Chordiant, as requested by Chordiant pursuant to Section
3.10.

 

“New Line of Business” means any service requested by Chordiant that does not
fall under a Line of Business, and that requires resource types not already
provided for under the Agreement, and where the existing pricing cannot be
applied.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

“Parties” means Chordiant and Supplier, collectively.

 

“Party” means either Chordiant or Supplier, as the case may be.

 

“Performance Credits” means the performance credits set forth in Exhibit 3.

 

“Policies and Procedures Manual” shall have the meaning set forth in Section
12.2.

 

“Refresh” means the upgrading and/or replacing of Equipment and Software in
accordance with Exhibit 14.

 

“Regulatory Requirements” means the Laws to which Chordiant is required to
submit, or voluntarily submits, from time to time.

 

“Right to Cure” shall have the meaning set forth in Section 24.3(b)(ii).

 

“Secure Computer System” means a computer system used by Supplier to access
Chordiant’s source code. Such Secure Computer System must consist of an isolated
network containing one or more computer workstations and personal computers
contained in a single building. All such Secure Computer Systems will be housed
in secure sites according to the provisions set forth in Exhibit 12.

 

“Service Levels” means the performance standards associated with the Services
and set forth in Exhibit 3.

 

“Service Location(s)” means any Chordiant Service Location or Supplier Service
Location, as applicable.

 

“Services” means, collectively, the Base Services, the Transition Services, and,
during the Termination Assistance Period, the Termination Assistance Services.

 

“Skills Based Rate” shall have the meaning specified in Section 17.1.

 

“Software” means the source code and object code versions of any applications
programs, operating system software, computer software languages, utilities,
other computer programs and Documentation, in whatever form or media, including
the tangible media upon which such applications programs, operating system
software, computer software languages, utilities, other computer programs and
Documentation are recorded or printed, together with all corrections,
improvements, updates and releases thereof.

 

“Statement of Work” means the attachments to Exhibit 2, as well as any
supplemental statement(s) of work the Parties may execute from time to time.

 

“Steering Committee” shall have the meaning set forth in Exhibit 6.

 

“Successor” has the meaning specified in Section 26.1.

 

“Supplier Account Executive” shall have the meaning specified in Section 11.2.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

“Supplier Agents” means the agents, subcontractors and representatives of
Supplier.

 

“Supplier Default Notice” shall have the meaning set forth in Section 24.3.

 

“Supplier Derivative Works” means any modifications, enhancements or derivative
works of Supplier Software, Supplier Tools and associated Documentation
developed pursuant to this Agreement by or on behalf of Supplier or Supplier
Agents.

 

“Supplier Equipment” means those Equipment leased or owned by Supplier and
Supplier Agents that are used by Supplier and Supplier Agents to provide the
Services.

 

“Supplier Proprietary Software” means the Software and associated Documentation
owned, acquired or developed by or on behalf of Supplier and used in connection
with the Services or with any Supplier Software or Chordiant Software, including
the Software set forth on Exhibit 8.

 

“Supplier Service Location(s)” means the Supplier Service Locations identified
in Exhibit 7.

 

“Supplier Software” means the Supplier Proprietary Software, the Supplier Third
Party Software, and the Supplier Derivative Works, collectively.

 

“Supplier Transition Manager” shall have the meaning set forth in Section 4.1.

 

“Supplier Third Party Software” means the Software and Documentation licensed,
leased or otherwise obtained by Supplier from a third party that is used in
connection with the Services or with any Supplier Software or Chordiant
Software.

 

“Systems” means the Software, Tools, processes and the Equipment, collectively,
used to provide the Services.

 

“Taxes” means all taxes, levies, imposts, duties, fines or other charges of
whatsoever nature however imposed by any country or any subdivision or authority
thereof in any way connected with this Agreement or any instrument or agreement
required hereunder, and all interest, penalties or similar liabilities with
respect thereto.

 

“Term” means the Initial Agreement Term and any Extension Periods.

 

“Termination Assistance Period” means a period of time designated by Chordiant,
commencing on a date designated by Chordiant, after Chordiant has determined
that there shall be a termination or expiration of the Agreement or any other
cessation of all or any part of the Services (including due to a divestiture or
partial termination by Chordiant), in each case no less than [ * ] after the
last day of the Term, and which may be extended by mutual agreement of the
Parties, during which Supplier shall provide the Termination Assistance Services
with respect to any part of the Services being terminated in accordance with
Article 26.

 

“Termination Assistance Services” means Supplier’s (and Supplier Agents’)
provision of: (a) the Services (and any replacements thereof or substitutions
therefore); (b) cooperation with Chordiant and Successor as necessary to
facilitate the smooth and orderly transition of the Services to Successor; (c)
information relating to the number and function of each of the EDC

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

Personnel; (d) subject to the approval of Chordiant, a plan for the smooth and
orderly transition of the performance of the Services from Supplier to Chordiant
or Successor, (e) reasonable training for personnel of Successor in the
performance of the Services being transitioned to Successor, (f) reasonable
access to the EDC Personnel so that Chordiant or its designees may extend offers
of employment to such staff (subject to the terms of the Agreement); waivers of
any prohibitions in any employment agreements with such individuals that may
restrict such individuals from accepting offers from Chordiant or Successor;
cooperation with Successors efforts to hire such staff, including not making
counter offers; (g) information related to the Services that will assist
Chordiant in drafting requests for proposals relating to the Services, and
cooperation with, and due diligence information for, recipients of such request
for proposal; (h) delivery of all Chordiant related materials and data; (i)
return of Chordiant hardware, software and other assets; (j) required Consents
for transfer of assets and licenses; and (k) other services and rights requested
by Chordiant necessary to facilitate the transfer of Services.

 

“Termination Fee” means a fee specified in Exhibit 4 that Chordiant shall pay to
Supplier in the event Chordiant terminates this Agreement pursuant to Section
24.1.

 

“Tools” means any Software development and performance testing tools, and
related know-how, methodologies, processes, technologies or algorithms.

 

“Transfer Agreement” means the contract that may be executed by Chordiant and
Supplier providing for the transfer of the business in accordance with the terms
and conditions set forth in Section 30 of the Agreement.

 

“Transition Period” means the period after the Effective Date during which
Supplier is providing Transition Services with respect to a portion of the
Services (as such portion of the Services is identified in the Transition Plan)
prior to the Commencement Date for such portion of such Services.

 

“Transition Plan” means the transition plan set forth in Exhibit 16.

 

“Transition Schedule” means the schedule for the transition of services and
functions to Supplier from Chordiant, as set forth in the Transition Plan.

 

“Transition Services” shall have the meaning set forth in Section 4.1.

 

“Transition Services Manager” shall have the meaning set forth in Section 4.1.

 

“Transitioned Personnel” shall have the meaning set forth in Section 4.3.

 

“Use” means the right to load, execute, store, distribute, perform, display,
reproduce, maintain, modify, enhance, create derivative works of, import, make
and have made.

 

“Work Product” means all (a) Developed Software, other deliverables (e.g.,
documentation, manuals, training materials, reports, diagrams, architecture,
data models, formulas, schematics and similar items), and other Intellectual
Property, in any stage of development, that Supplier or Supplier Agents
conceive, create, develop, or reduce to practice in connection with performing
the Services, and (b) all tangible embodiments (including, models, prototypes,
and samples) of each of the items described in clause (a) of this sentence.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

EXHIBIT 2.1

 

PRODUCT SUPPORT LINE OF BUSINESS DESCRIPTION

 

1. Introduction

 

Chordiant’s application software runs at the heart of many of the world’s
leading Financial Services and Insurance companies, where the term “mission
critical” is aptly applied. Consequently, Chordiant Customers demand the highest
level of service to support and maintain their applications.

 

EDC Product Support’s purpose is to provide all Chordiant Customers globally
with a level of support, commensurate with their contracted service levels with
Chordiant, with a stated objective to attain 100% reference-ability. This goal
can be measured against the 7 critical support dimensions –

 

  •   Responsive

 

  •   Effective

 

  •   Consistent

 

  •   Easy to Work With

 

  •   Efficient

 

  •   Knowledgeable

 

  •   Proactive

 

That is, to provide a World Class Support service.

 

EDC Product Support addresses this requirement through the provision of a 24-hr
manned desk, staffed with Engineers able to support the full Chordiant product
portfolio, extending Chordiant’s support capacity to provide a full and scalable
World-wide Services organisation to encompass all geographies and time-zones.
EDC Product Support will be supported by local skilled resources (Onshore
Product Support Field Specialists) in the key geographies of North America and
EMEA

 

EDC Product Support will provide Product Support services to contracted
customers on a 24 x 7 basis, 52 weeks a year with the Service Levels defined in
the Product Support Line of Business Service Levels in Attachment 3-A.

 

This document defines the key roles, responsibilities, processes and underlying
interfaces between Onshore Product Support and EDC Product Support that make up
Chordiant Product Support

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

2. Service Summary

 

[ * ]

 

3. Organisation

 

Chordiant Product Support is divided between Onshore Product Support and the EDC
Product Support. The overall Product Support Strategy is managed by the
Chordiant Head of Product Support (onshore). The delivery of Product Support
Service is managed and delivered by EDC Product Support. In addition Onshore
Product Support Field Specialists based in the Cupertino, CA and Brentford, UK
offices provide an escalation point for EDC Product Support in critical
situations.

 

3.1 EDC Product Support Structure

 

[ * ]

 

3.2 Chordiant On-shore Product Support Field Specialists

 

[ * ]

 

3.3 EDC Inter-Team Staff Rotation

 

[ * ]

 

3.4 Support Languages & Channels

 

Chordiant provides Product Support Services in English only. EDC Product Support
may provide additional local language support direct to the Customer but any
formal interaction with Chordiant or Customers must be conducted in English,
including all relevant data provisioned to assists the case (i.e. call logging
form, logs, scripts, diagrams).

 

Product Support Services is provided to Customers through the following
channels:

 

  a) Telephone

 

  b) E-mail

 

  c) Web, and

 

  d) Dial-in (remote) access to Customer system.

 

Note: See Section “Contacting Chordiant Product Support” for details on the
above.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

4. EDC Product Support Services - Objectives and Scope

 

4.1 Objectives

 

The technical support provided through EDC Product Support has three main
objectives:

 

  •   To assist Customers in maintaining and/or regaining an operational state
by commercially reasonable efforts.

 

  •   To provide in due course the correction of any underlying errors.

 

  •   And to do so within the contract SLA.

 

4.2 Scope

 

The minimum scope of technical support provided by EDC Product Support is:

 

  •   Problem prevention

 

  •   Notification of availability of generally-available software releases

 

  •   Problem identification

 

  •   Clarification of Chordiant error messages;

 

  •   Assistance in identifying and verifying the causes of suspected errors;
and

 

  •   Advice on bypassing identified errors (providing workarounds) in the
supported software.

 

  •   Problem resolution

 

  •   Reporting and tracking product defects and enhancement requests;

 

  •   Resolution of defects via workaround, maintenance release or, in
exceptional circumstances, emergency patches; and

 

  •   Notification of status on issues, including escalation when required.

 

5. Support Level Ownership

 

It is important to distinguish principal levels (or tiers) of Support that are
owned respectively by EDC Product Support and Onshore Product Support.

 

EDC Product Support

 

  i) Tier 2 Product Support Center – Help Desk

 

[ * ]

 

  ii) Tier 2 Product Support – EDC Product Support Engineer

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

  iii) Tier 3 Product Sustaining

 

[ * ]

 

Chordiant

 

  i) Onshore Product Support Field Specialist

 

Should EDC Product Support be unable to achieve the tasks above successfully
(after reasonable efforts) or where the case concerns a Chordiant Legacy
Application, the case can be passed to an Onshore Product Support Field
Specialist, together with call logging form (CLF), logs etc. together with
details of the tasks undertaken to resolve issue.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

EDC Product Support Responsibilities

 

[ * ]

 

Customer Designated Support Contacts

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

Path to Support

 

[ * ]

 

Communications to EDC Product Support

 

[ * ]

 

Chordiant Product Support website

 

[ * ]

 

Lifecycle of a support call

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

Customer Reporting an Issue to EDC Product Support

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

Priority classifications and response times

 

[ * ]

 

Researching a Product Support Issue

 

[ * ]

 

Closing an Product Support Issue

 

[ * ]

 

EDC-to-Onshore Product Support Communication Frequency and Policies

 

[ * ]

 

Product Support with Product Sustaining

 

[ * ]

 

EDC-to-Onshore Product Support Interaction

 

[ * ]

 

EDC Product Support Manager to Head of Product Support

 

[ * ]

 

Remote Dial-in Analysis

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

Escalation Process

 

[ * ]

 

Priority 1 Issue

 

[ * ]

 

Priority 2 Issues

 

[ * ]

 

Priority 3 Issues

 

[ * ]

 

Reporting

 

[ * ]

 

Onshore <-> Chordiant SLA

 

[ * ]

 

Onshore <-> Customer SLA

 

[ * ]

 

Project Dashboard

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

Glossary

 

“Designated Center” means the computer hardware, operating system,
customer-specific application(s), customer-specific relational database(s) and
Customer Geographic Location designated on the relevant Purchase Order or Order
Form.

 

“Designated Support Contact” shall mean the contact person or group designated
by Customer (or Offshore) and agreed to by Chordiant Product Support (EDC or
Onshore PS irrespectively) who has been trained in the use of the Software and
who keeps current their knowledge of same through regular use of the Software
and/or additional training, and who will coordinate all Support requests to
Chordiant Product Support.

 

“Documentation” means the user guides and manuals for installation and use of
the Software. Documentation is provided in CD-ROM or bound form, whichever is
generally available.

 

“Error” shall mean a reproducible defect in the Supported Program or
Documentation when operated on a Supported Environment which causes the
Supported Program not to operate substantially in accordance with the
Documentation.

 

“Resolution” shall mean a modification or workaround to the Supported Program
and/or Documentation and/or other information provided by Chordiant Product
Support to a Customer intended to resolve an Error.

 

“Supported Environment” shall mean the configurations of hardware and releases
of the operating software and RDBMS platforms that Chordiant states in writing
that the Current Release of the Software will run on and for which Chordiant
states in writing it provides Support for use with the Supported Program.

 

“Update” means a subsequent release of the Software that Chordiant generally
makes available for Supported Software licensees at no additional license fee
other than shipping and handling charges. Update shall not include any release,
option or future product that Chordiant licenses separately. Chordiant will
provide Updates for the Supported Programs as and when developed for general
release in Chordiant’s sole discretion.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

LOGO [g27161gra1.jpg]   LOGO [g27161gra2.jpg]

 

Appendix 1 – Product Support Problem Escalation Process

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

LOGO [g27161gra1.jpg]   LOGO [g27161gra2.jpg]

 

Appendix 2

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

ATTACHMENT 2.1-A

 

PRODUCT SUPPORT LOB STATEMENT OF WORK

 

ATTACHMENT TO EXHIBIT 2.1 PRODUCT SUPPORT LINE OF BUSINESS DESCRIPTION

 

This Product Support Line of Business Statement of Work is incorporated into the
Master Services Agreement dated December 15, 2003 by and between Supplier and
Chordiant (for the purposes of this Statement of Work, the “Agreement”). This
Statement of Work describes Services and Deliverables to be performed and
provided by Supplier under the Product Support Line of Business pursuant to the
Agreement. All capitalized terms used and not expressly defined in this
Statement of Work will have the meanings given to them in the Agreement.

 

1. Scope of Project. [ * ]

 

2. Estimated EDC Resources Required.

 

3. Project Schedule/Milestones.

 

4. Business, Technical and Other Specifications.

 

5. Deliverables. [ * ]

 

6. Acceptance Criteria and Testing.

 

7. Estimated Expenses.

 

8. Project Management and Reporting Responsibilities.

 

9. Key Personnel Required.

 

10. Assumptions, Dependencies and Exclusions.

 

Chordiant   Supplier Signed:  

 

--------------------------------------------------------------------------------

  Signed:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------

  Dated:  

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

EXHIBIT 2.2

 

PRODUCT SUSTAINING AND TECHNICAL STACK SUSTAINING

LINE OF BUSINESS DESCRIPTION

 

1. Introduction

 

This document outlines the operation and services to be provided for the Product
Sustaining and Technical Stack Sustaining (PSTS) Line of Business. It outlines
the Responsibilities, Service levels, interfaces to other departments, and
functions of the PSTS team. PSTS comprises two specific services: EDC Product
Sustaining and EDC Technical Stack sustaining as described below.

 

[ * ]

 

2. Summary of Services

 

[ * ]

 

3. Product Sustaining

 

[ * ]

 

3.1 Opening an issue

 

[ * ]

 

3.1.1 Severity / Priority

 

[ * ]

 

3.1.2 Response Times

 

   Response times are as defined in the Service Level Agreement for the EDC
Product Sustaining Line of Business (see Attachment 3-B)

 

3.1.3 Review Procedures

 

[ * ]

 

3.2 Support & Maintenance strategy

 

   Product Sustaining does not own the decision process for determining support
and maintenance strategy. This is the responsibility of Product Management and
the Chordiant Engineering Management team. As such, the frequency for
functional, maintenance, and other releases is outside the scope of this group.
However Product Sustaining will provide input and recommendation on the need for
pure maintenance releases for a given product or set of products. The Product
Sustaining Team is responsible for producing pure maintenance releases as agreed
by the Product Management and Engineering management teams.

 

3.3 Patches & Back Ports

 

   All communication on patches and back ports will be pushed out and
communicated by EDC Product Sustaining. The Chordiant Product Sustaining Manager
will approve all patch

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

   releases and backports. This communication will consist of availability and
the criticality of such a release, indicating implication of not applying so
that EDC Product Support may assess the requirement to recommend/communicate to
support and field.

 

   The work involved in producing a patch and back port is the responsibility of
EDC Product Sustaining.

 

3.4 Enhancements

 

   In addition to issue escalation, issue reporting, and query responses, EDC
Product Sustaining will also facilitate a communication interface for
enhancement processing. While EDC Product Sustaining will not be directly
involved in prioritizing or delivering enhancements, this group will facilitate
the communication and escalation of these items through to Product Management,
Product Team, and Engineering. The medium for this communication will be the
defect tracking system. Any required escalation may be done via email. Product
Management, in accordance with decisions made by the Product Team, is the
primary arbiter and owner of enhancement requests. This includes “harvesting” of
field-developed enhancements.

 

3.5 Product Support Notes and Product Information Notes

 

   In addition to patches and maintenance releases, EDC Product Sustaining will
also produce Product Support Notes (some accompanying patches) outlining a
product issue and how to over come that issue and Product Information Notes.
Product Information Notes provide useful product information on commonly found
problems or issues. It is expected that each EDC Sustaining Engineer should
produce one product information note per month.

 

3.6 Out of Hours Service

 

   [ * ]

 

3.7 SLA Escalation

 

   [ * ]

 

3.8 Roles & Responsibilities

 

   [ * ]

 

3.8.1 Product Sustaining email groups

 

   Email groups will be established to enable communication between Product
Support and Product Sustaining on product issues. These will be defined during
the transition planning

 

3.8.2 Product-line email groups

 

   For each Product line there will be an email group managed by an identified
Chordiant Engineering Manager. These email groups will enable discussion and
communication on product related issues between Product Sustaining and
Engineering.

 

4. Tools

 

   [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 2



--------------------------------------------------------------------------------

5. Hardware and Software Environments

 

   Within EDC Product Sustaining some EDC Sustaining Engineers will be
designated as responsible for System set up and management for the sustaining
systems. While it is expected that some engineers will have specific skills, it
is expected that engineers be generally familiar with setting up and configuring
Operating systems, applications servers and databases. During the transition
planning an systems management methodology will be agreed for all Lines of
Business.

 

6. Reports & Metrics

 

   A fundamental goal of EDC Product Sustaining is the delivery of a common set
of reports and metrics that allow management, support, engineering, and account
management to make informed decisions on the state of all products, support
loads, and delivery schedules. EDC Product Sustaining will publish a set of
standard reports that fulfill these requirements. It is intended that these
reports will be delivered from the unified defect tracking system. The following
represent a starting point set, but may be added to:

 

6.1 Customer Raised Issue

 

   [ * ]

 

6.2 Faults Outstanding

 

   [ * ]

 

6.3 Faults not fixed – by severity

 

   [ * ]

 

6.4 Submitted vs. Cleared

 

   [ * ]

 

6.5 Notable Changes

 

   [ * ]

 

6.6 External Metrics

 

   A number of reports detailing product sustaining engagements against all
customer requests would be valuable. The information required for these reports
is not captured in the Defect Tracking system but in the Case Management system,
and therefore requires an external interface with EDC Product Support.

 

6.6.1 Defect type Analysis

 

   [ * ]

 

7. Product Technical Stack Sustaining

 

   [ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 3



--------------------------------------------------------------------------------

ATTACHMENT 2.2-A

 

PRODUCT SUSTAINING LOB STATEMENT OF WORK

 

ATTACHMENT TO EXHIBIT 2.2 PRODUCT SUSTAINING LINE OF BUSINESS DESCRIPTION

 

This Product Sustaining Line of Business Statement of Work is incorporated into
the Master Services Agreement dated December 15, 2003 by and between Supplier
and Chordiant (for the purposes of this Statement of Work, the “Agreement”).
This Statement of Work describes Services and Deliverables to be performed and
provided by Supplier under the Product Sustaining Line of Business pursuant to
the Agreement. All capitalized terms used and not expressly defined in this
Statement of Work will have the meanings given to them in the Agreement.

 

1. Scope of Project. [ * ]

 

2. Estimated EDC Resources Required.

 

3. Project Schedule/Milestones.

 

4. Business, Technical and Other Specifications.

 

5. Deliverables. [ * ]

 

6. Acceptance Criteria and Testing.

 

7. Estimated Expenses.

 

8. Project Management and Reporting Responsibilities.

 

9. Key Personnel Required.

 

10. Assumptions, Dependencies and Exclusions.

 

Chordiant   Supplier Signed:  

 

--------------------------------------------------------------------------------

  Signed:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------

  Dated:  

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

EXHIBIT 2.3

 

PRODUCT TEST LINE OF BUSINESS DESCRIPTION

 

1. Introduction

 

This document outlines the operation and services to be provided for the Product
Test Line of Business – referred to as EDC Product Test. It outlines the
Responsibilities, Service levels, interfaces to other departments, and functions
of EDC Product Test.

 

2. Summary of Service

 

[ * ]

 

3. Product Test Operation

 

[ * ]

 

3.1 Product Test

 

[ * ]

 

3.2 Product Test within the Product Lifecycle

 

[ * ]

 

3.3 Test Script Development and Automation

 

[ * ]

 

4. Roles & Responsibilities

 

[ * ]

 

5. Tools

 

[ * ]

 

6. Reports & Metrics

 

[ * ]

 

7. Chordiant Standard Release Criteria

 

[ * ]

 

8. Hardware and Software Environments

 

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

ATTACHMENT 2.3-A

 

PRODUCT TEST LOB STATEMENT OF WORK

 

ATTACHMENT TO EXHIBIT 2.3 PRODUCT TEST LINE OF BUSINESS DESCRIPTION

 

This Product Test Line of Business Statement of Work is incorporated into the
Master Services Agreement dated December 15, 2003 by and between Supplier and
Chordiant (for the purposes of this Statement of Work, the “Agreement”). This
Statement of Work describes Services and Deliverables to be performed and
provided by Supplier under the Product Test Line of Business pursuant to the
Agreement. All capitalized terms used and not expressly defined in this
Statement of Work will have the meanings given to them in the Agreement.

 

1. Scope of Project. [ * ]

 

2. Estimated EDC Resources Required.

 

3. Project Schedule/Milestones.

 

4. Business, Technical and Other Specifications.

 

5. Deliverables. [ * ]

 

6. Acceptance Criteria and Testing.

 

7. Estimated Expenses.

 

8. Project Management and Reporting Responsibilities.

 

9. Key Personnel Required.

 

10. Assumptions, Dependencies and Exclusions.

 

Chordiant   Supplier Signed:  

 

--------------------------------------------------------------------------------

  Signed:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------

  Dated:  

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

EXHIBIT 2.4

 

DEVELOPMENT LINE OF BUSINESS DESCRIPTION

 

1. Introduction

 

This document outlines the operation and services to be provided for the
Development Line of Business. It outlines the Responsibilities, Service levels,
interfaces to other departments, and functions of EDC Development.

 

2. Summary of Service

 

[ * ]

 

3. EDC Development Operation

 

[ * ]

 

3.1 Development Organization

 

[ * ]

 

4. Roles & Responsibilities

 

[ * ]

 

5. Tools

 

The development environment depends upon the application under development. For
[ * ] the following tools will be used:

 

[ * ]

 

[ * ] is used for Defect tracking and management

 

(Chordiant uses the [ * ] for the management of all test activities.)

 

[ * ] is used for Project Planning

 

[ * ] are used for script coverage reporting (as an extension to Test Manager)
and for Effort reporting against plan

 

Standard project report templates for [ * ].

 

Dashboard style reporting as per vendor standard.

 

5.1 Source Code Management and Daily Builds

 

[ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Chordiant Confidential

 

6. Reports & Metrics

 

[ * ]

 

7. Chordiant Standard Release Criteria

 

[ * ]

 

8. Hardware and Software Environments

 

[ * ]

 

9. [ * ] Product Overview

 

This section provides a high level overview of the [ * ], its architecture and
components; it does not provide a detailed functional overview.

 

[ * ]. While packaged for sale separately from an implementation standpoint,
they are a single software product. [ * ]

 

The product can be run in a three tier configuration with the server tier being
split between the application and the database. This is transparent to the [ * ]
application making use of facilities within the supported databases to enable
the database server to run on a separate tier.

 

The application is database intensive and is designed to work with very large
customer or prospect data bases (100+ million customers and hence rows). [ * ]

 

[ * ]

 

Finally [ * ] is a reporting tool currently. It is based on the [ * ] product
set.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 2



--------------------------------------------------------------------------------

ATTACHMENT 2.4-A

 

DEVELOPMENT LOB STATEMENT OF WORK

 

ATTACHMENT TO EXHIBIT 2.4 DEVELOPMENT LINE OF BUSINESS DESCRIPTION

 

This Development Line of Business Statement of Work is incorporated into the
Master Services Agreement dated December 15, 2003 by and between Supplier and
Chordiant (for the purposes of this Statement of Work, the “Agreement”). This
Statement of Work describes Services and Deliverables to be performed and
provided by Supplier under the Development Line of Business pursuant to the
Agreement. All capitalized terms used and not expressly defined in this
Statement of Work will have the meanings given to them in the Agreement.

 

1. Scope of Project. [ * ]

 

2. Estimated EDC Resources Required.

 

3. Project Schedule/Milestones.

 

4. Business, Technical and Other Specifications.

 

5. Deliverables. [ * ]

 

6. Acceptance Criteria and Testing.

 

7. Estimated Expenses.

 

8. Project Management and Reporting Responsibilities.

 

9. Key Personnel Required.

 

10. Assumptions, Dependencies and Exclusions.

 

Chordiant   Supplier Signed:  

 

--------------------------------------------------------------------------------

  Signed:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Dated:  

 

--------------------------------------------------------------------------------

  Dated:  

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

ATTACHMENT 2.5-A

ONSITE PROFESSIONAL SERVICES LoB STATEMENT OF WORK

 

ATTACHMENT TO EXHIBIT 2.5 ONSITE PROFESSIONAL SERVICES OF BUSINESS DESCRIPTION

 

This Onsite Professional Services Line of Business Statement of Work(“SOW”) is
incorporated into the Master Services Agreement dated December 15, 2003 by and
between Supplier and Chordiant (for the purposes of this Statement of Work, the
“Agreement”) with the exception of certain Clauses that do not pertain to the
Professional Services Line of Business (“Exclusions”). Such Exclusions have been
identified in Section 12 (Assumptions, Dependencies, and Exclusions) in this
document.

 

This Statement of Work describes Services and Deliverables to be performed and
provided by Supplier under the Onsite Professional Services Line of Business
pursuant to the Agreement. Chordiant desires to use the technical and consulting
services of Ness Consultants (also referred to as ‘Ness Associates’ elsewhere in
this document), and NESS agrees to provide such services under the terms and
conditions detailed in this document. The Ness consultants would be deployed at
onsite projects to implement Chordiant products and technology under the
guidance of the Chordiant Engagement Management and Project Management.

 

1. Scope of Project / Location / Duration

 

Chordiant Software, Inc. (CHRD) Professional Services has engaged Ness Global
Services, Inc. (Ness) to provide Supplemental Staff under a Sub-Contracted, Time
and Materials Basis (T&M) for specific Chordiant Professional Services Projects.
This Statement of Work is intended for the [ * ] Engagement but the Services may
be deployed at other locations and/or Chordiant Customers in the United States.

 

Training Location: Chordiant, Cupertino, CA for an initial period of [ * ]

 

Assignment/Deployment Location: [ * ] or other locations within Continental
United States for an initial, minimum period of [ * ] (extended at the end of
this period as agreed to in writing by the parties under the terms and
conditions herein, unless informed otherwise) post initial [ * ] training
period.

 

2. Resources Required.

 

Ness to Provide a Team of [ * ] Ness Associates. The Team will include [ * ]
Ness designated Leader/Manager as a working member of the Team [ * ].

 

3. Project Schedule/Milestones/Acceptance.

 

As defined and communicated by Chordiant Project Manager responsible for the
Ness Team. No Acceptance or Acceptance Criteria are applicable under this SOW.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4. Estimated Expenses (Service Fees during Training, Deferred Service Fees,
Regular Service Fees, Travel & Expenses)

 

SERVICE FEES DURING TRAINING

 

Ness will defer the Service Fees spent by Ness Associates during the initial
Training Period (4 weeks or less, as applicable) and the cost incurred in
relocating any of the Ness Team members to Cupertino for training purposes. The
‘Deferred Service Fees’ and its invoicing-schedule are defined below.

 

DEFERRED SERVICE FEES

 

Ness estimates that it will incur [ * ] (hereafter referred to as “Deferred
fees”) in Salaries, Relocation, and lost opportunity for [ * ] people over the
initial [ * ] Training Period. This amount translates to [ * ] per month. Hence,
Ness will charge Chordiant, Service Fees equivalent to “Standard Service Fees” +
“Deferred Fees” on a Per Person Day Basis as defined below.

 

Ness and Chordiant will reconcile the “Deferred Fees” payable to Ness at the end
of [ * ], and any remaining “Deferred Fees” at the time will be payable to Ness
by Chordiant, if any remaining, or if applicable, Ness will credit Chordiant if
the Deferred Fees were exceeded.

 

REGULAR SERVICE FEES POST TRAINING

 

Ness will charge Chordiant @ [ * ] per person day (which includes Deferred
Service Fees of [ * ] per person day) until the Deferred Fees have been paid by
Chordiant, for all Ness Associates, except for Ness Leader/Manager – [ * ],
whose services would be billed @ [ * ] per person day. Except as described
above, and during the effective ness of this SOW, the regular billable Service
Fee is [ * ] per day per Ness Associate.

 

TRAVEL & EXPENSES (T&E)

 

For those Ness Associates deployed on a customer site, the reimbursement of all
travel and expenses (T&E) will be governed by the reimbursement policy Chordiant
negotiates with the customer. This will apply to all Ness associates except [ *
] will commute every week-end between the assignment/deployment location and
Cupertino, CA and the same will be billed to Chordiant at actual in accordance
with Chordiant travel policy.

 

For those Ness Associates deployed in the Chordiant Engineering labs, Travel and
Expenses will be reimbursed in accordance with the Chordiant T&E policy which is
in line with industry standard Professional Services practices. Chordiant will
share such concurred policy (concurred between Chordiant and its Client) with
Ness.

 

Ness will offer an option to the Ness Associates (except [ * ]) of relocating to
the Assignment/Deployment location for the duration of the
assignment/deployment. In such a case, Ness will charge Chordiant a one-time
Relocation Cost as per Ness Policy. This option shall only be executed if it is
more advantageous for Chordiant’s customer or Chordiant than above-mentioned
options.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5. Billing Frequency

 

Daily Service Fees will be billed to Chordiant on a monthly basis to be paid
within Net 30 days of date of receipt of Invoice.

 

Travel & Expenses (T&E) will be billed to Chordiant on a fortnightly basis to be
paid within NET 15 days of Date of Invoice. Ness will comply with Chordiant’s
online Time Tracking and T & E entry system/policy that will help timely billing
by Chordiant to its client(s).

 

6. Utilization Commitment

 

Chordiant agrees to provide guarantee of utilization of all [ * ] Ness
Associates for a period of [ * ] months post the initial training period
(“Utilization Guarantee Period”).

 

In the event Chordiant decides to release a part of the [ * ] member team, or
the entire [ * ] member team, then Chordiant will provide Ness with a minimum of
2-weeks notice or pay Ness the Service Fees equivalent to 2-weeks billing per
person released, in lieu of the Utilization Guarantee Period.

 

In addition, should Chordiant decide to terminate the assignment with Ness and
release any or all of the Ness Associates before the completion of the [ *
]-month Utilization Guarantee Period, then Chordiant will also pay Ness the
pro-rated “Deferred Service Fees”. Pro-ration will be based on remaining months
and the released headcount.

 

7. Travel Order & Time Accounting

 

All Travel will be pre-approved by the Chordiant Professional Services Manager.
This will be used as the basis for billing T&E to Chordiant.

 

Time Sheets will be approved by Chordiant Professional Services Manager. This
will be used as the basis for billing Service Fees to Chordiant.

 

8. Project Management and Reporting Responsibilities.

 

Chordiant Project Management

 

9. Key Personnel Required.

 

Refer to Annexure ‘A’ – Chordiant provided Technical Specification for Ness Team

 

10. Selection of Key Personnel.

 

All Ness Associates to be deployed on this engagement will be selected by Ness
with initial resume screening and approval by Chordiant Professional Services
Manager.

 

During the training or during a project assignment, Chordiant or a Chordiant
customer may request the termination of a Ness Associate for performance
reasons. Such requests will be

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

evaluated between Chordiant Professional Services Manager and [ * ]. If
Chordiant or a Chordiant customer should still request the removal of a Ness
Associate, the Ness Associate will be released from the engagement with no
penalties to Chordiant. However Chordiant will pay for the pro-rated remaining
Deferred Fees for the said Ness Associate.

 

11. Personnel Equipment

 

In case the Ness Associates should be deployed in one of the Chordiant
Engineering labs, Chordiant will provide the appropriate infrastructure
(computer, software) required in the execution of the project. Ness will not
provide any infrastructure (computer, software) required in the execution of the
project.

 

Ness will provide each Ness Associate with a Cellular / Mobile Phone. Ness will
Bill actual Usage / Charges to Chordiant limited to business calls.

 

12. Assumptions, Dependencies and Exclusions.

 

The parties agree that the services to be provided under this Statement of Work
are substantially different than those contemplated at the time the parties
executed the Agreement. Accordingly, several provisions of the Agreement are not
applicable to this Statement of Work and it is hereby agreed that such clauses
shall not be applicable with respect to this Statement of Work. Specifically,
the following provisions of the Agreement shall not be applicable to this
Statement of Work:

 

Section 3.1(e),3.1(f);    Section 16.1;      Section 3.2 (a)-(g), 3.3, 3.4;   
Section 17.1, 17.2, 17.3;      Section 3.6, 3.7, 3.8, 3.9, 3.10;    Section
17.5;      Section 4.1,4.2,4.3,4.4,4.5;    Section 17.8, 17.9, 17.10;     
Section 5.2;    Section 24;      Section 8;    Section 25;      Section 9;   
Section 26;      Section 10;    Section 27.3;      Section 11.2,4, 6, and 9;   
Section 28.3(a)(ii);      Section 12;    Section 30; and      Section 13.2;   
Section 31.1.      Section 13.9, 13.10;           Section 14.2;          

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

The remaining provisions of the Agreement shall remain in full force and effect
and shall continue to govern this Statement of Work. Notwithstanding the
foregoing, in the event any provision of this Statement of Work conflicts with a
provision of the Agreement, the provision in this Statement of Work shall
control.

 

Chordiant Software, Inc.   Ness Global Services, Inc.

Signed:

 

/s/ Cary G. Morgan

--------------------------------------------------------------------------------

  Signed:  

/s/ Shashank Samant

--------------------------------------------------------------------------------

Name:   Cary G. Morgan   Name:   Shashank Samant Title:   V.P. Finance   Title:
  Executive Vice President, Managed Labs Dated:   June 16, 2004   Dated:   June
16, 2004

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Annexure- A

 

Skills Set of the Ness-CHRD Professional Services Team

 

General

 

  •   4+ years of software industry experience

 

  •   Communication skills

 

  •   Multi-year [ * ] experience in large application

 

  •   development projects

 

  •   Insight and understanding of [ * ] projects

 

  •   Insight and understanding of customer requirements

 

  •   Project background contains 2 or more of the following technical
specialties

 

  •   Large Business application experience for commercial applications (e.g.
Banking, Travel, Finance, Telecommunications or large defense communications
systems).

 

  •   Computer - Telephony Integration in call centers 100+ users or greater,
networked hardware systems such as ACDs (telephone switches), VRUs (voice
response unit—voice mail)

 

  •   Distributed computing applications; worked on software projects where the
PC application was connected to a UNIX/ WIN NT server across building, state or
country lines. Highly networked environments including integration with Internet
apps (e.g. calling web sites to retrieve data such as time-of-day, weather,
maps, etc.).

 

  •   Development and/or customization of a [ * ] solution

 

  •   Heterogeneous or multiple interface experience e.g. [ * ]

 

  •   Relational DBMS (one of: [ * ]

 

  •   Ability to completely install sophisticated UNIX or Win NT software
applications onto large multi-CPU servers.

 

Technical

 

  •   Proficient with [ * ] design and development [ * ] as well as some [ * ]
Analysis (UML); supported by concrete tool knowledge for code generation as [ *
]

 

  •   Experience with [ * ] or equivalent as well as configuration management
and versioning tools

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  •   Excellent technical knowledge of one or the following domains, solid
exposure to the other domain:

 

  •   Design and development of [ * ] based enterprise back end components based
on [ * ]

 

  •   Design and development of Java-based enterprise front end components based
on [ * ]

 

Experience installing and administrating a J2EE application server and deploying
an enterprise application under [ * ] Good config. and versioning management
experience would be required.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 2.5-B

OFFSHORE PROFESSIONAL SERVICES LOB STATEMENT OF WORK

 

ATTACHMENT TO EXHIBIT 2.5 PROFESSIONAL SERVICES OF BUSINESS DESCRIPTION

 

This Offshore Professional Services Line of Business Statement of Work (“SOW”)
is incorporated into the Master Services Agreement dated December 15, 2003 by
and between Ness Global Services, Inc. (“Ness” or “Supplier”) and Chordiant
Software, Inc. (“Chordiant”) (for the purposes of this Statement of Work, the
“Agreement”) with the exception of certain Clauses that do not pertain to the
Professional Services Line of Business (“Exclusions”). Such Exclusions have been
identified in Section 16 (Assumptions, Dependencies, and Exclusions) in this
document.

 

This SOW describes Services and Deliverables to be performed and provided by
Ness under the Offshore Professional Services Line of Business pursuant to the
Agreement. Chordiant desires to use the technical and consulting services of
Ness Associates, and Ness agrees to provide such services under the terms and
conditions detailed in this document. The Ness Associates would be deployed at
onsite projects in the United States to implement Chordiant products and
technology under the guidance of the Chordiant Consulting Services Manager
and/or the Project Manager. Chordiant will also designate a “PSO Program
Manager” herein referred to as the Chordiant PSO Program Manager.

 

1. Scope of Project / Duration

 

Chordiant has engaged Ness to provide Supplemental Staff under a Sub-Contracted,
Time and Materials Basis (T&M) for specific Chordiant Professional Services
Projects.

 

This Statement of Work (SOW) shall be effective from the date of start of
training of the first batch i.e. target of April 25th, 2005 (“Effective Date”),
and shall remain in effect for one (1) year and can be renewed thereafter on
mutual agreement.

 

2. Location:

 

The work done by the Ness Associates can be divided into the following two
categories. (a) All productive work will be performed onsite in the US by Ness
Associates; (b) Chordiant will maintain the “Bench” of this team at the Ness
Mumbai-India offshore center. “Bench” is defined as Supplier personnel located
in Ness Mumbai-India center that are readily available, and have the skills and
qualifications, to provide the Services listed in this SOW.

 

For Providing Onsite Services: The services as per this SOW shall be provided by
the Ness Associates deployed to Chordiant US locations and/or Chordiant Customer
locations in the United States.

 

For Offshore Services (Bench): The Ness Associates will be located in the Ness
Mumbai-India center while they are on Bench. Chordiant has the option of keeping
the Ness Associates at Chordiant US locations and/or Chordiant Customer
locations in the United States; however the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Onsite Billing Rates (as defined in section 6) would be applicable in such
situations. In case any Ness Associate is expected to be on bench for an
extended period of time, Ness and Chordiant will jointly check the feasibility
of deploying this Ness Associate to the Chordiant EPC in Bangalore-India.

 

3. Number of Ness Associates Required.

 

Ness will provide a team of [ * ] Ness Associates in two batches of [ * ] each
(the “Ness Team”). The team will include [ * ] Ness designated Leader/Manager as
a working member of the Team.

 

Ness may utilize up to [ * ] contractors on this engagement on a case-by case
basis, and will inform Chordiant about the same.

 

4. Project Schedule/Milestones/Acceptance.

 

The Ness Team will be responsible for work as defined and communicated by the
Chordiant Project Manager. No Acceptance or Acceptance Criteria are applicable
under this SOW.

 

5. Training:

 

Training Location: Training will be conducted by the Chordiant trainers, or
trainers designated by Chordiant at Ness Mumbai – India for a period of [ * ].
The start dates of the training are provided below. The faculty for training
would be provided by Chordiant at no cost to Ness. In case some resources from
the existing US-based Ness PSO team are required as trainers for training,
boot-camps etc., their usual services billing rate and T&E reimbursements will
be applicable.

 

Training Start Date:

 

Batch 1: [ * ] Ness Associates to start training by

  target of April 25th, 2005     

Batch 2: [ * ] Ness Associates to start training by

  target of June 27th, 2005     

 

Ness will train [ * ] additional Ness Associates at its own cost to mitigate any
performance issues. Ness will automatically bill for the services provided by
the Ness Associate(s) to Chordiant as per the rates specified in the following
section if they replace any billable Ness Associate who has been terminated for
quality/performance reasons specified in Section 11 of this document, or if any
of these Ness Associate(s) are deployed either Onsite or Offshore by Chordiant.
Ness will begin billing for services of the replacement Ness Associate(s) from
the first day they begin performing services.

 

Associate Start Date: is defined as the date from which an Associate undergoes
training, or starts performing services for Chordiant as per this SOW.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6. Fees, Rates and Payments:

 

The Onsite Billing Rates and Offshore Billing Rates are collectively referred to
as Services Fees in this document.

 

Onsite Billing Rates: Ness will charge Chordiant a flat rate of [ * ] per person
hour during the Onsite deployment of any Ness Associate in the US, calculated
based on a minimum of [ * ] per working week.

 

Airfare and Visa Costs: The Onsite Billing Rates mentioned above include all
expenses except Airfare and Visa costs, which would be reimbursed by Chordiant
on actual for all Ness Associates.

 

Offshore Billing Rates: Ness will charge Chordiant a flat Services Fee of [ * ]
per person hour, during the Offshore deployment of any Ness Associate in India,
or while they are on Bench in India, calculated based on a minimum of [ * ] per
working week.

 

Billing Rates during training: Ness will not charge for the initial [ * ] of
time spent by the Ness Team while undergoing training imparted by the Chordiant
trainers. Additionally, Ness will not charge for training an additional [ * ]
Ness Associates.

 

Billing Rates during resource vacations: Ness will not charge Chordiant for
vacation time incurred by the associates assigned to the program.

 

Payment of Overtime or Weekend work: Payment of overtime and/or weekend work
will be handled on a case-by-case basis and is to be governed by Chordiant’s
terms and conditions with its Customer, as well as applicable federal, state and
local laws. All overtime and/or weekend work must be approved by the Chordiant
Project Manager or the Chordiant PSO Program Manager.

 

Travel & Expenses (T&E): Each Ness Associate will be deployed to a single
designated Chordiant US location or Chordiant Customer location in the US. The
cost associated with redeployment of any Ness Associate within the US from these
designated locations would be reimbursed by Chordiant at actual costs. Any
short-term travel within the US will be paid by Chordiant on actual as per the
T&E policy in place between Ness and Chordiant for the current US-based Ness PSO
team.

 

In the case that Chordiant’s Customer has a standard Travel & Expense Policy,
the Customer’s Policy will take precedence over the agreed upon T&E Policy, as
long as the Customer Policy is consistent with the agreed upon intentions of
Ness and Chordiant, and is compliant to generally acceptable industry practices.

 

The average onsite trip is assumed to be [ * ] months in duration. Every
offshore Ness Associate is assumed to travel back and forth from India to US
once every [ * ] months. The relocation costs incurred by Ness during 2 trips to
the US per Ness Associate per year have been considered in the Onsite Billing
Rates indicated in this section. The relocation costs for any further trips to
the US would be reimbursed by Chordiant on actual costs.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7. Billing Frequency

 

Ness will bill Chordiant for services on a monthly basis, to be paid within NET
30 days of date of receipt of Invoice.

 

Travel & Expenses (T&E) will be billed to Chordiant on a fortnightly basis to be
paid within NET 15 days of Date of Invoice. The Ness Associates will be required
to enter all time and expense information into Chordiant’s T&E system, [ * ],
within 1 business day following month-end. Chordiant will issue an electronic
mail reminder to all Ness Associates that have not submitted their time and
expense information within 3 business days from the end of the billing cycle.
The Ness Associates will be required to input all of their time and expense by
close of business the fifth business day after the month close. Failure to enter
time or expense in a timely manner could result in the forfeiture of fees or
out-of-pocket expenses. If an expense report is submitted after the fifth
business day after the month close, due to a Chordiant internal issue or an
operational failure of the time entry system, or a delay in receiving invoices
or bills from third party vendors, such amounts will not result in forfeiture.

 

8. Utilization Commitment

 

Chordiant agrees to provide guarantee of utilization of all [ * ] Ness
Associates for a period of [ * ] from the Effective Date (“Utilization Guarantee
Period”), as per section 2 and section 6. The Ness Associates will be
continuously billable to Chordiant after the initial [ * ] training time and
except for training the additional [ * ] Ness Associates. However, vacation time
of any Ness Associate will not be billed to Chordiant.

 

9. Termination

 

a. Chordiant shall not terminate this Agreement prior to the completion of six
(6) months from the Effective Date. Chordiant shall have the option of
terminating this Agreement upon completion of six (6) months from the Effective
Date. In such case, Chordiant shall provide Ness with at least four (4) weeks
prior written notice of termination, and there shall be no penalty or other
termination fee associated with such termination.

 

b. Chordiant shall not terminate an assignment with Ness or release any or all
of the Ness Associates prior to the completion of six (6) months from their
respective Associate Start Date. Chordiant shall have the option of terminating
an assignment with Ness or release any or all of the Ness Associates upon
completion of six (6) months from their respective Associate Start Date. In such
case, Chordiant shall provide Ness with at least four (4) weeks prior written
notice of such termination or release, and there shall be no penalty or other
termination fee associated with any such termination or release.

 

c. Notwithstanding the provisions of this Section 9, Chordiant may terminate any
Ness Associate for performance related issues at any time after the Effective
Date in accordance with the provisions of Section 10.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

10. Quality and Remedy:

 

From and after the Effective Date, in case of a performance issue with any Ness
Associate(s) identified in writing by Chordiant to Ness, Chordiant may place
such Ness Associate(s) in a “Remedy Period” of [ * ]. Chordiant and Ness shall
mutually agree on what remedial action should be taken with respect to such Ness
Associate(s) during the Remedy Period. Upon completion of the Remedy Period, the
Ness Associate will be either reassigned to an assignment or terminated by
Chordiant. All the above actions (identification of performance issue,
completion of the Remedy Period, the action taken after the Remedy Period) will
be taken upon mutual concurrence between Chordiant and Ness Program Managers,
and will be accompanied by all the required supporting documentation.

 

During the Remedy Period the Associate can either be onsite or be sent back to
Ness Mumbai – India. Upon completion of the Remedy Period, in case the Program
Managers agree to terminate the Ness Associate, [ * ]. Additionally, within the
first six (6) months from the Effective Date, the following will apply:

 

(a) If more than [ * ] the Ness Team or [ * ] Ness Associates (whichever is
greater) are terminated by Chordiant, then Ness will provide [ * ] person month
of free offshore services period to Chordiant for every additional Ness
Associate terminated. (i.e. [ * ] person month of free offshore services period
would be applicable for the [ * ] and [ * ] Ness Associate terminated.)

 

(b) If more than [ * ] the team or [ * ] Ness Associates (whichever is greater)
are terminated by Chordiant, then Ness will provide [ * ]person months of free
offshore services period to Chordiant for every additional Ness Associate
terminated. (i.e. [ * ] person months of free offshore services period would be
applicable for the [ * ] and [ * ] Ness Associate terminated.)

 

(c) If more than [ * ] the team or [ * ] Ness Associates (whichever is greater)
are terminated by Chordiant, then Ness will provide 2 person months of free
offshore services period to Chordiant for every additional Ness Associate
terminated. (i.e. [ * ] person months of free offshore services period would be
applicable for any Ness Associate terminated beyond the [ * ] resource).
Alternatively, Chordiant would have the option to terminate this SOW without
payment of any additional early termination fees.

 

11. Travel Order & Time Accounting

 

All Travel and Expenses will be pre-approved by the Chordiant Project Manager or
the Chordiant PSO Program Manager, and these will be used as the basis for
billing T&E to Chordiant. All other T&E (Visa, flybacks to India, or other
non-billable (to Chordiant customer) travel) must be pre-approved by the
Chordiant PSO Program Manager or the VP of North America Consulting.

 

Time Sheets will be approved by Chordiant Professional Services Manager, and
these will be used as the basis for billing Service Fees to Chordiant.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

12. Project Management and Reporting Responsibilities.

 

The parties acknowledge and agree that the Chordiant PSO Program Manager or the
Chordiant Account Project Manager/Consulting Services Manager, who shall be a
Chordiant employee, shall be completely responsible for the management and
direction of the Ness Associates and the Services provided by Ness under this
SOW.

 

13. Selection of Ness Associates.

 

All Ness Associates to be deployed on this engagement will be selected by Ness.
On request by Chordiant, the resume of these candidates will be provided by Ness
to the Chordiant PSO Program Manager.

 

14. Personnel Equipment

 

Chordiant will provide the appropriate infrastructure (laptop computer,
software) required in the execution of the project. Ness will not provide any
infrastructure required in the execution of the project while the Ness
Associates are working in the USA.

 

Ness will provide the desktops to the Ness Associates while working at
Ness-Mumbai. Ness will also provide network connectivity between the
Chordiant-EPC in Bangalore-India and Ness-Mumbai.

 

15. Short-Term Travel

 

If an offshore based Ness Associate is required to travel to the US for a
predetermined time of less than 3 months (or as legally permissible by INS
guidelines), these Associates may be able to travel on a short-term business
visa. In this case, the Offshore Billing Rates as mentioned in section 6 would
be applicable while the Ness Associate is in the US.

 

Travel and Expenses (T&E), Airfare and Visa costs would be charged additionally
at actual, as per details provided in Section 6 of this document.

 

16. Assumptions, Dependencies and Exclusions.

 

The parties agree that the services to be provided under this Statement of Work
are substantially different than those contemplated at the time the parties
executed the Agreement. Accordingly, several provisions of the Agreement are not
applicable to this Statement of Work and it is hereby agreed that such clauses
shall not be applicable with respect to this Statement of Work. Specifically,
the following provisions of the Agreement shall not be applicable to this
Statement of Work:

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 3.1(e), 3.1(f);    Section 16.1;      Section 3.2 (a)-(g), (h) 3.3, 3.4
   Section 17.1, 17.2, 17.3;      Section 3.6, 3.7, 3.8, 3.9, 3.10;    Section
17.5;      Section 4.1, 4.2, 4.3, 4.4, 4.5;    Section 17.8, 17.9, 17.10;     
Section 5.2;    Section 24 ;      Section 8;    Section 25;      Section 9;   
Section 26;      Section 10;    Section 27.3;      Section 11.2, 11.4, 11.6,
11.7(a), (c) and 11.9;    Section 28.3(a)(ii);      Section 12;    Section 30;
and      Section 13.2;    Section 31.1.      Section 13.9, 13.10;          
Section 14.2;          

 

The remaining provisions of the Agreement shall remain in full force and effect
and shall continue to govern this Statement of Work. Notwithstanding the
foregoing, in the event any provision of this Statement of Work conflicts with a
provision of the Agreement, the provision in this Statement of Work shall
control.

 

Chordiant Software, Inc.    Ness Global Services, Inc.

Signed:

  

/s/ Robert J. Cummings

--------------------------------------------------------------------------------

   Signed:   

/s/ Rocco Cazza

--------------------------------------------------------------------------------

Name:

   Robert J. Cummings    Name:    Rocco Cazza

Title:

   V.P. North America Consulting    Title:    Corporate Counsel

Dated:

   March 15, 2005    Dated:    March 15, 2005

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 3

 

SERVICE LEVELS

 

1. GENERAL PROVISIONS

 

1.1 General

 

This Exhibit sets forth the agreement between the Parties relating to Service
Levels (as defined below) against which Supplier’s performance of the Base
Services under the Lines of Business will be measured. Supplier will perform
each Base Service for which a Service Level has been established at no less than
the applicable Service Level (as defined below).

 

1.2 Attachments

 

The applicable Service Levels required for each Line of Business, together with
measurement criteria and performance credit details, are set forth in the
following attachments:

 

Attachment 3-A

   Product Support Service Level Agreement

Attachment 3-B

   Product/Technical Stack Sustaining Service Level Agreement

Attachment 3-C

   Product Test Service Level Agreement

Attachment 3-D

   Product Development Service Level Agreement

Attachment 3-E

   Measuring Tools and Methodologies

 

1.3 Reporting

 

[ * ]

 

1.4 Definitions

 

Capitalized terms used in this Exhibit and not defined in this Section 1.4 will
have the meaning set forth in the Agreement.

 

“Performance Credit” shall mean a credit in an amount calculated in accordance
with Section 1.5 (Overview of Performance Credit Process for Service Level
Failures) payable to Chordiant by Supplier in connection with Service Level
Failures.

 

“Performance Cure Period” means the period of time agreed upon the Program
Managers during which a Service Level Failure will not give rise to a
Performance Credit under the applicable Line of Business.

 

“Service Level” means the required level of performance specified in the
Attachments to this Exhibit for Base Services under each Line of Business.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Service Level Failure” means Supplier’s failure, subject to Section 6.4 of the
Agreement, to perform a Base Service under a particular Line of Business at the
applicable required Service Level.

 

1.5 Overview of Performance Credit Process for Service Level Failures

 

If a Service Level Failure occurs in a particular Line of Business in any
calendar month during the Term, subject to any Performance Cure Period in place
for such Line of Business, Supplier shall provide a Performance Credit to
Chordiant as specified in the applicable Attachment to this Exhibit for each
Line of Business.

 

1.6 Reporting and Invoicing Related to Service Level Failures

 

  (a) Reporting. In each monthly report regarding Supplier’s performance of the
Base Services, Supplier will, with respect to the immediately preceding month,
(i) notify Chordiant of any Performance Credits to which Chordiant is entitled;
and (ii) describe any Service Level Failure that occurred. Pursuant to Exhibit 6
(Governance), the Parties may mutually agree in writing to modify the form or
content of the standard reports, or to require Supplier to provide additional or
custom reports.

 

  (b) Invoices For Performance Credits earned for Service Level Failures.
Supplier shall report and credit to Chordiant the total amount of all
Performance Credits owed to Chordiant for Service Level Failures in the invoice
for the month following the Service Level Failures (e.g., the amount of
Performance Credits with respect to Service Level Failures occurring in June
will be set forth in the invoice for July’s Base Charges).

 

1.7 Problem Escalation

 

[ * ]

 

1.8 Measuring Tools

 

[ * ]

 

2. DETAILED METRICS

 

The detailed metrics relating to Service Levels are set forth in the Attachments
to this Exhibit.

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 3-A

PRODUCT SUPPORT LINE OF BUSINESS SERVICE LEVEL AGREEMENT

 

ATTACHMENT TO EXHIBIT 3 (SERVICE LEVELS)

 

1. Definitions. Capitalized terms used in this Attachment and not defined in
this Section 1 will have the meaning set forth in the Agreement.

 

“EDC Product Support Center” means that portion of the EDC that is dedicated to
providing Base Services under the Product Support Line of Business.

 

“Response Time” means the time from an Authorized User logging a Case (via
telephone, email, fax or Web channels) to the EDC Product Support Center
acknowledging receipt of such Case with the issuance of a Case Number.

 

“Restoration Time” means the time from an Authorized User logging a Case (via
telephone, email, fax or Web channels) to the restoration of service of the
Authorized User’s Chordiant system.

 

“Fix/WA/Close/Resolution Time” means the time from an Authorized User logging a
Case (via telephone, email, fax or Web channels) to the Case being closed.
Closure may be as a result of: (a) Development of a patch to fix a defect in the
Chordiant Product and its installation on the Authorized User’s Chordiant
system; (b) the Authorized User using the product in a different manner to avoid
encountering the product issues (Workaround); or (c) the Authorized User
agreeing that the reported Case is not a product defect.

 

“Critical Service Level” means those Service Levels identified in this
Attachment for which no Performance Cure Period shall be applicable. Critical
Service Levels are identified in this Attachment by **.

 

“Performance Credit” is defined in Section 3.2.

 

“Performance Cure Period” is defined in Section 3.3.

 

“Priority 1” is defined in Section 2.2.

 

“Priority 2” is defined in Section 2.2.

 

“Priority 3” is defined in Section 2.2.

 

“Priority 4” is defined in Section 2.2.

 

“Backlog” means the number of active (non-closed) Cases.

 

“Product Support Engineer” or “PSE” means an EDC staff member performing Base
Services in the Product Support Line of Business.

 

“PSE Tier 2 Response to Interaction” means the time from assigning a Case to a
Product Support Engineer to the PSE’s first response to investigate the assigned
Case.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Management Escalation” means the Escalation Process defined in Exhibit 2.1
(Product Support Line of Business Description).

 

“Mean Workload” means the number of Cases that a Product Support Engineer is
actively handling at the same time. Measures with a three (3) month moving
average.

 

[ * ]

 

[ * ]

 

“Line of Business Start” means the point in time when the first team or sub-team
of EDC Personnel are in place for purposes of providing Base Services under the
Product Support Line of Business.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2. Product Support Service Levels

 

  2.1 **Response, Restoration and Resolution Time Service Levels. The following
table sets forth the maximum Response, Restoration and Resolution Times
permitted for managing cases logged by Authorized Users with the EDC Product
Support Center.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  (a) Priority Levels.

 

Priority Level

--------------------------------------------------------------------------------

  

Definition

--------------------------------------------------------------------------------

Priority 1

 

“Production down” Problem

  

Business impact is immediate and major, i.e. no material benefit from the
Supported software.

 

The Supported software in a mission critical “live production” environment is
inoperative, renders the system on which it is installed inoperable or suffers
major performance degradation. No workaround is available.

Priority 2

 

Mission Critical Problem

  

Business impact is immediate and significant.

 

The Supported Software in a production or a mission critical development
environment is inoperative or fails to satisfy critical functional, operational
or performance specifications.

Priority 3

 

Serious Problem

  

Business impact is high but not widespread.

 

An aspect of the software is inoperative, causes or results in substandard or
erratic performance, but nonetheless the software operates substantially in
accordance with specifications.

Priority 4

 

Problem

  

Business impact is moderate or small.

 

No aspect of the software is inoperative. The software operates in accordance
with specifications.

 

  2.2 Service Levels.

 

[ * ]

 

3. Review and Performance Failure

 

  3.1 Review. For Base Services under the Product Support Line of Business, this
Attachment will be in effect throughout the Term. However, the Service Levels
will not be used or applied to determine a Performance Credit during the first
six (6) months following the Line of Business Start. At the end of the fifth
(5th) month, the Steering Committee will review actual performance against the
Service Levels set forth herein. Response and Resolution Times set forth in
Section 2.1 must remain fixed; however, the Steering Committee will determine if
adjustments to resource levels, process changes, infrastructure/system
requirements and/or the percentage variance in achievability of the Service
Levels are required, subject to Section 8.6 of the Agreement.

 

[ * ]

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 3-B

PRODUCT/TECHNICAL STACK SUSTAINING LINE OF BUSINESS

SERVICE LEVEL AGREEMENT

 

ATTACHMENT TO EXHIBIT 3 (SERVICE LEVELS)

 

1. Definitions:

 

Capitalized terms used in this Attachment and not defined in this Section 1 will
have the meaning set forth in the Agreement.

 

“Sustaining Engineer” means an EDC staff member assigned to the Product
Sustaining team within the Product Sustaining and Tech Stack Line of Business.

 

“Escalated Case” means an Authorized User Case that the Product Support team has
been unable to address and has passed it (escalated) to the Product Sustaining
team for more in-depth technical analysis.

 

“Escalation Backlog” means the number of Escalated Cases that are in the Product
Sustaining team’s work queue.

 

“Defect Density” means the number of defects per 1000 lines of code.

 

“Defect Removal Rate” means the number of defects found during the Product Test
Phase of the release divided by the sum of (a) the number of defects found
during the Product Test Phase of the release and (b) the number of defects found
after GA (General Availability).

 

“Tech Stack Change Impact Analysis” means understanding the likely impact of a
new Technical Stack component on the ability of the Chordiant product to operate
according to specification.

 

“Tech Stack Certification” means the running of a defined series of Test Scripts
to verify that the Chordiant product performs as per specification on the
defined Technical Stack.

 

“Stability Test Run” means a long duration test (greater than 26 hours) that is
used to verify that the product under the test’s performance does not degrade or
fail over time.

 

“Line of Business Start” means the point in time when the first team or sub-team
of EDC Personnel are in place for purposes of providing Base Services under the
Product/Tech Stack Sustaining Line of Business.

 

“Critical Service Level” means those Service Levels identified in this
Attachment for which no Performance Cure Period shall be applicable. Critical
Service Levels are identified in this Attachment by **.

 

“Performance Credit” is defined in Section 4.2.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Performance Cure Period” is defined in Section 4.3.

 

2. [ * ]

 

3. [ * ]

 

4. Review; Performance; and Guarantee of Quality

 

  4.1 Review. For Base Services under the Product and Technical Stack Sustaining
Line of Business, the terms of this Attachment will be in effect throughout the
Term. However, the Service Levels stated herein will not be used or applied to
determine a Performance Credit during the first six (6) months following the
Line of Business Start. At the end of the fifth (5th) month, Supplier and
Chordiant Program Managers will review actual performance against the Service
Levels set forth herein and agree upon appropriate revisions to the Service
Levels (or any changes) and/or determine if adjustments to resource levels,
process changes, infrastructure/system requirements are required, subject to
Section 8.6 of the Agreement. The proposed revised Service Levels will be
reviewed and agreed upon by the Steering Committee. Changes to Performance
Measurement criteria will require objective data to support case for change.
Chordiant and Supplier Program Managers will review Service Level performance on
a monthly basis.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 3-C

PRODUCT TEST LINE OF BUSINESS SERVICE LEVEL AGREEMENT

 

ATTACHMENT TO EXHIBIT 3 (SERVICE LEVELS)

 

1. Definitions

 

Capitalized terms used in this Attachment and not defined in this Section 1 will
have the meaning set forth in the Agreement.

 

“Test Engineer” means an EDC staff member performing Product Testing activities
within the Product Test Line of Business.

 

“Test Script” means a document that describes the steps and actions (Test Cases)
required to be undertaken by a Test Engineer to test a Module/Function Point.

 

“Module / Function Point” means a component of a Chordiant Product which may be
a sub-system or functional unit.

 

“Stability Test Run” means a long duration test (greater than 26 hours) that is
used to verify that the product under the test’s performance does not degrade or
fail over time

 

“Performance Test Run” means a test that is designed to test that the product
under test meets the performance requirements as defined in the product
Marketing Requirements Document.

 

“Severity Level 1” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Severity Level 2” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Severity Level 3” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Severity Level 4” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Defect” means a product behavior that is not in conformance with its functional
and design specification.

 

“Defect Removal Rate (Test)” means the number of defects found during the
Product Test Phase of the release divided by the sum of (a) the number of
defects found during the Product Test Phase of the release and (b) the number of
defects found after GA.

 

“GA” means General Availability. The product is released and generally available
for purchase by customers with no restrictions on its usage.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Test Cycle” means the execution of a defined series of Test Scripts. The
Product Test Phase of the release comprises a number of Test Cycles – the exact
number of Test Cycles being defined during the project planning process.

 

“Line of Business Start” means the point in time when the first team or sub-team
of EDC Personnel are in place for purposes of providing Base Services under the
Product Test Line of Business.

 

“Performance Credit” is defined in Section 3.2.

 

“Performance Cure Period” is defined in Section 3.3.

 

2. [ * ]

 

3. Review, Performance; and Guarantee of Quality

 

  3.1 Review. For Base Services under the Product Test Line of Business, this
Attachment will be in effect throughout the Term. However, the Service Levels
will not be used or applied to determine a Performance Credit during the first
six (6) months the Line of Business Start. At the end of the fifth (5th) month,
Supplier and Chordiant Program Managers will review performance against the
Service Levels set forth herein and agree upon appropriate revisions to the
Service Levels (or any changes) and/or determine if adjustments to resource
levels, process changes, infrastructure/system requirements are required,
subject to Section 8.6 of the Agreement. The proposed revised Service Levels
will be reviewed and agreed upon by the Steering Committee. Changes to
Performance Measurement criteria will require objective data to support case for
change. Chordiant and Supplier Program Managers will review Service Level
performance on a monthly basis.

 

[ * ]

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Attachment 3-D

Development Line of Business Service Level Agreement

 

Attachment to Exhibit 3 (Service Levels)

 

1. Definitions

 

Capitalized terms used in this Attachment and not defined in this Section 1 will
have the meaning set forth in the Agreement.

 

“Modules / Function Points” means a component of a Chordiant Product which may
be a sub-system or functional unit.

 

“Severity Level 1” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Severity Level 2” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Severity Level 3” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Severity Level 4” is defined in Exhibit 2.2 (Product Sustaining Line of
Business Description) Section 3.1.1.

 

“Stability Test Run” means a long duration test (greater than 26 hours) that is
used to verify that the product under the test’s performance does not degrade or
fail over time

 

“Performance Test Run” means a test that is designed to test that the product
under test meets the performance requirements as defined in the product
Marketing Requirements Document.

 

“Defect Removal Rate” means the number of defects found by Product Test divided
by the sum of (a) the number of defects found by Product Test and (b) the number
of defects found by Development.

 

“Cyclomatic complexity” means is a measure of software module complexity
(defined by McCabe) .

 

“Line of Business Start” means the point in time when the first team or sub-team
of EDC Personnel are in place for purposes of providing Base Services under the
Development Line of Business.

 

“Critical Service Level” means those Service Levels identified in this
Attachment for which no Performance Cure Period shall be applicable. Critical
Service Levels are identified in this Attachment by **.

 

“Performance Credit” is defined in Section 3.2.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“Performance Cure Period” is defined in Section 3.3.

 

2. [ * ]

 

3. Review; Performance Failure; Guarantee of Quality

 

  3.1 Review. For Base Services under the Development Line of Business, this
Attachment will be in effect throughout the Term. However, the Service Levels
will not be used or applied to determine a Performance Credit during the first
six (6) months following the Line of Business Start. At the end of the fifth
(5th) month, Supplier and Chordiant Program Managers will review actual
performance against the Service Levels set forth herein and agree upon
appropriate revisions to the Service Levels (or any changes) and/or determine if
adjustments to resource levels, process changes, infrastructure/system
requirements are required, subject to Section 8.6 of the Agreement. The proposed
revised Service Levels will be reviewed and agreed upon by the Steering
Committee. Changes to Performance Measurement criteria will require objective
data to support case for change. Chordiant and Supplier Program Managers will
review SLA performance on a monthly basis.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 4

 

Pricing

 

1. Introduction.

 

This Exhibit sets forth the monthly rates for EDC Personnel, the lines of
applicable expenses and the Travel & Expense Policies, and describes the
methodology for calculating and invoicing the monthly Fees for the Services.

 

The Fees for EDC Personnel (“Service Fees”), as calculated in accordance with
this Exhibit, compensates Supplier for providing the Services.

 

In addition, this Exhibit sets forth the calculation method for the Termination
Fee.

 

2. Attachments.

 

Attachment 4-A      Service Fees and Expenses Attachment 4-B      Travel &
Expense Policies Attachment 4-C      Termination Fee

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Attachment 4-A

Service Fees and Expenses

 

1. EDC PERSONNEL

 

1.1 The Service Fees are set forth in Section 1.3 below. The Service Fees may be
modified solely by and in accordance with the Agreement and this Exhibit. Each
modification of the Service Fees will be reflected in an amendment to this
Attachment 4-A. Supplier shall invoice Chordiant for the monthly amount of the
Service Fees, which is calculated as described in Section 1.2. The Service Fees
calculated in accordance with this Exhibit shall fully compensate Supplier for
providing the Services during the appropriate billing period.

 

1.2 For the avoidance of doubt, Chordiant shall not, unless expressly provided
for in the Agreement, be charged for any time spent by EDC Personnel used by
Supplier to cure any breach of warranty, fix Supplier errors or defects, or
re-perform any Services that were improperly performed.

 

  1.3 “Billing Rate”

 

  (a) Flat rate of [ * ] per Compensable person/month.

 

  (b) “Compensable” shall require a minimum commitment of [ * ] dedicated toward
the Services during the calendar month.

 

  (c) Pro-Ration – Determined on a [ * ] basis:

 

Supplier will not charge for a resource during any week in which the resource
did not work a minimum of [ * ].

 

  (d) Overages – The maximum number of hours for each EDC Personnel shall be [ *
]. Supplier shall not bill for overtime, but if effort exceeds [ * ], the
Parties will conduct staffing level discussions as outlined below, and the
Parties will agree to either increase the staffing levels or adjust the work
load. Actual time booked to Chordiant (hours worked) will be made available to
Chordiant and reviewed on a monthly basis to ensure pro-rating is working fairly
for both Parties.

 

  (e) In each invoice, Supplier shall separate all Service Fees by Line of
Business.

 

1.4 “T&E” – Travel & Expenses will be in accordance with whichever option under
the Supplier and Chordiant T&E policies is least expensive, with the exception
of per diem rates, which will be in accordance with Supplier’s T&E policy.

 

1.5 Supplier Location (On-Site) – Billing Rate

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.6 Chordiant Location (Off-Site):

 

  (a) “Off-Site EDC Personnel” means those EDC Personnel who Chordiant requires
to perform Service in a country other than that in which they regularly reside.

 

  (b) First [ * ] – Billing Rate + Travel & Expenses (“T&E”), subject to
subsection (d) below.

 

  (c) Time Exceeding [ * ] – Billing Rate + T&E for Off-Site EDC Personnel. In
the event Chordiant requires that Off-Site EDC Personnel are Off-Site for more
than [ * ], or Supplier is otherwise required to obtain work visas/permits for
such Personnel, Chordiant shall reimburse Supplier the actual wages paid by
Supplier, taking into account the published Department of Labor prevailing wages
or other surveys acceptable to the applicable governmental authorities, as well
as alternative visa arrangements, that may reduce the cost to Chordiant.

 

  (d) If it is known prior to their assignment that Off-Site EDC Personnel will
be Off-Site for more than [ * ], the applicable rate shall be as set forth under
subsection (c) from the day such Off-Site EDC Personnel commence performing
Services on an Off-Site basis.

 

  (e) While Supplier will not charge Service Fees for the initial 4-week
training period, as set forth in Section 11.4(d) of the Agreement, T&E will
apply during that time.

 

2. PASS THROUGH COSTS

 

2.1 “Pass Through Costs” shall mean an actual expense incurred by Supplier on
Chordiant’s behalf, for which Chordiant has agreed to reimburse Supplier on an
actual out-of-pocket basis.

 

2.2 Chordiant will reimburse Supplier for Pass Through Costs. Supplier will
proactively work with Chordiant during the Term to minimize the Pass Through
Costs.

 

3. OTHER EXPENSES

 

3.1 Chordiant will reimburse Supplier for such other expenses as agreed upon
between the Parties.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Attachment 4-B

Travel & Expense Policies

 

Supplier T&E Policy

 

  1. Round-trip coach/economy airfare (India to designated site/work location);

 

  2. Hotel or other lodging accommodation (double occupancy permitted);

 

  3. Automobile rental [ * ];

 

  4. Fixed “per diem” amount of [ * ] per day (covering meals and incidentals);
and

 

  5. Visa fees (at cost).

 

Supplier shall communicate any changes in this policy to Chordiant no less than
thirty (30) days prior to any change.

 

Chordiant T&E Policy

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Attachment 4-C

Termination Fee

 

TERMINATION FEE

 

If Chordiant terminates the Agreement in accordance with Section 24.1 of the
Agreement, Chordiant shall pay a Termination Fee within thirty (30) days of the
date of Termination to Supplier in accordance with the following formula:

 

[ * ]

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 4A

 

Pass Through Costs

 

I. Equipment

 

  A. Hardware

 

  B. Software

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Schedule 4B

 

Other Expenses

 

Infrastructure Space

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 5

 

HUMAN RESOURCES

 

1. General. Supplier will be responsible for providing the EDC Personnel
required to perform the Services. Supplier personnel assigned to the EDC will be
dedicated to Chordiant on a full-time basis, except as otherwise agreed by
Chordiant. Each of Supplier’s personnel performing Services will execute a
Chordiant-approved Confidentiality and Proprietary Information and Inventions
Agreement, in the form set forth on Attachment 5-D.

 

2. Attachments.

 

Attachment 5-A    EDC Personnel, Supplier Key Personnel Attachment 5-B   
Resource Ramp-up Plan Attachment 5-C    Resource Skill Profile Attachment 5-D   
Form of Proprietary Information Assignment Agreement

 

3. Training. Generally, staff training will occur in multiples of eight (8), but
may include fewer or greater numbers of individuals as necessary when Lines of
Business are brought online pursuant to the ramp up plan set forth in Attachment
5-B. The four (4) week initial free period (as described in Exhibit 4 (Pricing))
does not start until the full training team is in place (for such team, the
“Training Start Date”). EDC Personnel will go through the following training
period(s):

 

  •   Initial Supplier induction and familiarization: This will cover Supplier
and Chordiant policies, the Chordiant EDC policies and procedures. The induction
training will take place prior to the Training Start Date.

 

  •   On site at Chordiant: a two (2) week seminar program covering Chordiant
Product and product Internals. This training is aimed at software engineers who
will be developing Chordiant products, as opposed to using or developing with,
Chordiant Products.

 

  •   On Site at Chordiant: a one (1) week seminar program covering Chordiant
development, sustaining, test and support processes as appropriate. This will
include training in Chordiant tools and systems.

 

 

  •   On site at Chordiant: a two (2) week “one-on-one” mentoring process, where
EDC Personnel will be given real work tasks under close supervision.

 

  •   At the EDC: Four (4) week mentoring program. Chordiant staff on site at
the EDC Site will continue to mentor staff.

 

  •   Ready for full time assignment to operational team.

 

All Supplier Key Personnel and at least half of the EDC Personnel will go
through the training session detailed above. The remaining EDC Personnel will be
trained by the Chordiant-trained EDC Personnel themselves following the same
program as above.

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 5-A

EDC PERSONNEL, KEY SUPPLIER PERSONNEL

 

1. Key Supplier Personnel. The following organizational roles within the EDC
have been identified as of the Effective Date to be filled by Key Supplier
Personnel. Individuals to fill these positions will be identified by Chordiant
in accordance with Section 11.3 of the Agreement during the Transition Period
and thereafter as the ramp-up plan set forth in Attachment 5-B is implemented.
The Parties will complete this Attachment 5-A to reflect such assignments and
will update the table below from time-to-time as necessary during the ramp-up
period outlined in Attachment 5-B and thereafter during the Term.

 

Name

--------------------------------------------------------------------------------

  

Role

--------------------------------------------------------------------------------

  

Line of Business

--------------------------------------------------------------------------------

   Tier


--------------------------------------------------------------------------------

   Start Date


--------------------------------------------------------------------------------

     EDC Team Program Manager                                           Project
Manager    Product Test                Team Lead                     Team Lead
                    Team Lead                                           Project
Manager    Product Development                Senior Developer                 
                         Project Manager    Sustaining                Senior
Developer                     Senior Developer                                
          Project Manager    Product Support                Team Lead          
          Team Lead                     Team Lead                     Team Lead
                    Team Lead                     Team Lead                    
Senior Support Engineer                     Senior Support Engineer             
       Senior Support Engineer               

 

1. EDC Personnel. In addition to the Supplier Key Personnel, during the
Transition Period, the Parties will identify and assign additional individuals
to serve as EDC Personnel in the organization roles identified below. The
Parties will complete this Attachment 5-A to reflect such assignments and will
update from time-to-time as necessary during the ramp-up period outlined in
Attachment 5-B and thereafter during the Term.

 

Name

--------------------------------------------------------------------------------

 

Role

--------------------------------------------------------------------------------

 

Tier

--------------------------------------------------------------------------------

   Start Date


--------------------------------------------------------------------------------

              

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 5-B

RESOURCE RAMP-UP PLAN

 

Table 1 Resource Ramp-up Plan for Product Support, Product Sustaining, Product
Test and Development Lines of Business

 

[ * ]

 

During the Transition Period, Chordiant may request a faster staffing ramp, upon
which Supplier will work with Chordiant to determine an agreed revised ramp up
plan.

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 5-C

RESOURCE SKILL PROFILE

 

The following table provides an indicative mix of skill levels for planning
purposes. Chordiant and Supplier may agree to change the balance of skills mix
via the Steering Committee. Chordiant will provide detailed job specifications
for all positions during the transition planning to enable alignment of
Chordiant titles/job levels with those of the Supplier. It is expected that
within the EDC, Chordiant job titles will be used.

 

[ * ]

 

Supplier Resource Tier Definition (For use in Skill Level Definition only)

Category

--------------------------------------------------------------------------------

  

Capability / Skill

--------------------------------------------------------------------------------

[ * ]                                             

    

 

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 5-D

FORM OF PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

The following confirms an agreement between me and Ness Global Services, Inc.
and Ness India, Ltd., (the “Company”), which is a material part of the
consideration for my employment as a consultant by the Company (all references
to “employment” shall mean retention as an employee of the Company for services
to be performed as part of establishing and operating an Extended Development
Center for the Company’s client, Chordiant Software, Inc. (“Client”), in India):

 

1. I recognize that the Company is engaged in a continuous program of research,
development and production. I also recognize that the Company possesses or has
rights and will possess and obtain rights to information which has commercial
value in the Company’s and its Client’s business (“Proprietary Information”).
Such Proprietary Information includes, but is not limited to, trade secrets,
product ideas, processes, formulas, data, know-how, software and other computer
programs and copyrightable materials, data about the Company consultants such as
the performance levels and terms of employment, mask work rights, marketing
plans and strategies, sales and financial reports and forecasts, and customer
lists.

 

2. I understand and agree that my employment as a consultant creates a
relationship of confidence and trust between me and the Company with respect to
(i) all Proprietary Information, and (ii) the confidential information of third
parties, including Client, with which the Company has a business relationship.
At all times, both during my employment as a consultant by the Company and after
its termination, I will keep in confidence and trust all such information, and I
will not use any such information for the benefit of, or disclose it to, any
third party other than Client without the written consent of the Company or
Client.

 

3. In addition, I hereby agree as follows:

 

a) All Proprietary Information shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all trade
secrets, patents, copyrights, mask work rights and any other rights in
connection therewith. I hereby assign to the Company any rights I may have or
acquire in such Proprietary Information.

 

b) All documents, records, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by me or others in connection with my employment as a
consultant shall be and remain the sole property of the Company. I shall return
to the Company all such materials and property as and when requested by the
Company. Even if the Company does not so request, I shall return all such
materials and property upon termination of my employment as a consultant by me
or by the Company for any reason, and I will not take with me any such material
or property or any reproduction thereof upon my termination without the
Company’s or Client’s written consent. I agree to keep and maintain adequate and
current records (in the form of notes, sketches, drawings and in any other form
that may be required by the Company) of all Proprietary Information developed by
me and all Inventions made by me during the term of this Agreement, which
records shall be available to and remain the sole property of the Company at all
times.

 

c) I will promptly disclose to the Company, or any persons designated by it, all
improvements, inventions, works of authorship, formulas, processes, and
techniques, whether or not patentable (collectively, “Inventions”), made or
conceived, reduced to practice or learned by me, either alone or jointly with
others, during the term of my employment as a consultant.

 

d) All Inventions which I conceive, develop or have developed (in whole or in
part, either alone or jointly with others) through the (i) use of equipment,
supplies, facilities or trade secret information of the Company, or (ii) during
the hours for which I am to be or was compensated by the Company, or (iii) which
relate at the time of conception or reduction to practice thereof to the
business of the Company or to its actual or demonstrably anticipated research
and development or (iv) which result from any work performed by me for the
Company, shall be the sole property of the Company and its assigns (and to the
fullest extent permitted by law shall be deemed works made for hire), and the
Company and its assigns shall be the sole owner of all patents, copyrights,
trademarks, trade secrets,

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and any other rights in connection therewith. I hereby assign to the Company any
rights that I may have or will acquire in such Inventions. I agree to assign in
the future (when any such Inventions are first reduced to practice or first
fixed in a tangible medium, as applicable) to the Company, or to Client as
directed by the Company, any rights that I may have or will acquire in such
Inventions. The provisions in this Section shall not apply to any of the
inventions, improvements, ideas, technologies, products, product categories, or
processes listed in Exhibit A.

 

e) With respect to Inventions described in Section 3.d) above, I will assist the
Company in every proper way (but at the Company’s expense) to obtain and from
time to time enforce patents, copyrights, trademarks, trade secrets, or other
rights in said Inventions in any and all countries, and will execute all
documents reasonably necessary or appropriate for this purpose. This obligation
shall survive the termination of my employment as a consultant. In the event,
after reasonable efforts to do so, the Company is unable for any reason
whatsoever to secure my signature to any document reasonably necessary or
appropriate to meet time-sensitive filing requirements for any of the foregoing
purposes, (including renewals, extensions, continuations, divisions or
continuations in part), I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents, as my agents and attorneys-in-fact
to act for and in my behalf and instead of me, but only for the purpose of
executing and filing any such document and doing all other lawfully permitted
acts to accomplish the foregoing purposes with the same legal force and effect
as if executed by me. The grant in the preceding sentence is made to assure
timely compliance with applicable requirements and shall in no way be used or
construed to prejudice me in the assertion of my rights in the subject
Inventions against the Company.

 

f) So that the Company may be aware of the extent of any other demands upon my
time and attention, I will disclose to the Company (such disclosure to be held
in confidence by the Company) the nature and scope of any other business
activity in which I am or become engaged during the term of my employment as a
consultant. During the term of my employment as a consultant, I will not engage
in any business activity which is related to the Company’s business or its
actual or demonstrably anticipated research and development. A current list of
my other activities that are approved by the Company is attached as Exhibit B.

 

g) During my employment by the Company and for a period of one (1) year
thereafter, I agree not to solicit or induce any consultants of or other people
hired by the Company to work for another employer. I also will not assist in the
hiring or attempted hiring of any such person by another employer during this
period nor will I encourage any such person to terminate his employment or other
relationship with the Company. The foregoing restrictions shall not apply in the
event that I become an employee of Client and such activities are expressly
permitted pursuant to the terms of the agreement between the Company and Client.

 

4. As a matter of record I attach hereto a complete list of all inventions or
improvements relevant to the subject matter of my employment as a consultant by
the Company and which have been made or conceived or first reduced to practice
by me, alone or jointly with others, prior to my employment as a consultant with
the Company (“Prior Inventions”), and I covenant that such list is complete. If
I incorporate a Prior Invention into a Company product, process or machine, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use and sell such
Prior Inventions. I hereby agree, that, in the event that I incorporate a Prior
Invention into a Company product, process or machine, that (a) such
incorporation shall not result in a breach or violation of any confidentiality
agreement by which I am bound, and (b) such incorporation shall not infringe the
right(s) of any third party. Notwithstanding the foregoing, I agree that I will
not incorporate, or permit to be incorporated, Prior Inventions in any
Inventions without the Company’s prior written consent.

 

5. I represent that my execution of this Agreement, my employment as a
consultant with the Company and my performance of my proposed duties to the
Company in the development of its business will not violate any obligations I
may have to any former employer or third parties, including any obligations to
keep confidential any proprietary or confidential information of any such
employer. I have not entered into, and I will not enter into, any agreement
which conflicts with or would, if performed by me, cause me to breach this
Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6. In the course of performing my duties to the Company, I will not utilize any
proprietary or confidential information of any former employer or third parties.

 

7. This Agreement does not affect the period that I will be retained as a
consultant, which is governed by a consulting agreement between the Company and
me.

 

8. This Agreement shall be effective as of the first day of my employment as a
consultant by the Company, shall be binding upon me, my heirs, executors,
assigns and administrators and shall inure to the benefit of the Company, its
successors and assigns.

 

9. Unless otherwise agreed between the Company and Client in writing, in the
event that ownership and control of Ness Global Services, Inc.’s India Extended
Development Center (EDC), which is where I will perform services on behalf of
Client, shall be transferred to Client, I hereby agree to remain with the EDC
and become an employee of Client, at Client’s discretion, upon such transfer.

 

10. I agree that for the term of my employment with the Company and for one (1)
year after termination, or for a period of one (1) year after transfer of the
EDC to Client, whichever is later, I will not directly or indirectly represent,
be employed by, consult for or otherwise be associated with Client’s
“Competition” (including, but not limited to Siebel and Epiphany) in the same
capacity for which the Company is providing services to Client. I will not
perform any work for Client’s Competition in the same physical facilities as
services are performed for Client. I shall notify Client if I provide any
services to Competition or engage in any activities or business relations with
Client’s Competition.

 

11. Because my services are personal and unique and because I may have access to
and become acquainted with Proprietary Information, the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief, without bond and without
prejudice to any other rights and remedies that the Company may have for a
breach of this Agreement.

 

12. This Agreement shall be governed by and construed in accordance with the
laws of the India. If any provision of this Agreement is found by a court of
competent jurisdiction to be unenforceable for any reason, the remainder of this
Agreement shall continue in full force and effect. If moreover, any one or more
of the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear. The
prevailing party in any action to enforce this Agreement will be entitled to
recover its reasonable attorney’s fees and costs in connection with such action.

 

Accepted and Agreed to by Consultant:

 

 

--------------------------------------------------------------------------------

Signature    

 

--------------------------------------------------------------------------------

Print name    

 

--------------------------------------------------------------------------------

Address    

 

--------------------------------------------------------------------------------

City/State/Zip    

 

--------------------------------------------------------------------------------

Date       Accepted and Agreed by Company:

 

 

--------------------------------------------------------------------------------

Signature    

 

--------------------------------------------------------------------------------

Print name    

 

--------------------------------------------------------------------------------

Title    

 

--------------------------------------------------------------------------------

Date    

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A: LIST OF INVENTIONS

 

1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment as a consultant by Company that have been
made or conceived or first reduced to practice by me, alone or jointly with
others, prior to my employment by Company that I desire to remove from the
operation of the Company’s Proprietary Information and Inventions Agreement.

 

(Check One)

 

            No inventions or improvements.

 

            See below: Any and all inventions regarding

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

            Additional sheets attached. (Exhibit A)

 

2. I propose to bring to my employment the following materials and documents of
a former employer:

 

(Check if applicable)

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

            No materials or documents.

 

 

--------------------------------------------------------------------------------

Consultant signature

 

 

--------------------------------------------------------------------------------

Date

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B: CONSULTANT’S OTHER ACTIVITIES APPROVED BY COMPANY

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 6

 

GOVERNANCE

 

1. INTRODUCTION.

 

This Exhibit sets out the Governance structure for the Agreement; the roles and
responsibilities of both Parties to maintain a working relationship; and the
type, content and frequency of the review meetings that will be held.

 

2.      STEERING COMMITTEE. Prior to the Effective Date, Chordiant and Supplier
will establish a Steering Committee, consisting of both Chordiant and Supplier
executives. The names and/or titles of the representatives serving on the
initial Steering Committee are listed in Attachment 6-A (Committee Membership)
to this Exhibit. The Steering Committee will have executive management
responsibility for the Agreement and for the relationship between the Parties.

 

2.1 Steering Committee Members. The Steering Committee shall be co-chaired by
the Chordiant SVP W/W Engineering and Supplier’s EVP Managed Labs and will be
comprised as follows:

 

(a) Chordiant

 

(i) SVP W/W Engineering

 

(ii) Chordiant EDC Program Director

 

(iii) Head W/W Support

 

(b) Supplier

 

(i) Executive Vice President, Managed Labs

 

(ii) Vice President, Global Delivery

 

(iii) Chief Delivery Officer (CDO)

 

(iv) Chordiant-India-EDC Program Manager

 

2.2 Key Responsibilities. The responsibilities of the Steering Committee
include, but are not limited to:

 

(a) Discuss staffing levels (quarterly);

 

(b) Approve special recognition awards, variable compensation or bonuses for EDC
Personnel;

 

(c) Modify balance of resource skill level mix;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) Review actual performance against Service Levels; and

 

(e) Review and approve modifications to Service Levels.

 

2.3 Meetings. The frequency and manner of Steering Committee meetings shall be
as follows:

 

(a) One (1) meeting per week during the first calendar quarter of the Term, with
at least one (1) such meeting to be held in-person at a Chordiant Location.

 

(b) One (1) meeting per month after the first calendar quarter of the Term
during the remainder of the first calendar year of the Term, with at least one
(1) meeting per calendar quarter to be held in-person, at alternating sites.

 

(c) After the first calendar year of the Term, at least one (1) meeting per
calendar quarter.

 

2.4 Reports. The Chordiant EDC Program Director and the Chordiant-India-EDC
Program Manager will be responsible for preparing the minutes of each Steering
Committee meeting for the review and approval of the full Steering Committee at
its next meeting.

 

3.      Program Managers. Prior to the Effective Date, Chordiant and Supplier
will appoint Program Managers. The names and/or titles of the representatives
serving as Program Managers are listed in Attachment 6-A (Committee Membership)
to this Exhibit. The Program Managers will be responsible for the day-to-day
oversight of the EDC, with their specific roles and responsibilities to be
further defined by the Parties during the transition planning conducted during
the Transition Period.

 

3.1 Key Responsibilities. The responsibilities of the Program Managers include,
but are not limited to:

 

(a) Recommend special recognition awards, variable compensation or bonuses for
EDC Personnel;

 

(b) Determine operating procedures for daily data back-up;

 

(c) Agreement upon facility access control to the EDC;

 

(d) Review Service Level performance (monthly) and propose revisions to Steering
Committee;

 

(e) Discuss Service Level failures by Supplier;

 

(f) Monitor and validate headcount assumptions;

 

(g) Preparing “Dashboard” reports for review by the Steering Committee; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(h) Such other responsibilities as will be defined by the Parties during
transition planning.

 

3.2 Meetings. Program Managers shall hold at least one (1) meeting per week
during the Term or with higher frequency as appropriate or requested by
Chordiant. Meetings of the Program Managers shall be held in such manner as the
Program Managers determine.

 

3.3 Reports. The Program Managers shall be responsible for preparing “Dashboard”
reports in the format set forth in Exhibit 9 (Reports, Section 2), which shall
be submitted on a monthly basis to the Steering Committee.

 

4.      POLICIES AND PROCEDURES MANUAL. The Policies and Procedures Manual will
provide comprehensive documentation of the procedures that will be followed by
Supplier to implement and manage the EDC. The responsibilities of Supplier and
Chordiant will be clearly indicated within the document (including specific
responsibilities by job title or function). The manual will be used jointly by
the Parties to assist with overall coordination and communication regarding the
Agreement. During the Transition Period, Supplier and Chordiant shall jointly
develop and approve the Policies and Procedures Manual including, at a minimum,
the content indicated in Attachment 6-B (Policies and Procedures Manual Content)
to this Exhibit.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 6-A

STEERING COMMITTEE MEMBERSHIP

 

1. Steering Committee Members

 

1.1 Chordiant:

 

Title

--------------------------------------------------------------------------------

 

Name

--------------------------------------------------------------------------------

 

Contact Information

--------------------------------------------------------------------------------

[ * ]        

 

1.2 Supplier:

 

Title

--------------------------------------------------------------------------------

 

Name

--------------------------------------------------------------------------------

 

Contact Information

--------------------------------------------------------------------------------

[ * ]        

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 6-B

POLICIES & PROCEDURES MANUAL CONTENT

 

1. INTRODUCTION. This document describes in summary the general content and
organization of the Policies and Procedures Manual that will be developed by
Supplier and Chordiant during the Transition Period to support Governance of the
Agreement.

 

2. TOPICS. The Policies and Procedure Manual will cover the topics identified
below, as well as any additional content as may be agreed upon by the Parties
during the Supplier/Chordiant planning sessions held during the Transition
Period:

 

  •   Procedures for setting priorities regarding scheduling the performance of
Services;

 

  •   Reporting frequency;

 

  •   Meetings, frequency;

 

  •   Change Control Procedures; and

 

  •   the topics identified in the table below:

 

Content  

--------------------------------------------------------------------------------

 

  Brief Description  

--------------------------------------------------------------------------------

ORGANIZATIONAL OVERVIEW    

1.      Chordiant Governance Organization.

  Include organization charts, description of functions performed, contact
information.

2.      Supplier Management Organization

  Include organization charts, description of functions performed, contact
information.

3.      Key Contacts – Chordiant

  A list of contacts within Chordiant that perform a liaison function in regard
to the Services (by business unit, by geography).

4.      Key Contacts – Supplier

  A list of the Supplier employee key contacts (name, contact number, e-mail
address, etc.) PERFORMANCE MANAGEMENT PROCEDURES   Ongoing, “steady state”
procedures and policies; content below shall include information on coordination
activities, responsibilities of each party (by title / function).

1.      Performance Monitoring and Reporting Procedures (by Line of Business, as
applicable)

  Supplier and Chordiant to describe procedures it will use to verify proper
Service delivery on a day-to-day basis, including internal reporting and
reporting to Chordiant.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Content  

--------------------------------------------------------------------------------

 

  Brief Description  

--------------------------------------------------------------------------------

2.      Problem Management and Escalation Procedures (by Line of Business, as
applicable)

  Supplier and Chordiant to describe procedures it will use to identify
problems, report and resolve problems, and escalate as necessary within Supplier
organization and/or Chordiant.

3.      Root Cause Analysis Procedures (by Line of Business, as applicable)

  Supplier and Chordiant to describe procedures it will use to determine root
cause of problems, including involvement of (and/or support to) Chordiant.

4.      Service Level Measurement and Reporting Procedures

  Supplier and Chordiant to describe procedures it will use to measure and
report Service Levels to Chordiant.

5.      Project Management Procedures

  Supplier and Chordiant to describe the methodology and procedures it will use
to manage and report on Projects.

6.      Change Management – Operational and Technical Procedures

  Supplier and Chordiant to describe the procedures it will use (including the
notification process, timing, planning, authorization, and implementation)
regarding changes to the operational and technical environment. Supplier will
include responsibilities and authority of Chordiant.

7.      Asset Management

  Supplier and Chordiant to describe procedures for installing, tracking, and
removing Equipment and Software assets.

8.      Physical Access & Security Procedures

  Supplier to describe the physical access and security procedures it will use.

9.      Network Access & Security Procedures

  Supplier to describe the network access and security procedures it will use.

10.    Disaster Recovery and Business Continuity Procedures

  Supplier and Chordiant to describe the procedures it will use in regard to
Disaster Recovery and business continuity (Supplier may reference other
documents containing comprehensive procedures, but should provide general
overview within the Policies and Procedures Manual).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Content

--------------------------------------------------------------------------------

 

  Brief Description  

--------------------------------------------------------------------------------

FINANCIAL MANAGEMENT PROCEDURES   Ongoing, “steady state” procedures and
policies; content below shall include information on coordination activities,
responsibilities of each party (by title / function).

1.      Invoicing

  Supplier and Chordiant to describe procedures for invoicing (and verification
of invoice by Chordiant). Content to include procedures for calculating Base
Charges (per Line of Business, as applicable), invoicing of projects, etc.
Content to include procedures regarding disputed invoice amounts.

2.      Performance Credits

  Supplier and Chordiant to describe procedures for calculating Performance
Credits on invoices. CONTRACT MANAGEMENT PROCEDURES   Ongoing, “steady state”
procedures and policies; content below shall include information on coordination
activities, responsibilities of each party (by title / function)

1.      Change Control Procedures

  Supplier and Chordiant to describe procedures regarding Changes under the
Agreement. Content to include notification period and process, authority levels,
and escalation procedures for Changes.

1.      Reporting

  Supplier and Chordiant to describe procedures and activities regarding key
standard reports and requests for ad-hoc reports from Chordiant.

2.      Benchmarking

  Supplier and Chordiant to describe procedures for Benchmarking exercises,
including determination and agreement of benchmark firm, sample peer group and
process used for benchmark, payment for benchmark, review of results, and
potential outcome. Content should include dispute resolution process.

3.      Auditing

  Supplier and Chordiant to describe procedures for operational and/or financial
audits. Supplier to describe notification process and procedures to resolve
audit findings.

4.      Supplier Key Personnel

  Supplier and Chordiant to describe procedures for Chordiant approval regarding
replacement or removal of Key Personnel.

5.      Dispute Resolution

  Supplier and Chordiant to describe procedures regarding formal dispute
resolution process.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Content

--------------------------------------------------------------------------------

 

Brief Description

--------------------------------------------------------------------------------

RELATIONSHIP MANAGEMENT PROCEDURES   Ongoing, “steady state” procedures and
policies; content below shall include information on coordination activities,
responsibilities of each party (by title / function).

1.      Customer Satisfaction Surveys

  Supplier and Chordiant to describe the process to be used for conduct of
customer satisfaction surveys. Content should include procedures regarding
action items and attempts to resolve customer issues.

2.      Business Units

  Supplier and Chordiant to describe procedures and responsibilities regarding
the relationship between the Lines of Business, the Chordiant Governance
organization, and the Supplier. Content to include procedures regarding
communication and coordination regarding Statements of Work, Service delivery
issues, budgeting and financial issues, etc. SUPPLIER OPERATIONAL PROCEDURES  
Ongoing, “steady state” procedures and policies; content below shall include
information on coordination activities, responsibilities of each party (by title
/ function).

1.      Operational Procedures (by Line of Business, as applicable)

  The activities that the Supplier proposes to undertake in order to provide the
Services, including those directions, supervision, monitoring, staffing,
reporting, planning and oversight activities normally undertaken by the Supplier
which shall be consistent with those Supplier activities used to provide
services similar to the Services.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 7

 

FACILITY LOCATIONS & STANDARDS

 

1. Introduction.

 

   This Exhibit describes the sites at which the Services are performed.

 

2. Attachments.

 

Attachment 7-A    Chordiant Sites Attachment 7-B    Supplier Site Attachment 7-C
   Dedicated Lab Standards Attachment 7-D    Chordiant Affiliates

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 7-A

CHORDIANT SITES

 

Supplier EDC Personnel may be required to provide Services onsite at the
following Chordiant locations, or such other locations as may be specified in an
applicable Statement of Work.

 

[ * ]

 

Supplier personnel will comply with all Chordiant safety and security procedures
when on-site at Chordiant facilities. While at Chordiant facilities, Supplier
will not perform any activities other than the Services for Chordiant.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 7-B

SUPPLIER EDC SITE

 

Supplier will provide a dedicated “Chordiant” facility in Bangalore India, which
will be contained in a dedicated, secured area (card access capable of
restricting access to individual employees) in Supplier’s building. The EDC Site
will be contained on a single floor (for initial resource level) and is to be
furnished to Supplier’s standard. Supplier’s standard should be in line with
other comparable companies in Bangalore.

 

Supplier’s facility must have a permanently sustainable, autonomous power supply
using diesel generators or alternative power generation with a minimum ten (10)
day fuel supply on hand at all times. In addition, all critical systems,
including without limitation, computers, servers and the telephone system must
be protected by minimum two (2) hour full UPS to prevent power loss during
switch over to generators.

 

Supplier will implement industry standard access controls to EDC Site. At a
minimum, Supplier will control access using security-cards, exclusively limited
to EDC Personnel and mutually agreed IT and services staff, and Supplier will
implement second level of access to server rooms and other labs.

 

Without limiting the foregoing, Supplier will maintain and enforce at the EDC
Site safety and security procedures that are at least equal to (a) industry
standards for similar facilities, or (b) Chordiant’s procedures for similar
facilities, or (c) the procedures agreed upon by the parties, whichever is most
protective.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 7-C

DEDICATED LAB STANDARDS

 

1. EDC Dedicated Laboratory

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 7-D

CHORDIANT AFFILIATES

 

{To be updated by the Parties as applicable per Section 4.4(a) of the Agreement}

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 8

 

INFRASTRUCTURE

 

1. INTRODUCTION.

 

The following attachments list the minimum standard hardware, software and
communications configurations to be provided by Supplier for the EDC.

 

2. ATTACHMENTS.

 

Attachment 8-A    Hardware Requirements Attachment 8-B    Software Requirements
Attachment 8-C    Communications Requirements

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 8-A

HARDWARE REQUIREMENTS

 

Minimum Standard Hardware Configuration Provided by Supplier and Included in
Standard Charge Rate

 

1. Standard Desktops for all EDC Personnel. Desktops should have a minimum of 1
GB of RAM memory, 50 GB of hard disc capacity and a Pentium IV CPU processor
running at 1.2 GHz or faster.

 

2. Supplier will provide an appropriate number of shared/networked printers,
faxes, copiers and other business-essential peripherals for EDC Personnel.

 

3. Per headcount of 25 EDC Personnel, the following servers will be provided by
Supplier:

 

  A. 1 X Sun E 250/280 server ( or IBM AIX equivalent) with Base+1
configuration, or 2 X Windows or equivalent.

 

  B. Incremental servers will be added as and when the headcount numbers
increase in multiples of 25.

 

  C. During the resource ramp-up period (as defined in Exhibit 5) the supplier
will provide servers at the following staff numbers:

 

  i. A server at the start of ramping the first 25 staff.

 

  ii. A server at the start of ramping the second 25 staff.

 

  iii. A server at the start of ramping the remaining staff.

 

4. The E-mail (MS-Exchange) Local Server will be provided by Supplier for
Chordiant-Supplier-EDC purposes at no additional cost to Chordiant. Chordiant
will assess the system configuration to ensure adequate performance footprint.

 

5. All EDC hardware will be on a dedicated subnet(s).

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 8-B

SOFTWARE REQUIREMENTS

 

A. Minimum Standard Software Configuration Provided by Vendor

 

1. Standard Desktops for all EDC Personnel will include Windows XP, MS Office
applications (Word, Excel, PowerPoint), Microsoft Project Office, and virus scan
software.

 

2. EDC Servers provided by Supplier will include default Operating System,
default networking and systems management software, and virus scan software.

 

3. Supplier will ensure appropriate software versions and patch levels are
maintained as per Chordiant corporate standard

 

4. Supplier will ensure license compliance for all workstations and servers
provided under the Attachment 8-A.

 

5. Supplier will provide EDC Intranet site providing online access to EDC
Handbook, Policies and Procedures Manual, Plans, reports, product documentation
including dashboards. EDC intranet site will be available to Chordiant employees
as required.

 

6. The E-mail (MS-Exchange) Local Server will be provided by Supplier for
Chordiant-Supplier-EDC purposes. Supplier will ensure sufficient licenses for
the mail accounts. Supplier will provide anti virus and anti-Spam software on
the Exchange server as per Chordiant corporate standard.

 

B. Software Provided by Chordiant for use on Supplier-provided hardware defined
in Exhibit 8, Attachment 8-A (Hardware Requirements)

 

1. Chordiant-provided software will be installed and managed by EDC Personnel.

 

2. Chordiant will supply Chordiant Development Environments comprising Database,
Application Servers, Databases, development tools, access to Clearcase and
Clearquest production systems for use on Supplier-provided desktops and servers.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 8-C

COMMUNICATIONS REQUIREMENTS

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 9

 

REPORTS

 

1. GENERAL. Supplier shall provide reports requested by Chordiant, including
those reports listed in Section 3 below. Supplier shall deliver all reports
according to the format, content, and frequency specifications below (as may be
amended by Chordiant from time to time). It is expected that the reporting
process will reflect the “best practice” used by the Supplier with other its
other customers.

 

2. EDC Dashboard Report. The key report will be the EDC Dashboard that reports
on a broad range of areas including, but not limited too(all reports weekly
unless stated otherwise):

 

[ * ]

 

3. PROJECT STATUS REPORTS. Supplier will report the status of all projects
assigned to the EDC under the applicable Lines of Business in a weekly Project
Status Report (due each Friday by close of business Pacific time) substantially
in the form attached to this Exhibit as Attachment 9-A (Project Status Report).

 

4. OTHER REPORT DESCRIPTIONS.

 

4.1 Product Support Line of Business Reports. As described in Exhibit 2.1
(Product Support Line of Business Description).

 

[ * ]

 

4.2 Product Sustaining Line of Business Reports. As described in Exhibit 2.2
(Product Sustaining Line of Business Description, Section 6).

 

[ * ]

 

4.3 Technical Stack Sustaining Line of Business Reports.

 

Report Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

  

Recipient(s)

--------------------------------------------------------------------------------

  

Media

--------------------------------------------------------------------------------

Project Status Report    See Attachment 9-A    Weekly    Chordiant Product
Sustaining Manager    Softcopy.

 

4.4 Product Test Line of Business Reports. As described in Exhibit 2.3 (Product
Test Line of Business Description, Section 6).

 

[ * ]

 

4.5 Development Line of Business Reports. As described in Exhibit 2.4
(Development Line of Business Description, Section 6).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[ * ]

 

4.6 Additional Supplier Reports. During the Transition Period, the Parties will
determine the nature of any additional regular reporting required from Supplier
to Chordiant regarding the Services and update this Exhibit to indicate such
reports in the following table.

 

Report Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Frequency

--------------------------------------------------------------------------------

  

Recipient(s)

--------------------------------------------------------------------------------

  

Media

--------------------------------------------------------------------------------

                                                                 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 9-A

FORM OF PROJECT STATUS REPORT

ATTACHMENT TO EXHIBIT 9 (REPORTS)

 

Chordiant   LOGO [g27161image001.jpg]

 

Project XXX Status Report

 

Current Project Phase:   Execution Current Report Date:   14 November 2003

 

1 Milestones

 

  1.1 Chordiant Life Cycle Milestones

 

     Original


--------------------------------------------------------------------------------

   Last Week


--------------------------------------------------------------------------------

   Current


--------------------------------------------------------------------------------

   Notes


--------------------------------------------------------------------------------

Design Complete

                   

Code Complete

                   

Integration Complete

                   

GA Release Candidate

                   

Product Test Complete

                   

Verification Complete

                   

Platform Certification Complete

                   

Master GA CD(s) Ready

                   

 

  1.2 Dependencies (Need Dates)

 

Dependencies should include items required from other teams in order to meet
scheduled deliverables.

 

Dependency

--------------------------------------------------------------------------------

   For Team


--------------------------------------------------------------------------------

   From Team


--------------------------------------------------------------------------------

   Need Date


--------------------------------------------------------------------------------

   Dependency Description


--------------------------------------------------------------------------------

                                                                 

 

  1.3 Internal Project Milestones

 

In addition to the milestones listed below, Internal Project Milestones should
include a listing of all key milestones noted in development, test and
documentation project schedules (i.e. review docs, test builds, etc). The time
for all dates is assumed to be Close of Business (COB) unless stated otherwise.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 1 of 5



--------------------------------------------------------------------------------

1.4 Milestones Delayed (new estimate + impact assessment)

 

[ * ]

 

1.5 Milestones Completed this week

 

[ * ]

 

1.6 Milestones Planned next week

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 2 of 5



--------------------------------------------------------------------------------

2 Tasks

 

[ * ]

 

2.2 Tasks Completed this week

 

[ * ]

 

2.3 Tasks Planned next week

 

[ * ]

 

3 Unplanned activities

 

[ * ]

 

4 Issues

 

[ * ]

 

5 Other

 

6 Release Criteria (not enhancement based)

 

  •   0 Severity 1’s

  •   0 Priority 1’s assigned for Release 5.6

(includes Assigned, Need_Info, Opened, Submitted and Under_Review state defects)

 

Criteria

--------------------------------------------------------------------------------

  

03 Oct

2003

--------------------------------------------------------------------------------

  

10 Oct

2003

--------------------------------------------------------------------------------

  

17 Oct

2003

--------------------------------------------------------------------------------

   24 Oct
2003


--------------------------------------------------------------------------------

  

31 Oct

2003

--------------------------------------------------------------------------------

  

7 Nov

2003

--------------------------------------------------------------------------------

   14 Nov
2003


--------------------------------------------------------------------------------

P 1/Sev x:

Assigned/with Postponed

                                  

Sev 1/not P1:

Assigned/with Postponed

                                  

Sev 2/not P1:

Assigned/with Postponed

                                  

Sev 3/not P1:

Assigned/with Postponed

                                  

Sev 4/not P1:

Assigned/with Postponed

                                   5.5 Backlog Bugs Fixed                       
            Overall                                   

Defect Data (cc: EngDocs\Product_Releases\

FSCTP_5.6_Defect Reporting

                                  

Overall with enhancements

                                  

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 3 of 5



--------------------------------------------------------------------------------

7 Staffing and Project Statistics

 

     Last Week
(reporting week)


--------------------------------------------------------------------------------

   Current
Week


--------------------------------------------------------------------------------

   Next
Week


--------------------------------------------------------------------------------

   Week +1


--------------------------------------------------------------------------------

  

Notes

--------------------------------------------------------------------------------

Staff  

--------------------------------------------------------------------------------

   Planned


--------------------------------------------------------------------------------

   Actual


--------------------------------------------------------------------------------

   Plan


--------------------------------------------------------------------------------

   Plan


--------------------------------------------------------------------------------

   Plan


--------------------------------------------------------------------------------

    

Design

                                                                              
                                              

Development

                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                                
                                                                              
                                                                              

Product Test

                                                                              
                                                                                
                                                                              
                                                                              

Platform certification

                                                                              
                                                                                
                                                                              
              

Tech Comm

                                                                              
              

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 4 of 5



--------------------------------------------------------------------------------

     Last Week
(reporting week)


--------------------------------------------------------------------------------

   Current
Week


--------------------------------------------------------------------------------

   Next
Week


--------------------------------------------------------------------------------

   Week +1


--------------------------------------------------------------------------------

  

Notes

--------------------------------------------------------------------------------

Staff  

--------------------------------------------------------------------------------

   Planned


--------------------------------------------------------------------------------

   Actual


--------------------------------------------------------------------------------

   Plan


--------------------------------------------------------------------------------

   Plan


--------------------------------------------------------------------------------

   Plan


--------------------------------------------------------------------------------

                                                                    

 

If time planned is different than actual, the difference should be recorded in
the table below:

 

Staff

--------------------------------------------------------------------------------

  

Support

--------------------------------------------------------------------------------

  

Notes (Customer or Issue)

--------------------------------------------------------------------------------

           

 

For execute phase prior to code complete, include the project tracking graph
here.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT 10

 

CUSTOMER SATISFACTION SURVEYS

 

1. INTRODUCTION.

 

This Exhibit describes the Supplier’s obligations related to Customer
Satisfaction Surveys.

 

2.      GENERAL REQUIREMENTS. During the Transition Period, Supplier and
Chordiant will mutually agree upon the nature of the Customer Satisfaction
Surveys to be conducted. Supplier in all its reasonable capacity will cooperate
with Chordiant or its affiliates in the Customer Satisfaction Survey process.
Any time spent by EDC Personnel in connection with the Customer Satisfaction
Survey process, as approved by Chordiant, will be included within the Base
Charges for the applicable Line of Business.

 

3. SAMPLE SURVEY.

 

Attachment 10-A: Sample Customer Survey. The sample survey contained in the
Attachment will serve as the basis for the typical point of service satisfaction
measurements required by Chordiant from the Customer Satisfaction Surveys
conducted by Supplier during the Term.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 10-A

SAMPLE CUSTOMER SURVEY

 

Please complete and return by 29 April 2002

 

Customer Information

 

Your Organisation:

 

Your Name:

 

Your Primary Role    ¨    Overall responsibility for Chordiant      ¨   
Functional owner      ¨    IT/System owner      ¨    Project manager for
implementation      ¨    Other – please specify
_____________________________________

 

Introduction

 

Thank you for agreeing to complete this questionnaire. Completion should take no
more than 15 minutes. We believe passionately in placing the customer first and
serving the customer agenda. This questionnaire has the objective of supporting
these beliefs and helping us deliver a service that reflects our own internal
value of Customer Obsession.

 

Your views are important to us and will be used as input to our Customer First
Programme. This is the second survey and we really appreciate the contribution
that many of you made to the last survey. We implemented many changes based on
the suggestions you made. The Executive Team will similarly review the results
from this survey. Be assured that specific actions will be taken based on your
feedback and Chordiant Software commits to communicating back to you progress
made against these actions.

 

Questionnaire

 

Each area contains a number of multiple-choice questions; please mark your
selected answer with a tick in the relevant box. If you have any queries about
the form or its completion please contact Colin Stares our [ * ]. They will be
pleased to assist you. Please post or fax the completed questionnaire to Colin
Stares.

 

Information provided will only be used to help us improve our service to our
customers. No sales or marketing activity will be initiated based on your
responses unless you give us your permission to do so. Your participation will
not be publicised to anyone outside of Chordiant Software.

 

Thank you for your participation in this pilot survey. As a token of our
appreciation we will draw one name from the UK respondents and one from the US
respondents to receive a bottle of quality champagne. We will send all
participants a summary of the key findings of the full survey, together with a
list of the prize-winners. Further details of the prize draw have been enclosed
with the pack issued to you.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Overall Satisfaction

 

  1. How satisfied are you overall with Chordiant as a company?

 

    Very satisfied   ¨     Satisfied   ¨     Neutral   ¨     Slightly
Dissatisfied   ¨     Very Dissatisfied   ¨

 

  2. How satisfied are you with the Chordiant products you use?

 

    Very satisfied   ¨     Satisfied   ¨     Neutral   ¨     Slightly
Dissatisfied   ¨     Very Dissatisfied   ¨

 

  3. Why?

 

 

_________________________________________________________________________________________________________

 

_________________________________________________________________________________________________________

 

_________________________________________________________________________________________________________

 

_________________________________________________________________________________________________________

 

Business Features & Usability of Chordiant Software Products

 

[ * ]

 

Implementation

 

[ * ]

 

Post Implementation Support

 

[ * ]

 

Training

 

[ * ]

 

Our Relationship with You

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Living with the Chordiant Product

 

[ * ]

 

Final Questions

 

[ * ]

 

Thank you for your help in completing this questionnaire. Your views are
invaluable to us. Please post or fax the completed questionnaire to:

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 11

 

DISASTER RECOVERY PLAN

 

As soon as possible, but no later than within the first ninety (90) days of the
Term, the Parties shall create and agree to the Disaster Recovery Plan, which
shall be set forth in this Exhibit 11.

 

1. Topics. The Disaster Recovery Plan will include the following topics, as
applicable.

 

INTRODUCTION

 

Purpose

 

Scope

 

Definitions, Acronyms, and Abbreviations

 

References

 

Current Execution model

 

Key Assumptions

 

OPERATIONAL PLAN

 

Overview

 

Organization & Management

 

Current Setup

 

Details of Software Licenses

 

Disaster Recovery Center Setup

 

SEVERITY CLASSIFICATION

 

SCENARIO PLANNING

 

Scenarios

 

Scenario Details

 

Scenario 1: Travel Restrictions

 

Scenario 2: Data Loss

 

Scenario 3: Loss of Data Communications

 

Scenario 4: Loss of Voice Communication

 

Scenario 5: Loss of Equipment

 

Scenario 6: “Doomsday”

 

KEY PEOPLE IN CHORDIANT INDIA AND THEIR ROLES

 

chordiant Organization Chart

 

RISKS OF PROPOSED RECOVERY APPROACH

 

Infrastructure

 

People

 

SET-UP AND RE-START WORK PLANS

 

IMPORTANT VENDOR CONTACT LIST

 

CHECK LIST FOR PERIODIC REVIEW

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2. Backup-Recovery Implementation Approach. The Supplier’s approach to
backup-recovery to be implemented for the EDC will include the following:

 

Joint Planning

 

  •   Identification of scope of backup (Work items, data etc.), Frequency

  •   Identify Backup infrastructure (Servers, Software required)

  •   Documentation of Backup/Restoration procedures, including testing

 

Setup

 

  •   Procurement of necessary Hardware, Software

  •   Backup infrastructure setup

  •   Testing as per the documentation

 

Operational Procedure

 

As a standard operating procedure, Ness Project-Admin and IT staff conduct a
daily/weekly backup schedule both on media and on network (often times clients
also conduct a similar schedule on their side – specially easy with distributed
ClearCase). Such backup media are kept in fireproof, secured cabinets on both
on-site and off-site facilities. Ness runs a surprise drill (to restore the
data) once a month, just to check the sanity and workability of such
backups/process.

 

In summary:

 

  •   Daily Tape backup in India (EDC)

 

  •   Incremental weekly Tape backup (kept offsite and in fireproof location)

 

  •   Ship the backups to alternate site, NESS Mumbai (2-4 weeks backups
available at anytime)

 

  •   Backup Data to be sent/synced up with Chordiant (Program Managers to
decide operating procedure)

 

  •   Restoration drill on a monthly/quarterly basis as per the documented
procedure

 

  •   Conduct root-cause analysis and make the necessary amendments to the
preventive procedures.

 

  •   Active relationship is maintained with local hardware vendors – SUN, Dell,
IBM to help in recovery procedures on a need basis. Chordiant would need to
facilitate the same.

 

Responsibility Matrix

 

S.No

--------------------------------------------------------------------------------

  

Event

--------------------------------------------------------------------------------

  

Responsibility

--------------------------------------------------------------------------------

   Dependencies


--------------------------------------------------------------------------------

1    Backup Infrastructure Planning   

IT Coordinator – Chordiant-EDC, IT Coordinator – Chordiant,

EDC Program Manager, Chordiant Program Manager

     2    Documentation of Restoration procedures    IT Coordinator –
Chordiant-EDC      3    Backup Infrastructure Setup    IT Coordinator –
Chordiant-EDC, IT Coordinator – Chordiant      4    Backup of Data    IT
Coordinator – Chordiant-EDC      5    Restoration of data from Back Up    IT
Coordinator – Chordiant-EDC      6    Loss of Data event escalation    Program
Manager – Chordiant EDC     

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 12

 

SECURITY

 

1. INTRODUCTION.

 

This Exhibit sets forth the requirements that must be met by Supplier with
regard to physical and data security procedures.

 

2. ATTACHMENTS.

 

Attachment 12-A    Data Security Attachment 12-B    Physical Security
Attachment 12-C    Terms for EU Directive on Data Protection

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 12-A

DATA SECURITY

 

1. SECURE PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION.

 

1.1 Designated Facility. Supplier shall access Chordiant’s software only on a
Secure Computer System (as defined below) at Supplier’s dedicated physical
facility for the Chordiant EDC (the “EDC Site”).

 

1.2 Authorized Employees. Supplier will ensure that all EDC Personnel receive
the following notice of confidentiality before they receive access to
Confidential Information:

 

“Employee has previously signed an agreement with {name of Supplier} pursuant to
which Employee has agreed to maintain the confidentiality of confidential
information of {name of Supplier} and other parties and to use the confidential
information solely for the benefit of {name of Supplier}. The purpose of this
notice is to apprise Employee that {name of Supplier} will be receiving certain
proprietary information of Chordiant, all of which is of a confidential nature
and which contains information that Chordiant considers valuable trade secrets
and proprietary know-how of Chordiant (the “Confidential Information”) and which
constitutes Confidential Information under Employee’s agreement with {name of
Supplier}.

 

This is to inform Employee that the Confidential Information cannot be used for
any purpose except for performing services for Chordiant, and that Employee is
not authorized to disclose the Confidential Information to any person at any
time except to employees of Chordiant and to those authorized employees which
{name of Supplier} informs Employee are authorized to receive such Confidential
Information.

 

All documents and materials furnished to Employee by {name of Supplier} or
Chordiant or created by Employee in connection with Employee’s use or evaluation
of the Confidential Information remain the property of Chordiant and must be
returned to Chordiant promptly at its request.”

 

Supplier agrees that any breach by any EDC Personnel of his or her obligations
under such confidentiality agreements with respect to any Confidential
Information protected by this Agreement will also constitute a breach by
Supplier of this Agreement.

 

1.3 No Commingling Of Technology. Supplier shall ensure that there is no use of
the Confidential Information in the development of any products or software by
Supplier except in connection with the Services. In furtherance of this
requirement, Supplier shall ensure that there is no (a) disclosure of any
Confidential Information or other information based upon or derived from the
Confidential Information to any participant in any development project outside
the Services; or (b) participation in development of any product or software
similar in features or functions to Chordiant’s software (“Similar Products”) by
any person with access to such Confidential Information. Supplier shall ensure
that all EDC Personnel who have had previous access to Confidential Information
will be precluded for a period of twelve (12) months after

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

their latest access to such Confidential Information from being employed in any
development of Similar Products (either internally or externally) by or for
Supplier. “Employment in the development of Similar Products” means having
direct access to, or producing any specifications, documentation, or source code
for, components of a Similar Product. Supplier shall further ensure that each
such employee signs, before beginning work on any Similar Product within
Supplier, a written affirmation to Supplier on a form provided by Supplier which
states that the employee (i) has neither retained nor had access for a minimum
period of twelve (12) months to any Confidential Information, and (ii) will not
utilize, or facilitate use of, any Confidential Information in such development.

 

1.4 Certification. At Chordiant’s request Supplier will provide Chordiant with
written certification by an officer of Supplier of Supplier’s compliance with
its obligations under this Section 1.

 

1.5 Inspections. Upon reasonable advance written notice from Chordiant to
Supplier, an independent auditor selected by Chordiant may inspect Supplier’s
records and premises to allow Chordiant to determine whether Supplier has
complied with this Section. Such inspections will be conducted (a) during
Supplier’s regular business hours, (b) in a manner such that, to the extent
possible, Supplier’s regular business activities are minimally disrupted, and
(c) under the terms of an appropriate confidentiality agreement executed by firm
conducting the inspection. If Chordiant determines, after receiving the
inspector’s report at the conclusion of the inspection, that Supplier has not
complied with its obligations with respect to handling Confidential Information
as set forth under this Section 1, Supplier shall pay the costs of the
inspection (including the fees and expenses of the firm that conducted the
inspection). Otherwise, Chordiant will pay the costs of the inspection. Supplier
shall immediately correct any breaches or non-compliance discovered in the
course of the inspection (in addition to all other rights and remedies of
Chordiant arising from or relating to such breaches or non-compliances).

 

2. SECURE EDC COMPUTER ENVIRONMENT

 

2.1 Definition. All computer systems within the EDC, including Supplier-provided
personal workstations and servers defined in Attachment 8-A and all computer
systems provided by Chordiant, will be used to hold and access Chordiant Source
Code and design documentation. Therefore the entire EDC computer infrastructure
is must be maintained by Supplier as a “Secure EDC Computer Environment.” Such
Secure EDC Computer Environment must consist of an isolated network (subnet or
subnets) containing all EDC computer systems. The Secure EDC Computer
Environment will be housed in a secure portion of the EDC Site according to the
provisions set forth below.

 

2.2 Site Security Provisions.

 

(a) The entire EDC Secure Computer Environment must be located in a confined
area at the EDC Site that is accessible only to persons authorized under Section
2.3 below.

 

(b) Regular access to the secured area must be limited to EDC Personnel and the
designated Supplier Systems and Security Administrator (“SSA”) for the EDC.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Restricted access to the secured area by other individuals will be allowed
but such individuals must be approved by the SSA and must be limited to
maintenance, housekeeping, management, and similar activities.

 

(d) The EDC Secure Computer Environment must be governed by a security policy
established by the SSA as submitted to, and approved in writing by, Chordiant’s
Program Manager (the “Security Policy for Handling Source Code”). The Security
Policy for Handling Source Code must govern the ingress and egress of all
materials and equipment including computer hardware and software, documents,
notebooks, manuals, listings, furniture, supplies, media (including magnetic and
optical diskettes, cartridges and tapes). Removal of any materials from this
secured area will be absolutely controlled by the SSA so as to prevent removal
of the Confidential Information, or any partial or modified portion thereof,
from the secured area except as specified herein or in the Security Policy for
Handling Source Code. Supplier will not change the approved Security Policy for
Handling Source Code without the express prior written consent of Chordiant.

 

(e) The EDC Secure Computer Environment must not be remotely accessible (e.g.,
by telecommunications) except through the secure communications link established
between the EDC and Chordiant or as otherwise expressly provided in the Security
Policy for Handling Source Code.

 

(f) All copies and partial copies in any form including all hard copy printouts
of Confidential Information supplied to Supplier by Chordiant or created by
Supplier must be retained exclusively within the EDC Site.

 

2.3 EDC Secure Computer Environment Security Provisions.

 

(a) Access to Chordiant software within the EDC Secure Computer Environment must
be limited to (a) EDC Personnel and (b) the SSA for the purpose of system
maintenance and backups.

 

(b) All such individuals must have signed a confidentiality agreement.

 

(c) Access to the EDC Secure Computer Environment must be controlled by password
identification and will be permission and policy based. Passwords must be issued
and controlled by the SSA.

 

(d) Backups of Chordiant software must be administered by the SSA and must be
securely archived within the controlled access site containing the EDC Secure
Computer Environment or at a site approved in writing by Chordiant. All backup
tapes containing Confidential Information must be labeled “{Supplier}
Confidential” and must be subject to Supplier’s maximum security measures.
Network system maintenance must be conducted under the supervision of the SSA by
EDC Personnel.

 

(e) Confidential Information delivered to Supplier must be transported to the
Supplier SSA by one of the following methods: (i) on magnetic media by a
mutually agreed upon carrier, or (ii) transmitted by the approved secure
communications link established between the EDC and Chordiant.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(f) Any hardware used in the EDC Secure Computer Environment may be removed from
the EDC Site only if any persistent storage capacity has been erased or
reformatted with the effect of erasing any data contained therein.

 

2.4 Backup of Supplier-Provided Systems. Supplier will provide backups of
Supplier-supplied systems at no additional cost to Chordiant and as follows:

 

(a) Daily incremental back-up of all systems.

 

(b) Weekly back-up (kept off-site and in fireproof location).

 

(c) Back-up Data to be sent/synced up with Chordiant on daily basis. (Program
Managers to decide upon operating procedure)

 

2.5 Backup of Chordiant-Supplied Systems.

 

(a) The NAS system installed in the dedicated EDC Lab will provide high
availability and fault tolerant storage and will provide first level of data
security.

 

(b) Production Systems for Clearcase, Clearquest and Case tracking are all
multi-site implementations and will be synchronized with Chordiant -based
systems at least once per hour providing continuous backup of Source Code and
key operational data.

 

(c) Local tape backup will also be carried out as defined by Chordiant and
Supplier Program Managers. The backup process will be carried out by the
Supplier as part of the Shared Common Services it provides as set forth on
Exhibit 13.

 

2.6 Responsibility. The EDC Manager will be responsible for ensuring the EDC
backup processes defined in Sections 2.4 and 2.5 above are implemented.

 

2.7 Audits. Chordiant IT will have the right to perform periodic audits to
verify that the data security processes set forth in this Section 2 are being
implemented.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 12-B

PHYSICAL SECURITY

 

  •   Facilities/Physical Controls

 

  •   Security Force manually guards the premises at all times.

 

  •   All perimeter doors are equipped with strong and effective locks.

 

  •   Fire escape entrances are properly secured.

 

  •   Fire/Safety

 

  •   The building has round-the-clock security.

 

  •   Access to Alarm system is restricted to a minimum of key personnel.

 

  •   Heat sensitive sprinklers are located in all areas of the building.

 

  •   Fire extinguishers are located throughout the building with proper signage
for identification.

 

  •   The extinguishers are inspected on a periodic basis.

 

  •   Heat/Smoke detection system is in place.

 

  •   Fire exits are clearly identified by signage.

 

  •   Fire drills are conducted on a periodic basis.

 

  •   Security guard force is in place with documented processes and procedures.

 

  •   Employees/Visitors Access

 

  •   Employees are required to show proper company identification (badge with
ID) to gain entrance to the building. Employee identification must be visible at
all times.

 

  •   All employees enter/exit the facility via the secured access.

 

  •   All visitors on a daily basis are required to be identified in a log that
documents name, person visited, time in and time out.

 

  •   Visitors are required to wear badges and badge process is in place to
ensure that badges cannot be retained in an unauthorized manner.

 

  •   The Card Access system records individual personnel entrance and exit
times in an audit trail that is retained and reviewed regularly.

 

  •   Inspection of incoming and outgoing packages (e.g., bags, briefcases,
boxes, etc.) is conducted on a random basis.

 

  •   General Procedures

 

  •   Documented procedures and tracking are in place for approving access
requests to secured/restricted areas of the building.

 

  •   Security and Emergency procedures are defined, documented, and distributed
to all employees.

 

  •   A disposition strategy is in place and documented which includes:
sensitive trash, electronic media, and volatile or hazardous materials.

 

  •   Client information is protected from unauthorized disclosure and not
divulged without expressed approval.

 

  •   All personnel are required to attend an annual security awareness
briefing.

 

  •   All personnel are required to sign a statement acknowledging their
awareness and acceptance of responsibility for the security and integrity of
Client information assets.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 12-C

TERMS FOR EU DIRECTIVE ON DATA PROTECTION

 

1. Definition and Interpretation

 

  1.1 Throughout this Attachment 12-C to Exhibit 12 of the Master Services
Agreement (the “Agreement”) between the Parties, the following words and phrases
shall bear the following meanings:

 

“Confidential Information” means all:

 

  (a) Chordiant’s Personal Data; and

 

  (b) any other information, data, drawings, graphics, experience, trade
secrets, know-how, samples, devices or demonstrations relating to the business
of Chordiant

 

which is directly or indirectly disclosed to Supplier by Chordiant or any person
authorised by Chordiant for this purpose whether orally or in writing and
whether before, on or after the date of the Agreement or which is otherwise
directly or indirectly acquired by Supplier from Chordiant or any person
authorised by Chordiant for this purpose, and shall include, without limitation,
information, data or research relating to Chordiant’s services, products,
suppliers, customers, business plans and financial situation and any notes,
memoranda, summaries, analyses, data, compilations or any other writings
relating thereto prepared by Supplier or on its behalf;

 

“Chordiant’s Personal Data” means Personal Data in relation to which Chordiant
is the Data Controller of;

 

“DPA” means the Data Protection Act 1998 and all regulations and orders made
pursuant thereto as the same may from time to time be modified, replaced,
re-enacted or consolidated in so far as such modification, replacement,
re-enactment or consolidation applies or is capable of applying to any action
and/or transaction entered into pursuant to the Agreement;

 

“Data” shall have the meaning set out in the DPA;

 

“Data Controller” shall have the meaning set out in the DPA;

 

“Effective Date” means the date Supplier first Processed any Chordiant’s
Personal Data;

 

“Personal Data” shall have the meaning set out in the DPA; and

 

“Processing” shall have the respective meaning set out in the DPA and the term
“Processed” shall be construed accordingly.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  1.2 The Annex to this Exhibit shall be considered part of this Exhibit and any
reference to this Exhibit shall include the Annex.

 

2. Contracts for Processing

 

  2.1 Supplier agrees to undertake processing of Chordiant’s Personal Data for
Chordiant from time to time upon the terms of this Exhibit.

 

  2.2 Supplier will process Chordiant’s Personal Data only on, and in accordance
with, the instructions of Chordiant.

 

  2.3 Supplier agrees that it will co-operate with Chordiant to enable Chordiant
to monitor compliance by Supplier with its obligations under this Exhibit and in
particular that Chordiant shall on giving reasonable prior notice to Supplier
have access to any premises of Supplier where Processing of Chordiant’s Personal
Data is being carried out for the purposes of the Agreement and this Exhibit.

 

  2.4 Supplier will implement any change to its Processing operations that is
identified by Chordiant as being necessary for Supplier to comply with its
obligations in this Exhibit.

 

4. DPA

 

  4.1 Supplier shall, and shall procure that sub-contractors that it uses to
Process Chordiant’s Personal Data shall, comply with the DPA, and in particular
Supplier shall comply with obligations equivalent to those imposed on Chordiant
by the Seventh Data Protection Principle set out in the DPA, in connection with
the subject matter of this Exhibit.

 

  4.2 Without prejudice to the generality of Clause 4.1, Supplier will:

 

  4.2.1 take all reasonable steps (including the development of password and
other security systems) with a view to ensuring that only directors and
employees of Supplier who are engaged in the Processing of Chordiant’s Personal
Data will have access to Chordiant’s Personal Data;

 

  4.2.2 keep in safe custody all documentation, tapes, discs and other media
used to record or store Chordiant’s Personal Data and other Confidential
Information;

 

  4.2.3 issue to all directors and employees who have access to Chordiant’s
Personal Data or other Confidential Information a regulation in the form
included in the Annex to this Exhibit or in such other form as the parties may
from time to time agree. In the event of any director or employee breaching the
terms of the regulation Supplier will invoke its internal disciplinary
procedures and will advise Chordiant of the action taken;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  4.2.3 not, without the prior written consent of Chordiant, divulge Chordiant’s
Personal Data or other Confidential Information to any person, firm or company
other than its directors and employees who have been issued with the regulation
included in the Annex to this Exhibit and who have agreed to comply with such
regulation and the obligations of confidentiality imposed on Supplier hereunder
or make any use of it except only as has been agreed in writing between the
Parties.

 

  4.3 Supplier warrants to Chordiant that it will not do or omit to do anything
which would cause Chordiant to be in breach of the DPA.

 

  4.4 All Chordiant’s Personal Data Processed by Supplier on behalf of Chordiant
shall belong to Chordiant and shall form part of Chordiant’s Personal Data.

 

5. Return of Confidential Information

 

Upon Chordiant’s request at any time and/or on termination of the Agreement for
any reason Supplier shall transfer to Chordiant or a third party nominated by
Chordiant without charge or delay:

 

  5.1 any and all property belonging to Chordiant; and

 

  5.2 any and all Chordiant’s Personal Data and any other Confidential
Information, customer or other records, documents, stationery, computer discs,
marketing and sales literature, and statistics which have been supplied to
Supplier by Chordiant or generated or processed by Supplier pursuant to the
Agreement (and all copies and reproductions thereof);

 

and will not retain any copies, extracts and analysis and reproductions in whole
or in part of such material except where and for so long as such Confidential
Information, records or documentation are required to be kept by Supplier for
statutory or regulatory requirements.

 

6. Confidentiality

 

  6.1 Supplier undertakes subject to Clause 6.2 below, that it will not without
Chordiant’s express prior written consent:

 

  6.1.1 disclose any Confidential Information to any other third party including
for the purpose of communication (by whatever means) any advertising or
marketing material which is directed to particular individuals, or otherwise for
the promotion of any trade or business of any party; or

 

  6.1.2 use any Confidential Information for any purpose other than the purpose
of carrying out its obligations under the Agreement; or

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  6.1.3 copy, reproduce, divulge, publish or circulate (or authorize or permit
anyone else to copy, reproduce, divulge, publish or circulate) any of the
Confidential Information.

 

  6.2 The restrictions on use and disclosure set out in this Exhibit shall not
apply to any Confidential Information which:

 

  6.2.1 at the date of its disclosure by Chordiant is in the public domain or
which subsequently enters the public domain other than through unauthorized
disclosure by Supplier;

 

  6.2.2 was in Supplier’s possession prior to the time of its disclosure by
Chordiant to Supplier;

 

  6.2.3 was received by Supplier from a third party which is lawfully in
possession of such Confidential Information and is not in breach of any
obligation to Chordiant; or

 

  6.2.4 is required to be disclosed by Supplier by applicable law, regulation or
court order in which event Supplier shall promptly notify Chordiant of the
requirement for such disclosure and co-operate through all reasonable and legal
means in any attempts by Chordiant to prevent or otherwise restrict disclosure
of such Confidential Information.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Annex

 

Confidentiality Regulation

 

Data Protection Act 1998

 

You are reminded that information held by this company about individuals (for
example, customers contacts, suppliers and fellow employees) is confidential to
this company and is likely to be regulated by the Data Protection Act (DPA).
This means that it should only be used for the legitimate purposes of this
company’s business. Such information must not be used for any other purpose or
disclosed to anyone not authorised to receive it.

 

In addition staff may from time to time in the course of their duties have
access to similar information held by other companies (for example because this
company is processing information on behalf of such other companies) or other
confidential information relating to such other companies and their products and
processes. Staff must not access, use, process or disclose any such information
except for the legitimate purposes of the other company’s business and in
accordance with this company’s specific instructions.

 

Failure to comply with the DPA may result in criminal offences being committed
by this company and/or the employee responsible. Breach of the DPA will also
constitute a disciplinary offence which may result in suspension or dismissal.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 13

 

SHARED COMMON SERVICES

 

Supplier will provide shared common services for EDC purposes, including, for
example:

 

•   Quality Assurance and Project Office Functions.

 

•   HR Services, including recruitment (dedicated HR for over 50 EDC Staff)

 

•   Finance and Facilities support

 

•   UNIX and NT Admin (excluding dedicated Chordiant Lab)

 

•   Database and Network Admin (excluding dedicated Chordiant Lab)

 

•   Systems administration services will include backup of EDC Personnel
workstations, email servers and supplier supplied servers

 

•   Execution of defined backup process for production servers at no charge to
Chordiant, but for which Chordiant will provide backup Equipment and Software

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 14

 

TECHNOLOGY REFRESH STANDARDS

 

1. INTRODUCTION.

 

This Exhibit sets forth the technology refresh standards to be used by Supplier
in connection with the maintenance of the hardware and software it employs in
its performance of the Services.

 

2. SUPPLIER OBLIGATIONS.

 

2.1 Supplier is responsible for refresh of Equipment and Software identified in
Exhibit 8. The Supplier and Chordiant IT teams will jointly decide on the
Technology-Refresh (new releases) schedule of such Equipment and Software. If
the agreed upon schedule is in line with Supplier-IT corporate schedule, the
resource effort for technology refresh will be not be charged to Chordiant.

 

2.2 Supplier will actively seek new technologies and service-delivery methods to
reduce the cost to Chordiant of receiving and using the Services, and Supplier
will identify such technologies and methods to Chordiant.

 

2.3 Throughout the Term, Supplier will maintain technology and service-delivery
methods at a level of currency equal to Chordiant’s own systems and methods for
similar tasks and functions, and in any event at a level sufficient to meet
Chordiant’s business needs and for Chordiant to take advantage of technological
advances in order to remain competitive.

 

2.4 Supplier will update anti-virus software virus definitions on Supplier
supplied Equipment (desktops and servers) as per Ness IT guidelines.

 

2.5 Supplier will implement security patch updates as per Ness IT guidelines.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 15

 

LEFT BLANK

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 16

 

TRANSITION PLAN

 

1. Introduction

 

This document outlines the transition plan for the establishment of the EDC. It
highlights the key phases and milestones that are to be achieved and identifies
key activities during the transition. During the Transition Period, the Parties
will work together to accomplish the transition in accordance with the
milestones set forth herein. During that time, the plan will be reviewed jointly
between the Supplier-EDC team and the Chordiant Team and may need changes/tuning
in light of the key activities and milestones to be accomplished.

 

2. Transition Overview

 

Four Lines of Business are being established under this Agreement:

 

  •   Product Support

 

  •   Product Test

 

  •   Product Sustaining and Technical Stack Sustaining

 

  •   Product Development (Marketing Director product)

 

In addition to the individual lines of business, transition plans are required
for Hardware, EDC Personnel recruitment and staff management, establishment of
EDC Handbook covering working methodologies and reporting, and shared services.

 

The EDC Project Manager is expected to be in place by January 5th 2004. All
dates in this document are 2004 unless otherwise specified.

 

All start dates for EDC Personnel are the Start Date that the full team is
available – not the hire or assignment dates for individuals.

 

3. Product Support Transition

 

[*]

 

  3.1 Staff Ramp and Training

 

[*]

 

  3.2 Infrastructure

 

All hardware and software required by the EDC Product Support Team will be in
place and fully tested by February 13th, 2004. This includes the availability of
the Dedicated EDC Lab and a fully functional network link back to Chordiant.

 

This includes the set up of the integrated Case tracking and Defect tracking
systems, enabling full access to all systems from all Chordiant and EDC
locations.

 

  3.3 Processes

 

The Chordiant Product Support process, including the operation of the EDC
Product Support Team will be defined (based on the process defined in Exhibit
2.1), agreed and documented by January 23rd, 2004. This will include training
materials for use in the EDC Personnel training sessions.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4. Product Test Transition

 

[ * ]

 

  4.1 Staff Ramp and Training

 

The training program is outlined in Exhibit 5 (Human Resources). It comprises a
6 week program at a Chordiant Location (including travel) and a 4 week mentoring
period.

 

[ * ]

 

  4.2 Infrastructure

 

All hardware and software required by the EDC Product Test Team will be in place
and fully tested by May 19th. This includes the set up of Rational Test Tools,
access to W/W Test Script repository in line with Chordiant Testing Standards.

 

  4.3 Processes

 

The Chordiant Product Test process, including the operation of the EDC Product
Test Team will be defined (based on the process defined in Exhibit 2.3), agreed
and documented by April 14th. This will include training materials for use in
the staff training sessions.

 

  4.4 Test Designs and Test Scripts

 

All Chordiant’s existing Test Scripts, Test documentation, Test data, Test
System configuration set up will be transitioned to the EDC Test Leadership team
during the 1:1 Mentoring Sessions that take place during the training process.

 

5. Product Sustaining and Technical Stack Transition

 

[ * ]

 

  5.1 Staff Ramp and Training

 

The training program is outlined in Exhibit 5 (Human Resources). It comprises a
6 week program at a Chordiant Location (including travel) and a 4 week mentoring
period.

 

The team of 7 staff will go through the training program starting June 25th,
2004.

 

  5.2 Infrastructure

 

All hardware and software required by the EDC Product Sustaining and Tech Stack
Team will be in place and fully tested by June 25th. This includes the set up of
all required Operating systems, Application Servers and Databases along with
installation of Chordiant product versions.

 

Also included is the set-up of the clearcase source code control system,
including all source code (except MD) and build processes for all products.

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

PAGE 2



--------------------------------------------------------------------------------

  5.3 Processes

 

The Chordiant Product Sustaining process, including the operation of the EDC
Product Sustaining Team will be defined (based on the process defined in Exhibit
2.2), agreed and documented by June 14th, 2004. This will include training
materials for use in the staff training sessions.

 

For the Technical Stack team the initial roadmap of investigations and
certifications including definitions of configurations will be defined by April
15th to enable set-up of appropriate configurations. In addition, the ongoing
process for the operation of this team will be defined.

 

  5.4 Sustaining and Technical Stack Knowledge and Materials Transfer

 

All Chordiant’s existing Sustaining and Tech Stack test Scripts, test
documentation, test data, test System configuration set up will be transitioned
to the EDC Sustaining Leadership team during the 1:1 Mentoring Sessions that
take place during the training process.

 

6. Product Development [ * ]

 

  6.1 Staff Ramp and Training

 

The training program is outlined in Exhibit 5 (Human Resources). It comprises a
6 week program at a Chordiant Location (including travel) and a 4 week mentoring
period.

 

[ * ]

 

The second group of staff will be trained internally at the EDC by EDC staff.

 

  6.2 Infrastructure

 

All hardware and software required by the EDC Product Development Team will be
in place and fully tested by August 25th, 2004. This includes the set up of all
required Operating systems, Application Servers and Databases along with
installation of Development environments Chordiant product versions.

 

  6.3 Processes

 

The Chordiant Product Development process, including the operation of the EDC
Product Development Team will be defined (based on the process defined in
Exhibit 2.4), agreed and documented by June 30th. This will include training
materials for use in the staff training sessions.

 

  6.4 Product Source, Test materials transfer

 

All Chordiant’s existing Source Code, build processes, build validation
processes, design documentation, functional specifications, test Scripts, test
documentation, test data, test System configuration set up will be transitioned
to the EDC Development Leadership team during the 1:1 Mentoring Sessions that
take place during the training process.

 

Also included is the transfer and set up of source trees for the [ * ] product
line, build processes on the production systems

 

7. Other Transfer Considerations

 

Governance and reporting processes will be defined prior to January 5th, 2004.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

PAGE 3



--------------------------------------------------------------------------------

The EDC Intranet will be established within 60 days of the Effective Date. As
the transition continues the intranet site will be updated with all relevant
information such that the Intranet becomes the repository and access point for
all EDC information.

 

The Hardware and Software environment, including the Dedicated laboratory will
be defined by January 5th, 2004. An infrastructure detailed plan that delivers
on the go-live dates outline above will be delivered by January 15th, 2004.

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

PAGE 4



--------------------------------------------------------------------------------

EXHIBIT 17

 

BENCHMARKERS

 

1. INTRODUCTION.

 

This Exhibit sets forth the third party service providers that have been
pre-approved by the Parties to conduct the Benchmark Process identified in
Article 9 (Customer Satisfaction and Benchmarking) of the Agreement.

 

2. BENCHMARKERS.

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 18

 

COMPETITORS

 

1. INTRODUCTION.

 

This Exhibit, as updated by Chordiant from time to time as provided below,
documents the recognized Chordiant Competitors for purposes of the restrictions
set forth in Section 11.9 (Assignment to Competitors) and Section 31.1
(Non-compete) of the Agreement.

 

2. COMPETITORS.

 

  •   Siebel

 

  •   Epiphany

 

3. ADDITIONS.

 

Chordiant reserves the right to name additional third parties as Competitors
upon written notice to Supplier; provided, however, that if Supplier has a
pre-existing relationship with such third party prior to Chordiant’s naming them
as a competitor, such relationship will be excluded for purposes of the
limitation set forth in the first sentence of Section 31.1).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT 19

 

DELIVERABLES

 

1. INTRODUCTION.

 

This Exhibit sets forth any Supplier Background Technology, third party
materials and open source code included in the Deliverables. Supplier shall
update such information in a timely manner by amendment to the appropriate
attachment, listed below

 

2. ATTACHMENTS.

 

Attachment 19-A    Supplier Background Technology

 

Attachment 19-B    Third Party Materials

 

Attachment 19-C    Open Source Code

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 19-A

SUPPLIER BACKGROUND TECHNOLOGY

 

This Attachment lists the Supplier Background Technology included within any
Deliverable provided to Chordiant by Supplier in the performance of the
Services.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 19-B

THIRD PARTY MATERIALS

 

This Attachment lists the third party materials included within any Deliverable
provided to Chordiant by Supplier in the performance of the Services.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ATTACHMENT 19-C

OPEN SOURCE CODE

 

This Attachment lists the open source code incorporated into any Deliverable
provided to Chordiant by Supplier in the performance of the Services.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 20-21

 

LEFT BLANK

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 22

 

Transfer Option

 

The Parties agree that the following terms shall govern the “Transfer” of the
EDC to Chordiant (“Transfer Co.”) should Chordiant elect to exercise such option
under Section 30 of the Agreement.

 

     Heading


--------------------------------------------------------------------------------

 

Terms of the Agreement

--------------------------------------------------------------------------------

I.

   BOT Transfer
Model   The EDC will be established on a Build-Operate-Transfer (BOT) model of
operation.

A.

   Minimum Build-
Operate Phase   Chordiant may exercise the Transfer Option any time twenty four
(24) months after [ * ].

B.

   Minimum
Personnel
Transfer   [ * ] of EDC Personnel at time of transfer or [ * ] EDC Personnel,
whichever is greater (“Minimum Personnel Transfer”).

C.

   Transfer
transition timing   Supplier will use all efforts to complete the transfer
within [ * ] from Chordiant’s election to exercise the Transfer Option, with the
recognition that government approvals will be required.

D.

   Transfer of EDC
Personnel  

i.       At least [ * ] of EDC Personnel at time of exercise must stay with
Transfer Co. for the Transfer Option to be completed. Buffer Resources that stay
with Transfer Co. shall be included in this calculation per iv below.

ii.      For each EDC Personnel not remaining, Supplier shall replace such
employee [ * ].

iii.    Chordiant has the right in its sole discretion to select how many and
which EDC Personnel and Buffer Resources stay with Transfer Co.

iv.     If Buffer Resources are used to meet the Minimum Personnel Transfer
requirement, Chordiant and Supplier shall agree, in good faith, upon the number
of “effective Buffer Resources” necessary to meet that requirement.

E.

   Benefits to
Chordiant   The Parties will structure the transfer to maximize benefits to
Chordiant and minimize taxes paid or payable, fees, tariffs or penalties of any
kind levied by any governmental or administrative body paid by Chordiant.

II.

   TRANSFER
PRICING
OPTIONS          Option Selection   Chordiant, in its sole discretion, may
select the pricing option at the time of exercise of the Transfer Option.

A.

   Option A:
Physical Transfer
(Buy Out)  

Physical Transfer (Buy Out) Option

Transfer pricing structure will have four elements:

1. Live business transfer price

2. Transfer management fee

3. Infrastructure Transfer Price

4. Facilities Price (at Chordiant’s option)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.

   Live Business
Transfer Price    Chordiant will pay [ * ] of annualized billing rate.
(Annualized billing = 2 x preceding 6 months actual billings.) 2.    Transfer
Management Fees    [ * ] per Transferred Employee to manage successful transfer,
including, but not limited to, obtaining government and legal approvals, payable
upon certification of sufficient Transferred Employees. For a period of one (1)
year following transfer, Supplier will not solicit, hire or influence directly
or indirectly any Transferred Employees. 3.    Infrastructure
Transfer Price    Chordiant shall purchase any hardware and software
infrastructure at the amount remaining to be depreciated. 4.    Facilities Price
  

i.       Chordiant has the option to remain in Supplier facility or relocate to
its own facility following Transfer.

ii.      Should Chordiant relocate to its owns facility, it will not be charged
for Supplier’s freed up office space.

iii.    Supplier will assist Chordiant in searching for alternative office space
free of charge.

iv.     Should Chordiant desire to remain in Supplier facilities, Supplier will
charge lease/rent for occupied space at cost [ * ].

v.      Should Chordiant continue to use shared services (security, HR, Admin
etc) Supplier will charge for portion of services at cost [ * ].

B.    Option B:
Management
Transfer    Management Transfer Option 1.    Transfer price/fee    None 2.   
Monthly
Operational Fee    Chordiant to pay Supplier portion of direct costs for running
the EDC. (EDC utilities, infrastructure and shared services.) 3.    Management
Fee   

$X per month per employee for managing and running EDC, per the following
sliding scale where X is:

ð[ * ] employees

ð[ * ] employees

(e.g., for [ * ])

Management fees cover shared services such as HR, Finance, Management, Quality
and IT (TBD – Chordiant).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.